Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 1 of 173 PageID: 317



 Charles M. Lizza                                 OF COUNSEL:
 William C. Baton
 Sarah A. Sullivan                                George F. Pappas
 SAUL EWING ARNSTEIN & LEHR LLP                   Christopher N. Sipes
 One Riverfront Plaza                             Michael N. Kennedy
 1037 Raymond Blvd., Suite 1520                   COVINGTON & BURLING LLP
 Newark, NJ 07102-5426                            One CityCenter
 (973) 286-6700                                   850 Tenth Street NW
 clizza@saul.com                                  Washington, DC 20001-4956
                                                  Tel: (202) 662-6000
 Attorneys for Plaintiff
 Celgene Corporation                              Alexa Hansen
                                                  COVINGTON & BURLING LLP
                                                  One Front Street
                                                  San Francisco, CA 94111-5356
                                                  Tel: (415) 591-7035

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 CELGENE CORPORATION,

                Plaintiff,

     v.
                                                 Civil Action No. 18-11218 (MAS)(DEA)
 EMCURE PHARMACEUTICALS LTD.,
 AND HERITAGE                                    (Filed Electronically)
 PHARMACEUTICALS INC.,

                Defendants.


           SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT 1

          Plaintiff Celgene Corporation (“Celgene” or “Plaintiff”), by its undersigned attorneys,

 brings this action against Defendants Emcure Pharmaceuticals Ltd. (“Emcure Pharma”) and



 1
  Plaintiff Celgene Corporation files this Second Amended Complaint with Defendants Emcure
 Pharmaceuticals Ltd.’s and Heritage Pharmaceuticals Inc.’s consent pursuant to Fed. R. Civ. P.
 15(a)(2).
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 2 of 173 PageID: 318



 Heritage Pharmaceuticals Inc. (“Heritage”) (collectively, “Emcure” or “Defendants”), and

 hereby alleges as follows:

                                  NATURE OF THE ACTION

        1.      This is a civil action for patent infringement arising under the patent laws of the

 United States, 35 U.S.C. § 1, et seq., and in particular under 35 U.S.C. § 271. This action relates

 to Abbreviated New Drug Application (“ANDA”) No. 211681 (hereinafter, “Emcure’s ANDA”),

 filed by and for the benefit of Emcure with the United States Food and Drug Administration

 (“FDA”). Through Emcure’s ANDA, Emcure seeks approval to market generic versions of

 Celgene’s OTEZLA® (apremilast) 10 mg, 20 mg, and 30 mg tablets (hereinafter, “Emcure’s

 Infringing ANDA Products”), prior to the expiration of Celgene’s United States Patent Nos.

 7,427,638 (“the ’638 Patent”), 7,893,101 (“the ’101 Patent”), 9,872,854 (“the ’854 Patent”), and

 10,092,541 (“the ’541 Patent”) (collectively, “the Patents-in-Suit”).

                                          THE PARTIES

        2.      Celgene is a biopharmaceutical company committed to improving the lives of

 patients worldwide. Celgene focuses on, and invests heavily in, the discovery and development

 of products for the treatment of severe and life-threatening conditions. Celgene is a world leader

 in the treatment of many such diseases. Celgene is a corporation organized and existing under the

 laws of the State of Delaware, having a principal place of business at 86 Morris Avenue,

 Summit, New Jersey 07901.

        3.      On information and belief, Defendant Emcure Pharmaceuticals Ltd. is a

 corporation organized and existing under the laws of India, having a principal place of business

 at Emcure House, T 184, M.LD.C., Bhosari, Pune 411026, India.




                                                –2–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 3 of 173 PageID: 319



        4.     On information and belief, Defendant Heritage Pharmaceuticals Inc. is a

 corporation organized and existing under the laws of the State of Delaware, having a principal

 place of business at One Tower Center Blvd., Ste. 1700, East Brunswick, New Jersey 08816.

        5.     On information and belief, Heritage is a wholly owned subsidiary of Emcure

 Pharma.

        6.     On information and belief, Heritage acts at the direction, and for the benefit, of

 Emcure Pharma, and is controlled and/or dominated by Emcure Pharma.

        7.     On further information and belief, Emcure Pharma and Heritage collaborate with

 respect to the development, regulatory approval, marketing, sale, and/or distribution of

 pharmaceutical products. On further information and belief, Defendants are agents of each other

 and/or operate in concert as integrated parts of the same business group, and enter into

 agreements with each other that are nearer than arm’s length.

        8.     On information and belief, Emcure Pharma and Heritage acted collaboratively in

 the preparation and submission of ANDA No. 211681. For example, Celgene received a Notice

 of Paragraph IV Certification from Emcure dated May 25, 2018 (“First Notice Letter”). The First

 Notice Letter identified Gary J. Ruckelshaus, Esq., Sr. Vice President, General Counsel & Chief

 Compliance Officer, Heritage Pharmaceuticals Inc. as authorized in this matter to accept service

 of process for Emcure.

        9.     On information and belief, Heritage acts as the U.S. agent for Emcure Pharma for

 purposes of regulatory submissions to FDA in seeking approval for generic drugs.

        10.    On information and belief, Heritage acts as the U.S. agent of Emcure Pharma for

 ANDA No. 211681.




                                               –3–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 4 of 173 PageID: 320



        11.     On information and belief, Emcure Pharma relied on material assistance from

 Heritage to market, distribute, offer to sell, or sell generic drugs in the U.S. market, including in

 the State of New Jersey. On information and belief, Defendants intend to act collaboratively to

 commercially manufacture, market, distribute, offer to sell, or sell Emcure’s Infringing ANDA

 Products in the event FDA approves ANDA No. 211681.

                                  JURISDICTION AND VENUE

        12.     This is a civil action for patent infringement arising under the patent laws of the

 United States, including 35 U.S.C. § 271, for infringement of the Patents-in-Suit.

        13.     This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. §§ 1331, 1338, 2201, and 2202.

        14.     This Court has personal jurisdiction over each of the Defendants because, inter

 alia, on information and belief, Defendants have continuous and systematic contacts with the

 State of New Jersey, regularly conduct business in the State of New Jersey, either directly or

 through one or more wholly owned subsidiaries, agents, and/or alter egos, have purposefully

 availed themselves of the privilege of doing business in the State of New Jersey, and intend to

 sell Emcure’s Infringing ANDA Products in the State of New Jersey upon approval of ANDA

 No. 211681.

        15.     This Court also has personal jurisdiction over Defendant Heritage at least because

 Heritage has its principal place of business in New Jersey.

        16.     On information and belief, Emcure is in the business of, inter alia, developing,

 manufacturing, obtaining regulatory approval, marketing, selling, and distributing generic copies

 of branded pharmaceutical products throughout the United States, including within the State of

 New Jersey, through its own actions and through the actions of its agents and subsidiaries, from

 which Emcure derives a substantial portion of its revenue.


                                                 –4–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 5 of 173 PageID: 321



        17.     On information and belief, Emcure, through its own actions and through the

 actions of its agents and subsidiaries, has engaged in the research and development, and the

 preparation and filing, of ANDA No. 211681, continues to engage in seeking FDA approval of

 this ANDA, intends to engage in the commercial manufacture, marketing, offer for sale, sale, or

 importation of Emcure’s Infringing ANDA Products throughout the United States, including

 within the State of New Jersey, and stands to benefit from the approval of ANDA No. 211681.

        18.     On information and belief, Emcure, through its own actions and through the

 actions of its agents and subsidiaries, prepared and submitted ANDA No. 211681 with a

 Paragraph IV Certification pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV).

        19.     On information and belief, following FDA approval of ANDA No. 211681,

 Emcure intends to market, offer to sell, sell, or distribute Emcure’s Infringing ANDA Products

 throughout the United States and within the State of New Jersey, that will, as explained below,

 infringe upon Celgene’s rights in the Patents-in-Suit protecting its OTEZLA® products. On

 information and belief, following FDA approval of ANDA No. 211681, Emcure knows and

 intends that Emcure’s Infringing ANDA Products will be marketed, used, distributed, offered for

 sale, or sold in the United States and within the State of New Jersey.

        20.     On information and belief, Heritage is the agent for service of process in the

 United States for Emcure Pharma. On information and belief, Heritage acts at the direction of,

 under the control of, and/or for the benefit of Emcure Pharma and is controlled by Emcure

 Pharma.

        21.     On information and belief, Heritage is registered to do business in the State of

 New Jersey under Entity Identification Number 0400130321 and is registered with the New




                                                –5–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 6 of 173 PageID: 322



 Jersey Department of Health as a drug manufacturer and wholesaler under Registration Number

 5003360.

        22.     Emcure Pharma has consented to personal jurisdiction in this Court in numerous

 recent actions arising out of its ANDA filings and has filed counterclaims in such cases,

 including in this action, which arises out of its filing of ANDA No. 211681. See, e.g., Celgene

 Corp. v. Emcure Pharm. Ltd., et al., No. 18-cv-11218, D.I. 11, 20 (D.N.J. Sept. 14, 2018);

 Sumitomo Dainippon Pharma Co., Ltd., et al. v. Emcure Pharm. Ltd., No. 18-cv-02065, D.I. 20

 (D.N.J. Apr. 9, 2018); Sumitomo Dainippon Pharma Co., Ltd., et al. v. Emcure Pharm. USA,

 Inc., et al., No. 15-cv-00280, D.I. 12 (D.N.J. Feb. 23, 2015); Genzyme Corp. et al. v. Emcure

 Pharm. USA, Inc., et al., No. 14-cv-05975, D.I. 11 (D.N.J. Dec. 2, 2014). Emcure Pharma has

 purposefully availed itself of the rights and benefits of this Court by asserting counterclaims in

 this Court.

        23.     Heritage has consented to personal jurisdiction in this Court in numerous recent

 actions arising out of its ANDA filings and has filed counterclaims in such cases, including in

 this action, which arises out of its filing of ANDA No. 211681. See, e.g., Celgene Corp. v.

 Emcure Pharm. Ltd., et al., No. 18-cv-11218, D.I. 11, 20 (D.N.J. Sept. 14, 2018); Novartis

 Pharm. Corp. v. Heritage Pharma Holdings, Inc., et al., No. 15-cv-01872, D.I. 5 (D.N.J. Apr.

 27, 2015); Warner Chilcott Co., LLC, et al. v. Heritage Pharm. Inc., No. 10-cv-01401, D.I. 10

 (D.N.J. Apr. 19 2010). Heritage has purposefully availed itself of the rights and benefits of this

 Court by asserting counterclaims in this Court.

        24.     This Court also has personal jurisdiction over Emcure at least because, inter alia,

 (a) Emcure has filed an ANDA seeking approval to engage in the commercial manufacture, use,

 offer for sale, sale, or importation of Emcure’s Infringing ANDA Products in the United States,




                                                   –6–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 7 of 173 PageID: 323



 including in the State of New Jersey; (b) Emcure, through its own actions and through the

 actions of its agents and subsidiaries, will market, distribute, offer to sell, or sell Emcure’s

 Infringing ANDA Products in the United States, including in the State of New Jersey and to

 residents of this Judicial District, upon approval of ANDA No. 211681, and will derive

 substantial revenue from the use or consumption of Emcure’s Infringing ANDA Products in the

 State of New Jersey; and (c) Emcure has purposefully availed itself of the privilege of doing

 business in the State of New Jersey by placing goods into the stream of commerce for

 distribution throughout the United States and within the State of New Jersey, and/or by selling,

 directly or through its agents, pharmaceutical products in the State of New Jersey. On

 information and belief, if ANDA No. 211681 is approved, Emcure’s Infringing ANDA Products

 charged with infringing the Patents-in-Suit would, inter alia, be marketed, distributed, offered

 for sale, or sold in the State of New Jersey, prescribed by physicians practicing in New Jersey,

 dispensed by pharmacies located within New Jersey, and used by patients in New Jersey, all of

 which would have a substantial effect on New Jersey.

        25.    This Court also has personal jurisdiction over Emcure because Emcure has

 committed, or aided, abetted, contributed to, and/or participated in the commission of, acts of

 patent infringement that will lead to foreseeable harm and injury to Celgene, a corporation

 headquartered in the State of New Jersey that manufactures OTEZLA® drug products for sale

 and use throughout the United States, including in this Judicial District. On information and

 belief, Emcure filed ANDA No. 211681 with a Paragraph IV Certification, which was

 purposefully directed to the State of New Jersey, where Celgene is located. As a result, the

 consequences of Emcure’s actions were, and will be, suffered in the State of New Jersey. Emcure

 knew or should have known that the consequences of its actions were, and will be, suffered in




                                               –7–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 8 of 173 PageID: 324



 the State of New Jersey. At the time Emcure sent its First Notice Letter, it was reasonably

 foreseeable that Emcure would be sued within 45 days in this Judicial District, where Celgene is

 located. On information and belief, Emcure’s actions will injure Celgene by displacing at least

 some, if not all, of Celgene’s sales of OTEZLA® drug products in this Judicial District, as well as

 resulting in price erosion and loss of goodwill with the purchasers and distributors of OTEZLA®

 drug products in this Judicial District.

        26.     In the alternative, this Court has personal jurisdiction over Emcure Pharma

 because the requirements of Federal Rule of Civil Procedure 4(k)(2) are met as (a) Celgene’s

 claims arise under federal law; (b) Emcure Pharma is a foreign defendant not subject to general

 personal jurisdiction in the courts of any state; and (c) Emcure Pharma has sufficient contacts

 with the United States as a whole, including, but not limited to, preparing and submitting

 ANDAs to the FDA and/or manufacturing, importing, offering to sell, or selling pharmaceutical

 products that are distributed throughout the United States, such that this Court’s exercise of

 jurisdiction over Emcure Pharma satisfies due process.

        27.     On information and belief, Emcure has also engaged in substantial, systematic,

 and continuous contacts with New Jersey that satisfy due process and confer personal

 jurisdiction over Emcure in New Jersey.

        28.     At least because, on information and belief, Emcure Pharma is a foreign

 corporation, venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391(c)(3) and

 1400(b).

        29.     At least because, on information and belief, Heritage is a corporation having a

 principal place of business in New Jersey and has committed acts of infringement in New Jersey,

 venue is proper in this Judicial District pursuant to 28 U.S.C. § 1400(b).




                                                 –8–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 9 of 173 PageID: 325



                          CELGENE’S PATENTS AND APPROVED
                              OTEZLA® DRUG PRODUCTS

        30.     Celgene makes and sells OTEZLA® (apremilast) 10 mg, 20 mg, and 30 mg tablets

 (collectively, “OTEZLA®”) for oral use to treat adult patients with active psoriatic arthritis

 (Indication 1.1), as well as patients with moderate to severe plaque psoriasis who are candidates

 for phototherapy or systemic therapy (Indication 1.2). The active ingredient in OTEZLA® is

 apremilast. A true and correct copy of the prescribing information for Celgene’s OTEZLA® is

 attached as Exhibit A.

        31.     Celgene holds New Drug Application (“NDA”) No. 205437, under which FDA

 approved the marketing of OTEZLA® on March 21, 2014.

        32.     OTEZLA® is the first approved pharmaceutical product to contain apremilast. In

 recognition of this, the FDA granted OTEZLA® five years of regulatory exclusivity for a new

 chemical entity, which expires on March 21, 2019, pursuant to 21 C.F.R. § 314.108.

        33.     OTEZLA® and one or more of its approved uses are covered by claims of the

 Patents-in-Suit.

        34.     The Patents-in-Suit are listed in Approved Drug Products With Therapeutic

 Equivalence Evaluations (an FDA publication commonly known as the “Orange Book”) in

 connection with NDA No. 205437.

        35.     Celgene, as the assignee, owns the entire right, title, and interest in each of the

 Patents-in-Suit. Celgene has the right to enforce each of these Patents.

        36.     The    ’638    Patent   is   entitled,   “(+)-2-[1-(3-Ethoxy-4-Methoxyphenyl)-2-

 Methylsulfonylethyl]-4-Acetylaminoisoindoline-1,3-Dione, and Methods of Synthesis and

 Compositions Thereof.” The ’638 Patent was duly and legally issued on September 23, 2008.




                                                 –9–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 10 of 173 PageID: 326



  The Orange Book presently shows that the ’638 Patent’s term ends on February 16, 2028. A true

  and correct copy of the ’638 Patent is attached as Exhibit B.

         37.     The ’101 Patent is entitled, “Solid Forms Comprising (+)-2-[1-(3-Ethoxy-4-

  Methoxyphenyl)-2-Methylsulfonylethyl]-4-Acetylaminoisoindoline-1,3-Dione,          Compositions

  Thereof, and Uses Thereof.” The ’101 Patent was duly and legally issued on February 22, 2011.

  The Orange Book presently shows that the ’101 Patent’s term ends on December 9, 2023. A true

  and correct copy of the ’101 Patent is attached as Exhibit C.

         38.     The ’854 Patent is entitled, “Methods For the Treatment of Psoriatic Arthritis

  Using Apremilast.” The ’854 Patent was duly and legally issued on January 23, 2018. The

  Orange Book presently shows that the ’854 Patent’s term ends on May 29, 2034. A true and

  correct copy of the ’854 Patent is attached as Exhibit D.

         39.     The ’541 Patent is entitled, “Methods for the Treatment of Diseases Ameliorated

  by PDE4 Inhibition Using Dosage Titration of Apremilast.” The ’541 Patent was duly and

  legally issued on October 9, 2018. The Orange Book presently shows that the ’541 Patent’s term

  ends on May 29, 2034. A true and correct copy of the ’541 Patent is attached as Exhibit E.

         EMCURE’S ANDA AND NOTICE OF PARAGRAPH IV CERTIFICATION

         40.     On information and belief, Emcure has submitted or caused to be submitted

  ANDA No. 211681 to FDA under 21 U.S.C. § 355(j), to obtain approval to engage in the

  commercial manufacture, use, offer for sale, sale, or importation into the United States of the

  apremilast tablets described therein, as a purported generic version of OTEZLA®, prior to the

  expiration of the Patents-in-Suit.

         41.     On information and belief, Emcure’s Infringing ANDA Products are tablets that

  comprise 10 mg, 20 mg, or 30 mg of apremilast as the active pharmaceutical ingredient.

         42.     On information and belief, FDA has not yet approved ANDA No. 211681.


                                                 –10–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 11 of 173 PageID: 327



         43.        Celgene received a Notice of Paragraph IV Certification from Emcure dated May

  25, 2018. The First Notice Letter represented that Emcure had submitted to FDA ANDA No.

  211681     with     a   purported    Paragraph    IV    Certification   pursuant   to   21    U.S.C.

  § 355(j)(2)(A)(vii)(IV) to obtain approval to engage in the commercial manufacture, use, offer

  for sale, sale, or importation into the United States of the products described in ANDA No.

  211681, before the expiration of the patents listed in the Orange Book for OTEZLA®. Hence,

  Emcure’s purpose in submitting ANDA No. 211681 is to obtain FDA approval to engage in the

  commercial manufacture, use, offer for sale, sale, or importation into the United States of

  Emcure’s Infringing ANDA Products before the expiration of the Patents-in-Suit.

           44.      The First Notice Letter states that the Paragraph IV Certification in ANDA No.

  211681 alleges that the ’638 Patent and the ’854 Patent are invalid, unenforceable, or would not

  be infringed by the commercial manufacture, use, offer for sale, sale, or importation into the

  United States of Emcure’s Infringing ANDA Products.

           45.      The First Notice Letter contained a purported detailed statement of the factual and

  legal bases for Emcure’s opinion that the ’638 Patent and the ’854 Patent are purportedly invalid,

  unenforceable, or not infringed by the manufacture, use, offer for sale, sale, or importation into

  the United States of Emcure’s Infringing ANDA Products (“Paragraph IV Statement in the First

  Notice Letter”).

           46.      On information and belief, Emcure, through its own actions and through the

  actions of its agents and subsidiaries, has assisted with and participated in the preparation and

  submission of ANDA No. 211681, has provided material support to the preparation and

  submission of ANDA No. 211681, and intends to support the further prosecution of ANDA No.

  211681. On information and belief, Emcure Pharma and Heritage are acting in concert with one




                                                   –11–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 12 of 173 PageID: 328



  another with respect to the preparation, submission, and further prosecution of ANDA No.

  211681.

         47.     On information and belief, if FDA approves ANDA No. 211681, Emcure will

  manufacture, offer to sell, or sell Emcure’s Infringing ANDA Products within the United States,

  including within the State of New Jersey, or will import Emcure’s Infringing ANDA Products

  into the United States, including New Jersey.

         48.     On information and belief, if FDA approves ANDA No. 211681, Emcure will

  actively induce or contribute to the manufacture, use, offer to sell, sale, or importation of

  Emcure’s Infringing ANDA Products in the United States.

         49.     Celgene initially brought this action pursuant to 21 U.S.C. § 355(j)(5)(B)(iii)

  within forty-five days of receipt of the First Notice Letter. See 21 U.S.C. § 355(c)(3)(C).

         50.     After Celgene initially brought this action, the ’541 Patent issued on October 9.

  One or more of the FDA-approved uses of OTEZLA® are covered by one or more claims of the

  ’541 Patent.

         51.     In the First Amended Complaint, Celgene averred that, on information and belief,

  Emcure intends to and will send Celgene a Paragraph IV Certification for the ’541 Patent.

  Celgene thus brought a First Amended Complaint to assert infringement of the ’541 Patent in

  addition to the ’638 Patent and the ’854 Patent, on November 8, 2018.

         52.     Celgene received an additional Notice of Paragraph IV Certification from Emcure

  dated March 15, 2019 (“Second Notice Letter”). The Second Notice Letter represented that

  Emcure had submitted to FDA ANDA No. 211681 with a purported Paragraph IV Certification

  pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) to obtain approval to engage in the commercial

  manufacture, use, offer for sale, sale, or importation into the United States of the products




                                                  –12–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 13 of 173 PageID: 329



  described in ANDA No. 211681 before the expiration of the ’101 Patent listed in the Orange

  Book for OTEZLA®. Hence, Emcure’s purpose in submitting ANDA No. 211681 is to obtain

  FDA approval to engage in the commercial manufacture, use, offer for sale, sale, or importation

  into the United States of Emcure’s Infringing ANDA Products before the expiration of the ’101

  Patent, in addition to the other Patents-in-Suit.

          53.     The Second Notice Letter states that the Paragraph IV Certification in ANDA No.

  211681 alleges that the ’101 Patent is invalid, unenforceable, or would not be infringed by the

  commercial manufacture, use, offer for sale, sale, or importation into the United States of any of

  Emcure’s Infringing ANDA Products.

          54.     The Second Notice Letter contains a purported detailed statement of the factual

  and legal basis for Emcure’s opinion that the ’101 Patent is purportedly invalid, unenforceable,

  or not infringed by the manufacture, use, offer for sale, sale, or importation into the United States

  of Emcure’s Infringing ANDA Products (“Paragraph IV Statement in the Second Notice

  Letter”).

          55.     Celgene brings this Second Amended Complaint within forty-five days of receipt

  of the Second Notice Letter to assert infringement of the ’101 Patent in addition to the other

  Patents-in-Suit.

                                         COUNT 1
                              INFRINGEMENT OF THE ’638 PATENT

          56.     Celgene states, realleges, and incorporates by reference the foregoing paragraphs

  as if fully set forth herein.

          57.     On information and belief, Emcure has submitted or caused the submission of

  ANDA No. 211681 to FDA and continues to seek FDA approval of ANDA No. 211681.




                                                  –13–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 14 of 173 PageID: 330



         58.        Emcure has infringed the ’638 Patent under 35 U.S.C. § 271(e)(2)(A) by

  submitting ANDA No. 211681 with a Paragraph IV Certification and seeking FDA approval of

  ANDA No. 211681 prior to the expiration of the ’638 Patent.

         59.        The ’638 Patent includes claims that recite (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-

  2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione; or a pharmaceutical composition or

  a    single       unit   dosage    form    comprising     (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-

  methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

         60.        On information and belief, Emcure’s Infringing ANDA Products contain (+)-2-[1-

  (3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

         61.        On information and belief, Emcure’s Infringing ANDA Products are

  pharmaceutical compositions or single unit dosage forms containing (+)-2-[1-(3-ethoxy-4-

  methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

         62.        Emcure’s commercial manufacture, use, offer for sale, or sale within the United

  States, or importation into the United States of Emcure’s Infringing ANDA Products would

  directly infringe, or would actively induce or contribute to infringement of the ’638 Patent either

  literally or under the doctrine of equivalents. See 35 U.S.C. § 271(a), (b), and (c). Accordingly,

  unless enjoined by this Court, upon FDA approval of ANDA No. 211681, Emcure will make,

  use, offer for sale, or sell Emcure’s Infringing ANDA Products within the United States, or will

  import Emcure’s Infringing ANDA Products into the United States, and will thereby infringe,

  contribute to the infringement of, or induce the infringement of one or more claims of the ’638

  Patent. See id.

         63.        On information and belief, upon FDA approval of ANDA No. 211681, Emcure,

  through its own actions and through the actions of its agents and subsidiaries, will market and




                                                  –14–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 15 of 173 PageID: 331



  distribute Emcure’s Infringing ANDA Products to resellers, pharmacies, hospitals and other

  clinics, healthcare professionals, and end users of Emcure’s Infringing ANDA Products. On

  information and belief, Emcure will also knowingly and intentionally accompany Emcure’s

  Infringing ANDA Products with a product label and product insert that will include instructions

  for using or administering Emcure’s Infringing ANDA Products. On information and belief, the

  product label and product insert accompanying Emcure’s Infringing ANDA Products will

  include instructions that are substantially similar to the instructions found in the prescribing

  information for OTEZLA®, attached as Exhibit A, and which, if followed, will infringe the ’638

  Patent. Accordingly, Emcure will induce physicians and other healthcare professionals, resellers,

  pharmacies, and end users of Emcure’s Infringing ANDA Products to directly infringe one or

  more claims of the ’638 Patent. In addition, on information and belief, Emcure will encourage

  acts of direct infringement with knowledge of the ’638 Patent and knowledge that it is

  encouraging infringement.

         64.     Emcure had actual and constructive notice of the ’638 Patent prior to filing

  Emcure’s ANDA and was aware that the filing of Emcure’s ANDA with the request for FDA

  approval prior to the expiration of the ’638 Patent would constitute an act of infringement of the

  ’638 Patent. Emcure had no reasonable basis for asserting that the commercial manufacture, use,

  offer for sale, sale, or importation of Emcure’s Infringing ANDA Products would not contribute

  to, or induce, the infringement of the ’638 Patent.

         65.     Emcure’s Paragraph IV Statement in the First Notice Letter lacks any sufficient

  contention that Emcure’s Infringing ANDA Products will not infringe, contribute to the

  infringement of, or induce the infringement of the ’638 Patent.




                                                 –15–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 16 of 173 PageID: 332



          66.     In the First Notice Letter, Emcure does not allege non-infringement of one or

  more claims of the ’638 Patent.

          67.     On information and belief, Emcure filed ANDA No. 211681 without adequate

  justification for asserting the ’638 Patent to be invalid, unenforceable, and/or not infringed by the

  commercial manufacture, use, offer for sale, sale, or importation into the United States of

  Emcure’s      Infringing    ANDA    Products.   Emcure’s     conduct    in   certifying   invalidity,

  unenforceability, and/or non-infringement with respect to the ’638 Patent renders this case

  “exceptional” under 35 U.S.C. § 285.

          68.     Celgene will be irreparably harmed if Emcure is not enjoined from infringing, and

  from actively inducing and contributing to the infringement of the ’638 Patent. Celgene does not

  have an adequate remedy at law, and considering the balance of hardships between Celgene and

  Emcure, a remedy in equity is warranted. Further, the public interest would not be disserved by

  the entry of a permanent injunction.

                              COUNT 2
        DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’638 PATENT

          69.     Celgene states, realleges, and incorporates by reference the foregoing paragraphs

  as if fully set forth herein.

          70.     Celgene’s claims also arise under the Declaratory Judgment Act, 28 U.S.C.

  §§ 2201 and 2202.

          71.     The ’638 Patent includes claims that recite (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-

  2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione; or a pharmaceutical composition or

  a    single     unit    dosage     form    comprising     (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-

  methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.




                                                  –16–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 17 of 173 PageID: 333



         72.     On information and belief, Emcure’s Infringing ANDA Products contain (+)-2-[1-

  (3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

         73.     On information and belief, Emcure’s Infringing ANDA Products are

  pharmaceutical compositions or single unit dosage forms containing (+)-2-[1-(3-ethoxy-4-

  methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

         74.     On information and belief, if Emcure’s ANDA is approved, Emcure’s Infringing

  ANDA Products will be made, offered for sale, sold, or otherwise distributed in the United

  States, including in the State of New Jersey, or will be imported into the United States, including

  the State of New Jersey, by or through Emcure and its affiliates. Emcure will therefore directly

  infringe one or more claims of the ’638 Patent either literally or under the doctrine of

  equivalents. See 35 U.S.C. § 271(a).

         75.     On information and belief, Emcure knows that healthcare professionals or patients

  will use Emcure’s Infringing ANDA Products in accordance with the labeling sought by

  Emcure’s ANDA. On information and belief, the product label and product insert accompanying

  Emcure’s Infringing ANDA Products will include instructions that are substantially similar to the

  instructions found in the prescribing information for OTEZLA®, attached as Exhibit A, and

  which, if followed, will infringe the ’638 Patent. Emcure will therefore contribute to, or induce,

  the infringement of one or more claims of the ’638 Patent either literally or under the doctrine of

  equivalents. See 35 U.S.C. § 271(a), (b), and (c).

         76.     On information and belief, Emcure’s infringing activity, including the commercial

  manufacture, use, offer for sale, sale, or importation of Emcure’s Infringing ANDA Products

  complained of herein, will begin immediately after the FDA approves Emcure’s ANDA. Any

  such conduct before the ’638 Patent expires will directly infringe, contribute to the infringement




                                                 –17–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 18 of 173 PageID: 334



  of, or induce the infringement of one or more claims of the ’638 Patent under one or more of 35

  U.S.C. § 271(a), (b), and (c).

          77.     As a result of the foregoing facts, there is a real, substantial, and continuing

  justiciable controversy between Celgene and Emcure concerning liability for the infringement of

  the ’638 Patent for which this Court may grant declaratory relief consistent with Article III of the

  United States Constitution.

          78.     Celgene will be substantially and irreparably harmed by Emcure’s infringing

  activities unless those activities are enjoined by this Court. Celgene has no adequate remedy at

  law.

          79.     This case is exceptional, and Celgene is entitled to an award of attorneys’ fees

  under 35 U.S.C. § 285.

                                         COUNT 3
                              INFRINGEMENT OF THE ’101 PATENT

          80.     Celgene states, realleges, and incorporates by reference the foregoing paragraphs

  as if fully set forth herein.

          81.     On information and belief, Emcure has submitted or caused the submission of

  ANDA No. 211681 to FDA and continues to seek FDA approval of ANDA No. 211681.

          82.     Emcure has infringed the ’101 Patent under 35 U.S.C. § 271(e)(2)(A) by

  submitting ANDA No. 211681 with a Paragraph IV Certification and seeking FDA approval of

  ANDA No. 211681 prior to the expiration of the ’101 Patent.

          83.     The ’101 Patent includes claims that recite a form of (+)-2-[1-(3-ethoxy-4-

  methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione, wherein the form

  has an X-ray powder diffraction pattern comprising certain specified peaks.




                                                 –18–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 19 of 173 PageID: 335



         84.        On information and belief, Emcure’s Infringing ANDA Products contain a form

  of   (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-

  dione, wherein the form has an X-ray powder diffraction pattern comprising the specified peaks.

         85.        Emcure’s commercial manufacture, use, offer for sale, or sale within the United

  States, or importation into the United States of Emcure’s Infringing ANDA Products would

  directly infringe, or would actively induce or contribute to infringement of the ’101 Patent either

  literally or under the doctrine of equivalents. See 35 U.S.C. § 271(a), (b), and (c). Accordingly,

  unless enjoined by this Court, upon FDA approval of ANDA No. 211681, Emcure will make,

  use, offer for sale, or sell Emcure’s Infringing ANDA Products within the United States, or will

  import Emcure’s Infringing ANDA Products into the United States, and will thereby infringe,

  contribute to the infringement of, or induce the infringement of one or more claims of the ’101

  Patent. See id.

         86.        On information and belief, upon FDA approval of ANDA No. 211681, Emcure,

  through its own actions and through the actions of its agents and subsidiaries, will market and

  distribute Emcure’s Infringing ANDA Products to resellers, pharmacies, hospitals and other

  clinics, healthcare professionals, and end users of Emcure’s Infringing ANDA Products. On

  information and belief, Emcure will also knowingly and intentionally accompany Emcure’s

  Infringing ANDA Products with a product label and product insert that will include instructions

  for using or administering Emcure’s Infringing ANDA Products. On information and belief, the

  product label and product insert accompanying Emcure’s Infringing ANDA Products will

  include instructions that are substantially similar to the instructions found in the prescribing

  information for OTEZLA®, attached as Exhibit A, and which, if followed, will infringe the ’101

  Patent. Accordingly, Emcure will induce physicians and other healthcare professionals, resellers,




                                                 –19–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 20 of 173 PageID: 336



  pharmacies, and end users of Emcure’s Infringing ANDA Products to directly infringe one or

  more claims of the ’101 Patent. In addition, on information and belief, Emcure will encourage

  acts of direct infringement with knowledge of the ’101 Patent and knowledge that it is

  encouraging infringement.

         87.     Emcure had actual and constructive notice of the ’101 Patent prior to filing

  Emcure’s ANDA and was aware that the filing of Emcure’s ANDA with the request for FDA

  approval prior to the expiration of the ’101 Patent would constitute an act of infringement of the

  ’101 Patent. Emcure had no reasonable basis for asserting that the commercial manufacture, use,

  offer for sale, sale, or importation of Emcure’s Infringing ANDA Products would not contribute

  to, or induce, the infringement of the ’101 Patent.

         88.     Emcure’s Paragraph IV Statement in the Second Notice Letter lacks any sufficient

  contention that Emcure’s Infringing ANDA Products will not infringe, contribute to the

  infringement of, or induce the infringement of the ’101 Patent.

         89.     On information and belief, Emcure filed ANDA No. 211681 without adequate

  justification for asserting the ’101 Patent to be invalid, unenforceable, and/or not infringed by the

  commercial manufacture, use, offer for sale, sale, or importation into the United States of

  Emcure’s     Infringing   ANDA      Products.   Emcure’s     conduct    in   certifying   invalidity,

  unenforceability, and/or non-infringement with respect to the ’101 Patent renders this case

  “exceptional” under 35 U.S.C. § 285.

         90.     Celgene will be irreparably harmed if Emcure is not enjoined from infringing, and

  from actively inducing and contributing to the infringement of the ’101 Patent. Celgene does not

  have an adequate remedy at law, and considering the balance of hardships between Celgene and




                                                  –20–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 21 of 173 PageID: 337



  Emcure, a remedy in equity is warranted. Further, the public interest would not be disserved by

  the entry of a permanent injunction.

                              COUNT 4
        DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’101 PATENT

          91.     Celgene states, realleges, and incorporates by reference the foregoing paragraphs

  as if fully set forth herein.

          92.     Celgene’s claims also arise under the Declaratory Judgment Act, 28 U.S.C.

  §§ 2201 and 2202.

          93.     The ’101 Patent includes claims that recite a form of (+)-2-[1-(3-ethoxy-4-

  methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione, wherein the form

  has an X-ray powder diffraction pattern comprising certain specified peaks.

          94.     On information and belief, Emcure’s Infringing ANDA Products contain a form

  of   (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-

  dione, wherein the form has an X-ray powder diffraction pattern comprising the specified peaks.

          95.     On information and belief, if Emcure’s ANDA is approved, Emcure’s Infringing

  ANDA Products will be made, offered for sale, sold, or otherwise distributed in the United

  States, including in the State of New Jersey, or will be imported into the United States, including

  the State of New Jersey, by or through Emcure and its affiliates. Emcure will therefore directly

  infringe one or more claims of the ’101 Patent either literally or under the doctrine of

  equivalents. See 35 U.S.C. § 271(a).

          96.     On information and belief, Emcure knows that healthcare professionals or patients

  will use Emcure’s Infringing ANDA Products in accordance with the labeling sought by

  Emcure’s ANDA. On information and belief, the product label and product insert accompanying

  Emcure’s Infringing ANDA Products will include instructions that are substantially similar to the



                                                –21–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 22 of 173 PageID: 338



  instructions found in the prescribing information for OTEZLA®, attached as Exhibit A, and

  which, if followed, will infringe the ’101 Patent. Emcure will therefore contribute to, or induce,

  the infringement of one or more claims of the ’101 Patent either literally or under the doctrine of

  equivalents. See 35 U.S.C. § 271(a), (b), and (c).

          97.     On information and belief, Emcure’s infringing activity, including the commercial

  manufacture, use, offer for sale, sale, or importation of Emcure’s Infringing ANDA Products

  complained of herein, will begin immediately after the FDA approves Emcure’s ANDA. Any

  such conduct before the ’101 Patent expires will directly infringe, contribute to the infringement

  of, or induce the infringement of one or more claims of the ’101 Patent under one or more of 35

  U.S.C. § 271(a), (b), and (c).

          98.     As a result of the foregoing facts, there is a real, substantial, and continuing

  justiciable controversy between Celgene and Emcure concerning liability for the infringement of

  the ’101 Patent for which this Court may grant declaratory relief consistent with Article III of the

  United States Constitution.

          99.     Celgene will be substantially and irreparably harmed by Emcure’s infringing

  activities unless those activities are enjoined by this Court. Celgene has no adequate remedy at

  law.

          100.    This case is exceptional, and Celgene is entitled to an award of attorneys’ fees

  under 35 U.S.C. § 285.

                                         COUNT 5
                              INFRINGEMENT OF THE ’854 PATENT

          101.    Celgene states, realleges, and incorporates by reference the foregoing paragraphs

  as if fully set forth herein.




                                                 –22–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 23 of 173 PageID: 339



         102.       On information and belief, Emcure has submitted or caused the submission of

  ANDA No. 211681 to FDA and continues to seek FDA approval of ANDA No. 211681.

         103.       Emcure has infringed the ’854 Patent under 35 U.S.C. § 271(e)(2)(A) by

  submitting ANDA No. 211681 with a Paragraph IV Certification and seeking FDA approval of

  ANDA No. 211681 prior to the expiration of the ’854 Patent.

         104.       The ’854 Patent includes claims that recite methods of administering (+)-2-[1-(3-

  ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

         105.       On information and belief, Emcure’s Infringing ANDA Products contain (+)-2-[1-

  (3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

         106.       Emcure’s commercial manufacture, use, offer for sale, or sale within the United

  States, or importation into the United States of Emcure’s Infringing ANDA Products would

  directly infringe, or would actively induce or contribute to infringement of the ’854 Patent either

  literally or under the doctrine of equivalents. See 35 U.S.C. § 271(a), (b), and (c). Accordingly,

  unless enjoined by this Court, upon FDA approval of ANDA No. 211681, Emcure will make,

  use, offer for sale, or sell Emcure’s Infringing ANDA Products within the United States, or will

  import Emcure’s Infringing ANDA Products into the United States, and will thereby infringe,

  contribute to the infringement of, or induce the infringement of one or more claims of the ’854

  Patent. See id.

         107.       On information and belief, upon FDA approval of ANDA No. 211681, Emcure,

  through its own actions and through the actions of its agents and subsidiaries, will market and

  distribute Emcure’s Infringing ANDA Products to resellers, pharmacies, hospitals and other

  clinics, healthcare professionals, and end users of Emcure’s Infringing ANDA Products. On

  information and belief, Emcure will also knowingly and intentionally accompany Emcure’s




                                                  –23–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 24 of 173 PageID: 340



  Infringing ANDA Products with a product label and product insert that will include instructions

  for using or administering Emcure’s Infringing ANDA Products. On information and belief, the

  product label and product insert accompanying Emcure’s Infringing ANDA Products will

  include instructions that are substantially similar to the instructions found in the prescribing

  information for OTEZLA®, attached as Exhibit A, and which, if followed, will infringe the ’854

  Patent. Accordingly, Emcure will induce physicians and other healthcare professionals, resellers,

  pharmacies, and end users of Emcure’s Infringing ANDA Products to directly infringe one or

  more claims of the ’854 Patent. In addition, on information and belief, Emcure will encourage

  acts of direct infringement with knowledge of the ’854 Patent and knowledge that it is

  encouraging infringement.

         108.    Emcure had actual and constructive notice of the ’854 Patent prior to filing

  Emcure’s ANDA and was aware that the filing of Emcure’s ANDA with the request for FDA

  approval prior to the expiration of the ’854 Patent would constitute an act of infringement of the

  ’854 Patent. Emcure had no reasonable basis for asserting that the commercial manufacture, use,

  offer for sale, sale, or importation of Emcure’s Infringing ANDA Products would not contribute

  to, or induce, the infringement of the ’854 Patent.

         109.    Emcure’s Paragraph IV Statement in the First Notice Letter lacks any sufficient

  contention that Emcure’s Infringing ANDA Products will not infringe, contribute to the

  infringement of, or induce the infringement of the ’854 Patent.

         110.    In the First Notice Letter, Emcure does not allege non-infringement of each of the

  claims of the ’854 Patent.

         111.    On information and belief, Emcure filed ANDA No. 211681 without adequate

  justification for asserting the ’854 Patent to be invalid, unenforceable, and/or not infringed by the




                                                 –24–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 25 of 173 PageID: 341



  commercial manufacture, use, offer for sale, sale, or importation into the United States of

  Emcure’s       Infringing   ANDA    Products.   Emcure’s    conduct    in   certifying   invalidity,

  unenforceability, and/or non-infringement with respect to the ’854 Patent renders this case

  “exceptional” under 35 U.S.C. § 285.

          112.     Celgene will be irreparably harmed if Emcure is not enjoined from infringing, and

  from actively inducing and contributing to the infringement of the ’854 Patent. Celgene does not

  have an adequate remedy at law, and considering the balance of hardships between Celgene and

  Emcure, a remedy in equity is warranted. Further, the public interest would not be disserved by

  the entry of a permanent injunction.

                              COUNT 6
        DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’854 PATENT

          113.     Celgene states, realleges, and incorporates by reference the foregoing paragraphs

  as if fully set forth herein.

          114.     Celgene’s claims also arise under the Declaratory Judgment Act, 28 U.S.C.

  §§ 2201 and 2202.

          115.     The ’854 Patent includes claims that recite methods of administering (+)-2-[1-(3-

  ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

          116.     On information and belief, Emcure’s Infringing ANDA Products contain (+)-2-[1-

  (3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

          117.     On information and belief, if Emcure’s ANDA is approved, Emcure’s Infringing

  ANDA Products will be made, offered for sale, sold, or otherwise distributed in the United

  States, including in the State of New Jersey, or will be imported into the United States, including

  the State of New Jersey, by or through Emcure and its affiliates. Emcure will therefore directly




                                                  –25–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 26 of 173 PageID: 342



  infringe one or more claims of the ’854 Patent either literally or under the doctrine of

  equivalents. See 35 U.S.C. § 271(a).

         118.    On information and belief, Emcure knows that healthcare professionals or patients

  will use Emcure’s Infringing ANDA Products in accordance with the labeling sought by

  Emcure’s ANDA. On information and belief, the product label and product insert accompanying

  Emcure’s Infringing ANDA Products will include instructions that are substantially similar to the

  instructions found in the prescribing information for OTEZLA®, attached as Exhibit A, and

  which, if followed, will infringe the ’854 Patent. Emcure will therefore contribute to, or induce,

  the infringement of one or more claims of the ’854 Patent either literally or under the doctrine of

  equivalents. See 35 U.S.C. § 271(a), (b), and (c).

         119.    On information and belief, Emcure’s infringing activity, including the commercial

  manufacture, use, offer for sale, sale, or importation of Emcure’s Infringing ANDA Products

  complained of herein, will begin immediately after the FDA approves Emcure’s ANDA. Any

  such conduct before the ’854 Patent expires will directly infringe, contribute to the infringement

  of, or induce the infringement of one or more claims of the ’854 Patent under one or more of 35

  U.S.C. § 271(a), (b), and (c).

         120.    As a result of the foregoing facts, there is a real, substantial, and continuing

  justiciable controversy between Celgene and Emcure concerning liability for the infringement of

  the ’854 Patent for which this Court may grant declaratory relief consistent with Article III of the

  United States Constitution.

         121.    Celgene will be substantially and irreparably harmed by Emcure’s infringing

  activities unless those activities are enjoined by this Court. Celgene has no adequate remedy at

  law.




                                                 –26–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 27 of 173 PageID: 343



          122.      This case is exceptional, and Celgene is entitled to an award of attorneys’ fees

  under 35 U.S.C. § 285.

                                         COUNT 7
                              INFRINGEMENT OF THE ’541 PATENT

          123.      Celgene states, realleges, and incorporates by reference the foregoing paragraphs

  as if fully set forth herein.

          124.      On information and belief, Emcure has submitted or caused the submission of

  ANDA No. 211681 to FDA and continues to seek FDA approval of ANDA No. 211681.

          125.      Emcure has infringed the ’541 Patent under 35 U.S.C. § 271(e)(2)(A) by

  submitting ANDA No. 211681 with a Paragraph IV Certification and seeking FDA approval of

  ANDA No. 211681 prior to the expiration of the ’541 Patent.

          126.      The ’541 Patent includes claims that recite methods of administering (+)-2-[1-(3-

  ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

          127.      On information and belief, Emcure’s Infringing ANDA Products contain (+)-2-[1-

  (3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

          128.      Emcure’s commercial manufacture, use, offer for sale, or sale within the United

  States, or importation into the United States of Emcure’s Infringing ANDA Products would

  directly infringe, or would actively induce or contribute to infringement of the ’541 Patent either

  literally or under the doctrine of equivalents. See 35 U.S.C. § 271(a), (b), and (c). Accordingly,

  unless enjoined by this Court, upon FDA approval of ANDA No. 21181, Emcure will make, use,

  offer for sale, or sell Emcure’s Infringing ANDA Products within the United States, or will

  import Emcure’s Infringing ANDA Products into the United States, and will thereby infringe,

  contribute to the infringement of, or induce the infringement of one or more claims of the ’541

  Patent. See id.



                                                  –27–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 28 of 173 PageID: 344



         129.    On information and belief, upon FDA approval of ANDA No. 211681, Emcure,

  through its own actions and through the actions of its agents and subsidiaries, will market and

  distribute Emcure’s Infringing ANDA Products to resellers, pharmacies, hospitals and other

  clinics, healthcare professionals, and end users of Emcure’s Infringing ANDA Products. On

  information and belief, Emcure will also knowingly and intentionally accompany Emcure’s

  Infringing ANDA Products with a product label and product insert that will include instructions

  for using or administering Emcure’s Infringing ANDA Products. On information and belief, the

  product label and product insert accompanying Emcure’s Infringing ANDA Products will

  include instructions that are substantially similar to the instructions found in the prescribing

  information for OTEZLA®, attached as Exhibit A, and which, if followed, will infringe the ’541

  Patent. Accordingly, Emcure will induce physicians and other healthcare professionals, resellers,

  pharmacies, and end users of Emcure’s Infringing ANDA Products to directly infringe one or

  more claims of the ’541 Patent. In addition, on information and belief, Emcure will encourage

  acts of direct infringement with knowledge of the ’541 Patent and knowledge that it is

  encouraging infringement.

         130.    This case is exceptional, and Celgene is entitled to an award of attorney’s fees

  under 35 U.S.C. § 285.

         131.    Celgene will be irreparably harmed if Emcure is not enjoined from infringing, and

  from actively inducing and contributing to the infringement of the ’541 Patent. Celgene does not

  have an adequate remedy at law, and considering the balance of hardships between Celgene and

  Emcure, a remedy in equity is warranted. Further, the public interest would not be disserved by

  the entry of a permanent injunction.




                                                –28–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 29 of 173 PageID: 345



                              COUNT 8
        DECLARATORY JUDGMENT OF INFRINGEMENT OF THE ’541 PATENT

          132.    Celgene states, realleges, and incorporates by reference the foregoing paragraphs

  as if fully set forth herein.

          133.    Celgene’s claims also arise under the Declaratory Judgment Act, 28

  U.S.C. §§ 2201 and 2202.

          134.    The ’541 Patent includes claims that recite methods of administering (+)-2-[1-(3-

  ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

          135.    On information and belief, Emcure’s Infringing ANDA Products contain (+)-2-[1-

  (3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione.

          136.    On information and belief, if Emcure’s ANDA is approved, Emcure’s Infringing

  ANDA Products will be made, offered for sale, sold, or otherwise distributed in the United

  States, including in the State of New Jersey, or will be imported into the United States, including

  the State of New Jersey, by or through Emcure and its affiliates. Emcure will therefore directly

  infringe one or more claims of the ’541 Patent either literally or under the doctrine of

  equivalents. See 35 U.S.C. § 271(a).

          137.    On information and belief, Emcure knows that healthcare professionals or patients

  will use Emcure’s Infringing ANDA Products in accordance with the labeling sought by

  Emcure’s ANDA. On information and belief, the product label and product insert accompanying

  Emcure’s Infringing ANDA Products will include instructions that are substantially similar to the

  instructions found in the prescribing information for OTEZLA®, attached as Exhibit A, and

  which, if followed, will infringe the ’541 Patent. Emcure will therefore contribute to, or induce,

  the infringement of one or more claims of the ’541 Patent either literally or under the doctrine of

  equivalents. See 35 U.S.C. § 271(a), (b), and (c).



                                                 –29–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 30 of 173 PageID: 346



         138.    On information and belief, Emcure’s infringing activity, including the commercial

  manufacture, use, offer for sale, sale, or importation of Emcure’s Infringing ANDA Products

  complained of herein, will begin immediately after the FDA approves Emcure’s ANDA. Any

  such conduct before the ’541 Patent expires will directly infringe, contribute to the infringement

  of, or induce the infringement of one or more claims of the ’541 Patent under one or more of 35

  U.S.C. § 271(a), (b), and (c).

         139.    As a result of the foregoing facts, there is a real, substantial, and continuing

  justiciable controversy between Celgene and Emcure concerning liability for the infringement of

  the ’541 Patent for which this Court may grant declaratory relief consistent with Article III of the

  United States Constitution.

         140.    Celgene will be substantially and irreparably harmed by Emcure’s infringing

  activities unless those activities are enjoined by this Court. Celgene has no adequate remedy at

  law.

         141.    This case is exceptional, and Celgene is entitled to an award of attorneys’ fees

  under 35 U.S.C. § 285.




                                                 –30–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 31 of 173 PageID: 347



                                      REQUEST FOR RELIEF

  WHEREFORE, Celgene respectfully requests the following relief:

          (a)    The entry of a judgment, in favor of Celgene and against Emcure, that Emcure’s

  submission of ANDA No. 211681 to the FDA seeking approval for the commercial manufacture,

  use, offer for sale, or sale in the United States, or importation into the United States, of Emcure’s

  Infringing ANDA Products before the expiration of the Patents-in-Suit was an act of

  infringement of one or more claims of the Patents-in-Suit under 35 U.S.C. § 271(e)(2)(A);

          (b)    The entry of a declaratory judgment, in favor of Celgene and against Emcure,

  declaring that Emcure’s commercial manufacture, use, offer for sale, or sale in the United States,

  or importation into the United States, of Emcure’s Infringing ANDA Products, or inducing or

  contributing to such conduct, would constitute infringement of one or more claims of the

  Patents-in-Suit by Emcure under one or more of 35 U.S.C. § 271(a), (b), and (c);

          (c)    The entry of a judgment declaring that the Patents-in-Suit remain valid and

  enforceable;

          (d)    The entry of preliminary and permanent injunctions enjoining Emcure and its

  officers, directors, agents, servants, employees, parents, subsidiaries, affiliates, other related

  business entities, and all other persons and entities acting in concert, participation, or in privity

  with Emcure, and their successors or assigns, from commercially manufacturing, using, offering

  to sell, or selling Emcure’s Infringing ANDA Products within the United States, or importing

  Emcure’s Infringing ANDA Products into the United States, or inducing or contributing to such

  conduct, until the last of the expiration dates of the Patents-in-Suit, including any extensions or

  regulatory exclusivities, or any later expiration of exclusivity to which Celgene is or becomes

  entitled;




                                                 –31–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 32 of 173 PageID: 348



         (e)     The entry of a permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B),

  enjoining Emcure and its officers, directors, agents, servants, employees, parents, subsidiaries,

  affiliates, other related business entities, and all other persons and entities acting in concert,

  participation, or in privity with Emcure, and their successors or assigns, from commercially

  manufacturing, using, offering to sell, or selling Emcure’s Infringing ANDA Products within the

  United States, or importing Emcure’s Infringing ANDA Products into the United States, or

  inducing or contributing to such conduct, until the last of the expiration dates of the Patents-in-

  Suit, including any extensions or regulatory exclusivities, or any later expiration of exclusivity to

  which Celgene is or becomes entitled;

         (f)     The entry of an order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date

  of any FDA approval of ANDA No. 211681 shall be a date that is not earlier than the last of the

  expiration dates of the Patents-in-Suit, including any extensions or regulatory exclusivities, or

  any later expiration of exclusivity to which Celgene is or becomes entitled;

         (g)     A declaration under 28 U.S.C. § 2201 that if Emcure, its officers, directors,

  agents, servants, employees, representatives, attorneys, parents, subsidiaries, affiliates, other

  related business entities, or other persons or entities acting or attempting to act in concert,

  participation, or in privity with Emcure, or acting on Emcure’s behalf, engage in the commercial

  manufacture, use, offer for sale, or sale in the United States, or importation into the United

  States, of Emcure’s Infringing ANDA Products, then it will constitute an act of direct or indirect

  infringement of the Patents-in-Suit;

         (h)     An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

  Emcure engages in the commercial manufacture, use, offer for sale, sale, or importation of

  Emcure’s Infringing ANDA Products, or any product that infringes the Patents-in-Suit, or




                                                 –32–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 33 of 173 PageID: 349



  induces or contributes to such conduct, prior to the expiration of such patents, including any

  extensions or regulatory exclusivities;

         (i)     The entry of judgment declaring that Emcure’s acts render this case an

  exceptional case and awarding Celgene its attorneys’ fees pursuant to 35 U.S.C. §§ 271(e)(4) and

  285;

         (j)     An award to Celgene of its costs and expenses in this action; and

         (k)     Such other and further relief this Court deems just and proper.




                                                –33–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 34 of 173 PageID: 350



  Dated: April 4, 2019                  By: s/ Charles M. Lizza
                                            Charles M. Lizza
  OF COUNSEL:                               William C. Baton
                                            Sarah A. Sullivan
  George F. Pappas                          SAUL EWING ARNSTEIN & LEHR LLP
  Christopher N. Sipes                      One Riverfront Plaza
  Michael N. Kennedy                        1037 Raymond Blvd., Suite 1520
  COVINGTON & BURLING LLP                   Newark, NJ 07102-5426
  One CityCenter                            (973) 286-6700
  850 Tenth Street NW                       clizza@saul.com
  Washington, DC 20001-4956
  Tel: (202) 662-6000                        Attorneys for Plaintiff
                                             Celgene Corporation
  Alexa Hansen
  COVINGTON & BURLING LLP
  One Front Street
  San Francisco, CA 94111-5356
  Tel: (415) 591-7035




                                      –34–
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 35 of 173 PageID: 351




                   EXHIBIT A
       Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 36 of 173 PageID: 352
HIGHLIGHTS OF PRESCRIBING INFORMATION                                              -----------------------------CONTRAINDICATIONS------------------------------
These highlights do not include all the information needed to use                  Known hypersensitivity to apremilast or any excipients in formulation (4)
OTEZLA safely and effectively. See full prescribing information for
OTEZLA.                                                                            -----------------------WARNINGS AND PRECAUTIONS-----------------------
                                                                                    Diarrhea, Nausea, and Vomiting: Consider OTEZLA dose reduction or
OTEZLA® (apremilast) tablets, for oral use                                            suspension if patients develop severe diarrhea, nausea, or vomiting. (5.1)
Initial U.S. approval: 2014                                                         Depression: Advise patients, their caregivers, and families to be alert for
                                                                                      the emergence or worsening of depression, suicidal thoughts or other mood
---------------------------RECENT MAJOR CHANGES---------------------------            changes and if such changes occur to contact their healthcare provider.
Warnings and Precautions (5.1)                               06/2017                  Carefully weigh risks and benefits of treatment with OTEZLA in patients
                                                                                      with a history of depression and/or suicidal thoughts or behavior. (5.2)
---------------------------INDICATIONS AND USAGE---------------------------         Weight Decrease: Monitor weight regularly. If unexplained or clinically
OTEZLA, an inhibitor of phosphodiesterase 4 (PDE4), is indicated for the              significant weight loss occurs, evaluate weight loss and consider
treatment of:                                                                         discontinuation of OTEZLA (5.3)
      Adult patients with active psoriatic arthritis (1.1)                         Drug Interactions: Use with strong cytochrome P450 enzyme inducers
      Patients with moderate to severe plaque psoriasis who are candidates for       (e.g., rifampin, phenobarbital, carbamazepine, phenytoin) is not
       phototherapy or systemic therapy (1.2)                                         recommended because loss of efficacy may occur (5.4, 7.1)

-----------------------DOSAGE AND ADMINISTRATION----------------------             -------------------------------ADVERSE REACTIONS----------------------------
 To reduce risk of gastrointestinal symptoms, titrate to recommended dose          Psoriatic Arthritis: The most common adverse reactions (≥5%) are
   of 30 mg twice daily according to the following schedule (2.1)                     diarrhea, nausea, and headache (6.1)
    Day 1: 10 mg in morning                                                        Psoriasis: The most common adverse reactions (≥5%) are diarrhea, nausea,
    Day 2: 10 mg in morning and 10 mg in evening                                     upper respiratory tract infection, and headache, including tension headache
    Day 3: 10 mg in morning and 20 mg in evening                                     (6.1)
    Day 4: 20 mg in morning and 20 mg in evening
    Day 5: 20 mg in morning and 30 mg in evening                                  To report SUSPECTED ADVERSE REACTIONS, contact Celgene
    Day 6 and thereafter: 30 mg twice daily                                       Corporation at 1-888-423-5436 or FDA at 1-800-FDA-1088 or
 Dosage in Severe Renal Impairment:                                               www.fda.gov/medwatch
    Recommended dose is 30 mg once daily (2.2)
    For initial dosage titration, titrate using only morning schedule listed in   --------------------------USE IN SPECIFIC POPULATIONS-------------------
       Table 1 and skip afternoon doses (2.2)                                      Severe Renal Impairment: Increased systemic exposure of OTEZLA has been
                                                                                   observed, reduction in dose to 30 mg once daily is recommended (2.2, 8.6)
----------------------DOSAGE FORMS AND STRENGTHS--------------------
Tablets: 10 mg, 20 mg, 30 mg (3)                                                   See 17 for PATIENT COUNSELING INFORMATION

                                                                                                                                             Revised: 06/2017




                                                                                   10         OVERDOSAGE
FULL PRESCRIBING INFORMATION: CONTENTS*                                            11         DESCRIPTION
1      INDICATIONS AND USAGE                                                       12         CLINICAL PHARMACOLOGY
       1.1 Psoriatic Arthritis                                                                12.1 Mechanism of Action
       1.2 Psoriasis                                                                          12.3 Pharmacokinetics
2      DOSAGE AND ADMINISTRATION                                                   13         NONCLINICAL TOXICOLOGY
       2.1 Dosage in Psoriatic Arthritis and Psoriasis                                        13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
       2.2 Dosage Adjustment in Patients with Severe Renal Impairment              14         CLINICAL STUDIES
3      DOSAGE FORMS AND STRENGTHS                                                             14.1 Psoriatic Arthritis
4      CONTRAINDICATIONS                                                                      14.2 Psoriasis
5      WARNINGS AND PRECAUTIONS                                                    16         HOW SUPPLIED/STORAGE AND HANDLING
       5.1 Diarrhea, Nausea, and Vomiting                                          17         PATIENT COUNSELING INFORMATION
       5.2 Depression
       5.3 Weight Decrease
       5.4 Drug Interactions                                                       *Sections or subsections omitted from the Full Prescribing Information are
6      ADVERSE REACTIONS                                                           not listed.
       6.1 Clinical Trials Experience
7      DRUG INTERACTIONS
       7.1 Strong CYP450 Inducers
8      USE IN SPECIFIC POPULATIONS
       8.1 Pregnancy
       8.3 Nursing Mothers
       8.4 Pediatric Use
       8.5 Geriatric Use
       8.6 Renal Impairment
       8.7 Hepatic Impairment
       Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 37 of 173 PageID: 353
FULL PRESCRIBING INFORMATION


1        INDICATIONS AND USAGE

1.1      Psoriatic Arthritis

OTEZLA is indicated for the treatment of adult patients with active psoriatic arthritis.

1.2      Psoriasis

OTEZLA is indicated for the treatment of patients with moderate to severe plaque psoriasis who are candidates for phototherapy or
systemic therapy.

2        DOSAGE AND ADMINISTRATION

2.1      Dosage in Psoriatic Arthritis and Psoriasis

The recommended initial dosage titration of OTEZLA from Day 1 to Day 5 is shown in Table 1. Following the 5-day titration, the
recommended maintenance dosage is 30 mg twice daily taken orally starting on Day 6. This titration is intended to reduce the
gastrointestinal symptoms associated with initial therapy.

OTEZLA can be administered without regard to meals. Do not crush, split, or chew the tablets.
         Table 1: Dosage Titration Schedule
                                                                                                    Day 6
    Day 1         Day 2               Day 3               Day 4               Day 5              & thereafter
     AM      AM         PM        AM        PM        AM        PM        AM        PM        AM             PM
    10 mg   10 mg      10 mg     10 mg     20 mg     20 mg     20 mg     20 mg     30 mg     30 mg          30 mg

2.2      Dosage Adjustment in Patients with Severe Renal Impairment

OTEZLA dosage should be reduced to 30 mg once daily in patients with severe renal impairment (creatinine clearance (CLcr) of less than
30 mL per minute estimated by the Cockcroft–Gault equation) [see Use in Specific Populations (8.6) and Clinical Pharmacology (12.3)].
For initial dosage titration in this group, it is recommended that OTEZLA be titrated using only the AM schedule listed in Table 1 and the
PM doses be skipped.

3        DOSAGE FORMS AND STRENGTHS

OTEZLA is available as diamond shaped, film coated tablets in the following dosage strengths:
    10-mg pink tablet engraved with “APR” on one side and “10” on the other side
    20-mg brown tablet engraved with “APR” on one side and “20” on the other side
    30-mg beige tablet engraved with “APR” on one side and “30” on the other side.

4        CONTRAINDICATIONS

OTEZLA is contraindicated in patients with a known hypersensitivity to apremilast or to any of the excipients in the formulation [see
Adverse Reactions (6.1)].

5        WARNINGS AND PRECAUTIONS

5.1      Diarrhea, Nausea, and Vomiting

There have been postmarketing reports of severe diarrhea, nausea, and vomiting associated with the use of OTEZLA. Most events
occurred within the first few weeks of treatment. In some cases patients were hospitalized. Patients 65 years of age or older and patients
taking medications that can lead to volume depletion or hypotension may be at a higher risk of complications from severe diarrhea,
nausea, or vomiting. Monitor patients who are more susceptible to complications of diarrhea or vomiting. Patients who reduced dosage or
discontinued OTEZLA generally improved quickly. Consider OTEZLA dose reduction or suspension if patients develop severe diarrhea,
nausea, or vomiting.

5.2      Depression
       Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 38 of 173 PageID: 354

Treatment with OTEZLA is associated with an increase in adverse reactions of depression. Before using OTEZLA in patients with a
history of depression and/or suicidal thoughts or behavior prescribers should carefully weigh the risks and benefits of treatment with
OTEZLA in such patients. Patients, their caregivers, and families should be advised of the need to be alert for the emergence or
worsening of depression, suicidal thoughts or other mood changes, and if such changes occur to contact their healthcare provider.
Prescribers should carefully evaluate the risks and benefits of continuing treatment with OTEZLA if such events occur.

Psoriatic arthritis: During the 0 to 16 week placebo-controlled period of the 3 controlled clinical trials, 1.0% (10/998) of subjects treated
with OTEZLA reported depression or depressed mood compared to 0.8% (4/495) treated with placebo. During the clinical trials, 0.3%
(4/1441) of subjects treated with OTEZLA discontinued treatment due to depression or depressed mood compared with none in placebo
treated subjects (0/495). Depression was reported as serious in 0.2% (3/1441) of subjects exposed to OTEZLA, compared to none in
placebo-treated subjects (0/495). Instances of suicidal ideation and behavior have been observed in 0.2% (3/1441) of subjects while
receiving OTEZLA, compared to none in placebo treated subjects (0/495). In the clinical trials, 2 subjects who received placebo
committed suicide compared to none in OTEZLA-treated subjects.

Psoriasis: During the 0 to 16 week placebo-controlled period of the 3 controlled clinical trials, 1.3% (12/920) of subjects treated with
OTEZLA reported depression compared to 0.4% (2/506) treated with placebo. During the clinical trials, 0.1% (1/1308) of subjects treated
with OTEZLA discontinued treatment due to depression compared with none in placebo-treated subjects (0/506). Depression was
reported as serious in 0.1% (1/1308) of subjects exposed to OTEZLA, compared to none in placebo-treated subjects (0/506). Instances of
suicidal behavior have been observed in 0.1% (1/1308) of subjects while receiving OTEZLA, compared to 0.2% (1/506) in placebo-
treated subjects. In the clinical trials, one subject treated with OTEZLA attempted suicide while one who received placebo committed
suicide.


5.3      Weight Decrease

During the controlled period of the studies in psoriatic arthritis (PsA), weight decrease between 5%-10% of body weight was reported in
10% (49/497) of subjects treated with OTEZLA 30 mg twice daily compared to 3.3% (16/495) treated with placebo [see Adverse
Reactions (6.1)].

During the controlled period of the trials in psoriasis, weight decrease between 5%-10% of body weight occurred in 12% (96/784) of
subjects treated with OTEZLA compared to 5% (19/382) treated with placebo. Weight decrease of ≥10% of body weight occurred in 2%
(16/784) of subjects treated with OTEZLA 30 mg twice daily compared to 1% (3/382) subjects treated with placebo.

Patients treated with OTEZLA should have their weight monitored regularly. If unexplained or clinically significant weight loss occurs,
weight loss should be evaluated, and discontinuation of OTEZLA should be considered.

5.4      Drug Interactions

Co-administration of strong cytochrome P450 enzyme inducer, rifampin, resulted in a reduction of systemic exposure of apremilast,
which may result in a loss of efficacy of OTEZLA. Therefore, the use of cytochrome P450 enzyme inducers (e.g., rifampin,
phenobarbital, carbamazepine, phenytoin) with OTEZLA is not recommended [see Drug Interactions (7.1) and Clinical Pharmacology
(12.3)].

6        ADVERSE REACTIONS

6.1      Clinical Trials Experience

Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed in the clinical trials of a drug
cannot be directly compared to rates in the clinical trials of another drug and may not reflect the rates observed in clinical practice.

Psoriatic Arthritis Clinical Trials
OTEZLA was evaluated in 3 multicenter, randomized, double-blind, placebo-controlled trials [Studies PsA-1, PsA-2, and PsA-3] of
similar design in adult patients with active psoriatic arthritis [see Clinical Studies (14.1)]. Across the 3 studies, there were 1493 patients
randomized equally to placebo, OTEZLA 20 mg twice daily or OTEZLA 30 mg twice daily. Titration was used over the first 5 days [see
Dosage and Administration (2.1)]. Placebo patients whose tender and swollen joint counts had not improved by at least 20% were re-
randomized 1:1 in a blinded fashion to either OTEZLA 20 mg twice daily or 30 mg twice daily at week 16 while OTEZLA patients
remained on their initial treatment. Patients ranged in age from 18 to 83 years, with an overall median age of 51 years.

The majority of the most common adverse reactions presented in Table 2 occurred within the first 2 weeks of treatment and tended to
resolve over time with continued dosing. Diarrhea, headache, and nausea were the most commonly reported adverse reactions. The most
common adverse reactions leading to discontinuation for patients taking OTEZLA were nausea (1.8%), diarrhea (1.8%), and headache
       Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 39 of 173 PageID: 355
(1.2%). The proportion of patients with psoriatic arthritis who discontinued treatment due to any adverse reaction was 4.6% for patients
taking OTEZLA 30 mg twice daily and 1.2% for placebo-treated patients.

        Table 2: Adverse Reactions Reported in ≥2% of Patients on OTEZLA 30 mg Twice Daily and ≥1% Than That Observed
        in Patients on Placebo for up to Day 112 (Week 16)

                                                           Placebo                          OTEZLA 30 mg BID
                                              Day 1 to 5     Day 6 to Day 112         Day 1 to 5          Day 6 to Day 112
                                               (N=495)           (N=490)               (N=497)                (N=493)
                  Preferred Term                n (%)c            n (%)                 n (%)                  n (%)
            Diarrheaa                           6 (1.2)          8 (1.6)               46 (9.3)               38 (7.7)
            Nauseaa                             7 (1.4)          15 (3.1)              37 (7.4)               44 (8.9)
                        a
            Headache                            9 (1.8)          11 (2.2)              24 (4.8)               29 (5.9)
            Upper respiratory tract             3 (0.6)          9 (1.8)                3 (0.6)               19 (3.9)
            infectionb
            Vomitinga                           2 (0.4)          2 (0.4)                4 (0.8)               16 (3.2)
                             b
            Nasopharyngitis                     1 (0.2)          8 (1.6)                1 (0.2)               13 (2.6)
             Abdominal pain upperb             0 (0.0)             1 (0.2)               3 (0.6)              10 (2.0)
            a
              Of the reported gastrointestinal adverse reactions, 1 subject experienced a serious adverse reaction of nausea and vomiting
            in OTEZLA 30 mg twice daily; 1 subject treated with OTEZLA 20 mg twice daily experienced a serious adverse reaction of
            diarrhea; 1 patient treated with OTEZLA 30 mg twice daily experienced a serious adverse reaction of headache.
            b
              Of the reported adverse drug reactions none were serious.
            c
              n (%) indicates number of patients and percent.

Other adverse reactions reported in patients on OTEZLA in clinical studies including extension studies:
Immune system disorders: Hypersensitivity
Investigations: Weight decrease
Gastrointestinal Disorders: Frequent bowel movement, gastroesophageal reflux disease, dyspepsia
Metabolism and Nutrition Disorders: Decreased appetite*
Nervous System Disorders: Migraine
Respiratory, Thoracic, and Mediastinal Disorders: Cough
Skin and Subcutaneous Tissue Disorders: Rash
*1 patient treated with OTEZLA 30 mg twice daily experienced a serious adverse reaction.

Psoriasis Clinical Trials
The safety of OTEZLA® was assessed in 1426 subjects in 3 randomized, double-blind, placebo-controlled trials in adult subjects with
moderate to severe plaque psoriasis who were candidates for phototherapy or systemic therapy. Subjects were randomized to receive
OTEZLA 30 mg twice daily or placebo twice daily. Titration was used over the first 5 days [see Dosage and Administration (2.1)].
Subjects ranged in age from 18 to 83 years, with an overall median age of 46 years.

Diarrhea, nausea, and upper respiratory tract infection were the most commonly reported adverse reactions. The most common adverse
reactions leading to discontinuation for subjects taking OTEZLA were nausea (1.6%), diarrhea (1.0%), and headache (0.8%). The
proportion of subjects with psoriasis who discontinued treatment due to any adverse reaction was 6.1% for subjects treated with OTEZLA
30 mg twice daily and 4.1% for placebo-treated subjects.

        Table 3: Adverse Reactions Reported in ≥1% of Subjects on OTEZLA and With Greater Frequency Than in Subjects on
        Placebo; up to Day 112 (Week 16)

                                                             Placebo (N=506)                 OTEZLA 30 mg BID (N=920)
          Preferred Term                                          n (%)                              n (%)
          Diarrhea                                                32 (6)                            160 (17)
          Nausea                                                  35 (7)                            155 (17)
          Upper respiratory tract infection                       31 (6)                             84 (9)
          Tension headache                                        21 (4)                             75 (8)
          Headache                                                19 (4)                             55 (6)
          Abdominal pain*                                         11 (2)                             39 (4)
          Vomiting                                                 8 (2)                             35 (4)
       Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 40 of 173 PageID: 356
         Fatigue                                             9 (2)                                       29 (3)
         Dyspepsia                                           6 (1)                                       29 (3)
         Decreased appetite                                  5 (1)                                       26 (3)
         Insomnia                                            4 (1)                                       21 (2)
         Back pain                                           4 (1)                                       20 (2)
         Migraine                                            5 (1)                                       19 (2)
         Frequent bowel movements                            1 (0)                                       17 (2)
         Depression                                          2 (0)                                       12 (1)
         Bronchitis                                          2 (0)                                       12 (1)
         Tooth abscess                                       0 (0)                                       10 (1)
         Folliculitis                                        0 (0)                                        9 (1)
         Sinus headache                                      0 (0)                                        9 (1)
        *Two subjects treated with OTEZLA experienced serious adverse reaction of abdominal pain.

Severe worsening of psoriasis (rebound) occurred in 0.3% (4/1184) subjects following discontinuation of treatment with OTEZLA.


7       DRUG INTERACTIONS
7.1     Strong CYP450 Inducers
Apremilast exposure is decreased when OTEZLA is co-administered with strong CYP450 inducers (such as rifampin) and may result in
loss of efficacy [see Warnings and Precautions (5.3) and Clinical Pharmacology (12.3)].

8       USE IN SPECIFIC POPULATIONS

8.1     Pregnancy
Pregnancy Category C:
Pregnancy Exposure Registry
There is a pregnancy exposure registry that monitors pregnancy outcomes in women exposed to OTEZLA during pregnancy. Information
about the registry can be obtained by calling 1-877-311-8972.

Risk Summary

Adequate and well-controlled studies with OTEZLA have not been conducted in pregnant women. In animal embryo-fetal development
studies, the administration of apremilast to cynomolgus monkeys during organogenesis resulted in dose-related increases in
abortion/embryo-fetal death at dose exposures 2.1-times the maximum recommended human therapeutic dose (MRHD) and no adverse
effect at an exposure of 1.4-times the MRHD. In mice, there were no apremilast induced malformations up to exposures 4.0-times the
MRHD. The incidences of malformations and pregnancy loss in human pregnancies have not been established for OTEZLA. However,
all pregnancies, regardless of drug exposure, have a background rate of 2% to 4% for major malformations, and 15% to 20% for
pregnancy loss. OTEZLA should be used during pregnancy only if the potential benefit justifies the potential risk to the fetus.

Clinical Considerations

Labor or delivery
The effects of OTEZLA on labor and delivery in pregnant women are unknown. In mice, dystocia was noted at doses corresponding to
≥4.0-times the MRHD (on an AUC basis at doses ≥80 mg/kg/day) of apremilast.

Animal Data
Monkey embryo-fetal development: In an embryo-fetal developmental study, cynomolgus monkeys were administered apremilast at doses
of 20, 50, 200, or 1000 mg/kg/day during the period of organogenesis (gestation Days 20 through 50). There was a dose-related increase
in spontaneous abortions, with most abortions occurring during weeks 3 to 4 of dosing in the first trimester, at doses approximately 2.1-
times the MRHD and greater (on an AUC basis at doses ≥50 mg/kg/day). No abortifacient effects were observed at a dose approximately
1.4-times the MRHD (on an AUC basis at a dose of 20 mg/kg/day). Although, there was no evidence for a teratogenic effect at doses of
20 mg/kg/day and greater when examined at day 100, aborted fetuses were not examined.

Mouse embryo-fetal development: In an embryo-fetal development study, apremilast was administered at doses of 250, 500, or
750 mg/kg/day to dams during organogenesis (gestation Day 6 through 15). In a combined fertility and embryo-fetal development study,
apremilast was administered at doses of 10, 20, 40 or 80 mg/kg/day starting 15 days before cohabitation and continuing through gestation
Day 15. No teratogenic findings attributed to apremilast were observed in either study; however, there was an increase in
postimplantation loss at doses corresponding to a systemic exposure of 2.3-times the MRHD and greater (≥20 mg/kg/day). At doses of
≥20 mg/kg/day skeletal variations included incomplete ossification sites of tarsals, skull, sternebra, and vertebrae. No effects were
       Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 41 of 173 PageID: 357
observed at a dose approximately 1.3-times the MRHD (10 mg/kg/day).

Mouse pre- and postnatal development: In a pre- and postnatal study in mice, apremilast was administered to pregnant female mice at
doses of 10, 80, or 300 mg/kg/day from Day 6 of gestation through Day 20 of lactation, with weaning on day 21. Dystocia, reduced
viability, and reduced birth weights occurred at doses corresponding to ≥4.0-times the MRHD (on an AUC basis at doses ≥80 mg/kg/day).
No adverse effects occurred at a dose 1.3-times the MRHD (10 mg/kg/day). There was no evidence for functional impairment of physical
development, behavior, learning ability, immune competence, or fertility in the offspring at doses up to 7.5-times the MRHD (on an AUC
basis at a dose of 300 mg/kg/day).

8.3      Nursing Mothers

It is not known whether OTEZLA or its metabolites are present in human milk; however apremilast was detected in milk of lactating
mice. Because many drugs are present in human milk, caution should be exercised when OTEZLA is administered to a nursing woman.

8.4      Pediatric use

The safety and effectiveness of OTEZLA in pediatric patients less than18 years of age have not been established.

8.5      Geriatric use

Of the 1493 subjects who enrolled in Studies PsA-1, PsA-2, and PsA-3 a total of 146 psoriatic arthritis subjects were 65 years of age and
older, including 19 subjects 75 years and older. No overall differences were observed in the safety profile of elderly subjects ≥65 years of
age and younger adult subjects <65 years of age in the clinical studies.

Of the 1257 subjects who enrolled in two placebo-controlled psoriasis trials (PSOR 1 and PSOR 2), a total of 108 psoriasis subjects were
65 years of age and older, including 9 subjects who were 75 years of age and older. No overall differences were observed in the efficacy
and safety in elderly subjects ≥65 years of age and younger adult subjects <65 years of age in the clinical trials.

8.6      Renal Impairment

Apremilast pharmacokinetics were characterized in subjects with mild, moderate, and severe renal impairment as defined by a creatinine
clearance of 60-89, 30-59, and less than 30 mL per minute, respectively, by the Cockcroft–Gault equation. While no dose adjustment is
needed in patients with mild or moderate renal impairment, the dose of OTEZLA should be reduced to 30 mg once daily in patients with
severe renal impairment [see Dosage and Administration (2.2) and Clinical Pharmacology (12.3)].

8.7      Hepatic Impairment

Apremilast pharmacokinetics were characterized in subjects with moderate (Child Pugh B) and severe (Child Pugh C) hepatic
impairment. No dose adjustment is necessary in these patients.

10       OVERDOSAGE

In case of overdose, patients should seek immediate medical help. Patients should be managed by symptomatic and supportive care
should there be an overdose.

11       DESCRIPTION

The active ingredient in OTEZLA tablets is apremilast. Apremilast is a phosphodiesterase 4 (PDE4) inhibitor. Apremilast is known
chemically as N-[2-[(1S)-1-(3-ethoxy-4-methoxyphenyl)-2-(methylsulfonyl)ethyl]-2,3-dihydro-1,3-dioxo-1H-isoindol-4-yl]acetamide. Its
empirical formula is C22H24N2O7S and the molecular weight is 460.5.

The chemical structure is:
       Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 42 of 173 PageID: 358

                                 O

                                      O
                        O

                         N      H
                                    S O
          O      NH     O            O




OTEZLA tablets are supplied in 10-, 20-, and 30-mg strengths for oral administration. Each tablet contains apremilast as the active
ingredient and the following inactive ingredients: lactose monohydrate, microcrystalline cellulose, croscarmellose sodium, magnesium
stearate, polyvinyl alcohol, titanium dioxide, polyethylene glycol, talc, iron oxide red, iron oxide yellow (20 and 30 mg only) and iron
oxide black (30 mg only).

12       CLINICAL PHARMACOLOGY

12.1     Mechanism of action
Apremilast is an oral small-molecule inhibitor of phosphodiesterase 4 (PDE4) specific for cyclic adenosine monophosphate (cAMP).
PDE4 inhibition results in increased intracellular cAMP levels. The specific mechanism(s) by which apremilast exerts its therapeutic
action in psoriatic arthritis patients and psoriasis patients is not well defined.

12.3    Pharmacokinetics
Absorption
Apremilast when taken orally is absorbed with an absolute bioavailability of ~73%, with peak plasma concentrations (Cmax) occurring at a
median time (tmax) of ~2.5 hours. Co-administration with food does not alter the extent of absorption of apremilast.

Distribution
Human plasma protein binding of apremilast is approximately 68%. Mean apparent volume of distribution (Vd) is 87 L.

Metabolism
Following oral administration in humans, apremilast is a major circulating component (45%) followed by inactive metabolite M12 (39%),
a glucuronide conjugate of O-demethylated apremilast. It is extensively metabolized in humans with up to 23 metabolites identified in
plasma, urine and feces. Apremilast is metabolized by both cytochrome (CYP) oxidative metabolism with subsequent glucuronidation
and non-CYP mediated hydrolysis. In vitro, CYP metabolism of apremilast is primarily mediated by CYP3A4, with minor contributions
from CYP1A2 and CYP2A6.

Elimination
The plasma clearance of apremilast is about 10 L/hr in healthy subjects, with a terminal elimination half-life of approximately 6-9 hours.
Following oral administration of radio-labeled apremilast, about 58% and 39% of the radioactivity is recovered in urine and feces,
respectively, with about 3% and 7% of the radioactive dose recovered as apremilast in urine and feces, respectively.

Specific Populations

Hepatic Impairment: The pharmacokinetics of apremilast is not affected by moderate or severe hepatic impairment.

Renal Impairment: The pharmacokinetics of apremilast is not affected by mild or moderate renal impairment. In 8 subjects with severe
renal impairment administered a single dose of 30 mg apremilast, the AUC and Cmax of apremilast increased by approximately 88% and
42%, respectively [see Dosage and Administration (2.2) and Use in Specific Populations (8.6)].

Age: A single oral dose of 30-mg apremilast was studied in young adults and elderly healthy subjects. The apremilast exposure in elderly
subjects (65 to 85 years of age) was about 13% higher in AUC and about 6% higher in Cmax than in young subjects (18 to 55 years of age).
[see Use in Specific Populations (8.5)].

Gender: In pharmacokinetic studies in healthy volunteers, the extent of exposure in females was about 31% higher and Cmax was about
8% higher than that in male subjects.

Race and Ethnicity: The pharmacokinetics of apremilast in Chinese and Japanese healthy male subjects is comparable to that in Caucasian
healthy male subjects. In addition, apremilast exposure is similar among Hispanic Caucasians, non-Hispanic Caucasians, and African
Americans.
       Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 43 of 173 PageID: 359
Drug Interactions
In vitro data: Apremilast is not an inhibitor of CYP1A2, CYP2A6, CYP2B6, CYP2C8, CYP2C9, CYP2C19, CYP2D6, CYP2E1, or
CYP3A4 and not an inducer of CYP1A2, CYP2B6, CYP2C9, CYP2C19, or CYP3A4. Apremilast is a substrate, but not an inhibitor of
P-glycoprotein (P-gp) and is not a substrate or an inhibitor of organic anion transporter (OAT)1 and OAT3, organic cation transporter
(OCT)2, organic anion transporting polypeptide (OATP)1B1 and OATP1B3, or breast cancer resistance protein (BCRP).

Drug interaction studies were performed with apremilast and CYP3A4 substrates (oral contraceptive containing ethinyl estradiol and
norgestimate), CYP3A and P-gp inhibitor (ketoconazole), CYP450 inducer (rifampin) and frequently co-administered drug in this patient
population (methotrexate).

No significant pharmacokinetic interactions were observed when 30-mg oral apremilast was administered with either oral contraceptive,
ketoconazole, or methotrexate. Co-administration of the CYP450 inducer rifampin (600 mg once daily for 15 days) with a single oral
dose of 30-mg apremilast resulted in reduction of apremilast AUC and Cmax by 72% and 43%, respectively [see Warnings and
Precautions (5.3) and Drug Interactions (7.1)].

13       NONCLINICAL TOXICOLOGY

13.1      Carcinogenesis, Mutagenesis, Impairment of Fertility
Long-term studies were conducted in mice and rats with apremilast to evaluate its carcinogenic potential. No evidence of apremilast-
induced tumors was observed in mice at oral doses up to 8.8-times the Maximum Recommended Human Dose (MRHD) on an AUC basis
(1000 mg/kg/day) or in rats at oral doses up to approximately 0.08- and 1.1-times the MRHD, (20 mg/kg/day in males and 3 mg/kg/day in
females, respectively).

Apremilast tested negative in the Ames assay, in vitro chromosome aberration assay of human peripheral blood lymphocytes, and the in
vivo mouse micronucleus assay.

In a fertility study of male mice, apremilast at oral doses up to approximately 3-times the MRHD based on AUC (up to 50 mg/kg/day)
produced no effects on male fertility. In a fertility study of female mice, apremilast was administered at oral doses of 10, 20, 40, or
80 mg/kg/day. At doses ≥1.8-times the MRHD (≥20 mg/kg/day), estrous cycles were prolonged, due to lengthening of diestrus which
resulted in a longer interval until mating. Mice that became pregnant at doses of 20 mg/kg/day and greater also had increased incidences
of early postimplantation losses. There was no effect of apremilast approximately 1.0-times the MRHD (10 mg/kg/day).

14       CLINICAL STUDIES

14.1     Psoriatic Arthritis

The safety and efficacy of OTEZLA was evaluated in 3 multi-center, randomized, double-blind, placebo-controlled trials (Studies PsA-1,
PsA-2, and PsA-3) of similar design. A total of 1493 adult patients with active PsA (≥3 swollen joints and ≥3 tender joints) despite prior
or current treatment with disease-modifying antirheumatic drug (DMARD) therapy were randomized. Patients enrolled in these studies
had a diagnosis of PsA for at least 6 months. One qualifying psoriatic skin lesion of at least 2 cm in diameter was required in Study PsA-
3. Previous treatment with a biologic, including TNF-blockers was allowed (up to 10% could be TNF-blocker therapeutic failures).
Across the 3 studies, patients were randomly assigned to placebo (n=496), OTEZLA 20 mg (n=500), or OTEZLA 30 mg (n=497) given
orally twice daily. Titration was used over the first 5 days [see Dosage and Administration (2.1)]. Patients were allowed to receive stable
doses of concomitant methotrexate [MTX (≤25 mg/week)], sulfasalazine [SSZ (≤2 g/day)], leflunomide [LEF (≤20 mg/day)], low dose
oral corticosteroids (equivalent to ≤10 mg of prednisone a day), and/or nonsteroidal anti-inflammatory drugs (NSAIDs) during the trial.
Treatment assignments were stratified based on small-molecule DMARD use at baseline in Studies PsA-1, PsA-2 and PsA-3. There was
an additional stratification of BSA >3% with psoriasis in study PsA-3. The patients who were therapeutic failures of >3 agents for PsA
(small molecules or biologics), or >1 biologic TNF blocker were excluded.

The primary endpoint was the percentage of patients achieving American College of Rheumatology (ACR) 20 response at Week 16.
Placebo-controlled efficacy data were collected and analyzed through Week 24. Patients whose tender and swollen joint counts had not
improved by at least 20% were considered non-responders at Week 16. Placebo non-responders were re-randomized 1:1 in a blinded
fashion to either OTEZLA 20 mg twice daily or 30 mg twice daily following the titration schema [see Dosage and Administration (2.1)].
OTEZLA patients remained on their initial treatment. At Week 24, all remaining placebo patients were re-randomized to either 20 mg
twice daily or 30 mg twice daily.

Patients with subtypes of PsA were enrolled across the 3 studies, including symmetric polyarthritis (62.0%), asymmetric oligoarthritis
(27.0%), distal interphalangeal (DIP) joint arthritis (6.0%), arthritis mutilans (3.0%), and predominant spondylitis (2.1%). The median
duration of PsA disease was 5 years. Patients received concomitant therapy with at least one DMARD (65.0%), MTX (55.0%), SSZ
(9.0%), LEF (7.0%), low dose oral corticosteroids (14.0%), and NSAIDs (71.0%). Prior treatment with small-molecule DMARDs only
was reported in 76.0% of patients and prior treatment with biologic DMARDs was reported in 22.0% of patients, which includes 9.0%
who had failed prior biologic DMARD treatment.
          Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 44 of 173 PageID: 360

Clinical Response in Patients with Psoriatic Arthritis

The percent of patients achieving ACR 20, 50 and 70 responses in Studies PsA-1, PsA-2, and PsA-3 are presented in Table 4 below.
OTEZLA ± DMARDs, compared with Placebo ± DMARDs resulted in a greater improvement in signs and symptoms of psoriatic arthritis
as demonstrated by the proportion of patients with an ACR 20 response at Week 16.

             Table 4: Proportion of Patients With ACR Responses in Studies PsA-1, PsA-2 and PsA-3

                                    PsA-1                           PsA-2                         PsA-3
                                                                                                       OTEZLA
                                         OTEZLA                         OTEZLA                          30 mg
                          Placebo          30 mg           Placebo        30 mg           Placebo     twice daily
                             ±          twice daily ±         ±        twice daily ±         ±             ±
                         DMARDs          DMARDs           DMARDs        DMARDs           DMARDs        DMARDs

    Na                     N=168            N=168           N=159           N=162         N=169         N=167
    ACR 20
      Week 16               19%             38% b             19%           32% b           18%          41% b

    ACR 50
     Week 16                 6%              16%              5%             11%            8%           15%

    ACR 70
     Week 16                 1%              4%               1%             1%             2%            4%


a
    N is number of randomized and treated patients.
b
    Statistically significantly different from placebo (p<0.05).

OTEZLA 30 mg twice daily resulted in improvement for each ACR component, compared to placebo at Week 16 in Study PsA-1 (Table
5). Consistent results were observed in Studies PsA-2 and PsA-3.

Table 5: ACR Components Mean Change from Baseline at Week 16 in Study PsA- 1

                                                                            OTEZLA 30 mg
                                                          Placebo
                                                                              twice daily
                                                         (N*=168)
                                                                               (N*=168)
    Number of tender jointsa
       Sample Size                                          166                    164
       Baseline                                             23                     23
       Mean Change at Week 16                                -2                     -7
    Number of swollen jointsb
       Sample Size                                          166                    164
       Baseline                                             13                     13
       Mean Change at Week 16                                -2                     -5
    Patient’s assessment of painc
       Sample Size                                          165                    159
       Baseline                                             61                     58
       Mean Change at Week 16                                -6                    -14
    Patient’s global assessment of disease
    activityc
       Sample Size                                          165                    159
       Baseline                                             59                     56
       Mean Change at Week 16                                -3                    -10
    Physician’s global assessment of disease
    activityc
       Sample Size                                          158                    159
       Baseline                                             55                     56
       Mean Change at Week 16                                -8                    -19
       Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 45 of 173 PageID: 361
  HAQ-DId score
     Sample Size                                         165                    159
     Baseline                                            1.2                     1.2
     Mean Change at Week 16                             -0.09                   -0.2
  CRPe
     Sample Size                                         166                    167
     Baseline                                            1.1                     0.8
     Mean Change at Week 16                              0.1                    -0.1
Mean changes from baseline are least square means from analyses of covariance.
a
  Scale 0-78.
b
  Scale 0-76.
c
  VAS=Visual Analog Scale; 0=best, 100=worst.
d
  HAQ-DI = Health Assessment Questionnaire-Disability Index; 0=best, 3=worst; measures the subject’s ability to perform the following:
dress/groom, arise, eat, walk, reach, grip, maintain hygiene, and maintain daily activity.
e
  CRP = C-reactive protein; Reference range 0-0.5 mg/dL
* N reflects randomized patients; actual number of patients evaluable for each endpoint may vary by timepoint.

Treatment with OTEZLA resulted in improvement in dactylitis and enthesitis in patients with pre-existing dactylitis or enthesitis.

Physical Function Response

OTEZLA 30 mg twice daily demonstrated a greater improvement compared to placebo in mean change from baseline for the Health
Assessment Questionnaire Disability Index (HAQ-DI) score at Week 16 [-0.244 vs. -0.086, respectively; 95% CI for the difference was
(-0.26, -0.06)] in Study PsA-1. The proportions of HAQ-DI responders (≥0.3 improvement from baseline) at Week 16 for the OTEZLA
30 mg twice daily group were 38%, compared to 27%, for the placebo group in Study PsA-1. Consistent results were observed in Studies
PsA-2 and PsA-3.

14.2     Psoriasis

Two multicenter, randomized, double-blind, placebo-controlled trials (Studies PSOR-1 and PSOR-2) enrolled a total of 1257 subjects 18
years of age and older with moderate to severe plaque psoriasis [body surface area (BSA) involvement of ≥10%, static Physician Global
Assessment (sPGA) of ≥3 (moderate or severe disease), Psoriasis Area and Severity Index (PASI) score ≥12, candidates for phototherapy
or systemic therapy]. Subjects were allowed to use low-potency topical corticosteroids on the face, axilla and groin. Subjects with scalp
psoriasis were allowed to use coal tar shampoo and/or salicylic acid scalp preparations on scalp lesions.

Study PSOR-1 enrolled 844 subjects and Study PSOR-2 enrolled 413 subjects. In both studies, subjects were randomized 2:1 to
OTEZLA 30 mg BID or placebo for 16 weeks. Both studies assessed the proportion of subjects who achieved PASI-75 at Week 16 and
the proportion of subjects who achieved a sPGA score of clear (0) or almost clear (1) at Week 16. Across both studies, subjects ranged in
age from 18 to 83 years, with an overall median age of 46 years. The mean baseline BSA involvement was 25.19% (median 21.0%), the
mean baseline PASI score was 19.07 (median 16.80), and the proportion of subjects with sPGA score of 3 (moderate) and 4 (severe) at
baseline were 70.0% and 29.8%, respectively. Approximately 30% of all subjects had received prior phototherapy and 54% had received
prior conventional systemic and/or biologic therapy for the treatment of psoriasis with 37% receiving prior conventional systemic therapy
and 30% receiving prior biologic therapy. Approximately one-third of subjects had not received prior phototherapy, conventional
systemic nor biologic therapy. A total of 18% of subjects had a history of psoriatic arthritis.

Clinical Response in Subjects with Plaque Psoriasis

The proportion of subjects who achieved PASI -75 responses, and sPGA score of clear (0) or almost clear (1), are presented in
Table 6.

Table 6: Clinical Response at Week 16 in Studies PSOR-1 and PSOR-2
                                                  Study PSOR-1                                     Study PSOR-2
                                                             OTEZLA                                           OTEZLA
                                         Placebo                                          Placebo
                                                            30 mg BID                                        30 mg BID
Na                                        N=282                N=562                      N=137                 N=274
PASIb -75, n (%)                          15 (5.3)           186 (33.1)                    8 (5.8)            79 (28.8)
sPGAc of Clear or Almost
                                          11 (3.9)           122 (21.7)                   6 (4.4)                56 (20.4)
Clear, n (%)
a
  N is number of randomized and treated patients.
b
  PASI=Psoriasis Area and Severity Index.
c
  sPGA=Static Physician Global Assessment.
       Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 46 of 173 PageID: 362
The median time to loss of PASI-75 response among the subjects re-randomized to placebo at Week 32 during the Randomized Treatment
Withdrawal Phase was 5.1 weeks.

16       HOW SUPPLIED/STORAGE AND HANDLING

OTEZLA is available as diamond-shaped, film-coated tablets in the following dosage strengths: 10-mg pink tablet engraved with “APR”
on one side and “10” on the other side; 20-mg brown tablet engraved with “APR” on one side and “20” on the other side; 30-mg beige
tablet engraved with “APR” on one side and “30” on the other side.

Tablets are supplied in the following strengths and package configurations:

        Package configuration                       Tablet strength                          NDC number

           Bottles of 60                                 30 mg                               59572-631-06
        Two-week starter pack                13-tablet blister titration pack                59572-630-27
                                           containing: (4) 10-mg, (4) 20-mg,
                                             and (5) 30-mg tablets with an
                                             additional (14) 30-mg tablets
             28-count carton              Two 30-mg blister cards containing                 59572-631-28
                                                  (14) 30-mg tablets
          28-day starter pack                13-tablet blister titration pack                59572-632-55
                                           containing: (4) 10-mg, (4) 20-mg,
                                             and (5) 30-mg tablets with an
                                             additional (42) 30-mg tablets

Storage and Handling
Store tablets below 30°C (86°F).

17        PATIENT COUNSELING INFORMATION
 Diarrhea, Nausea, and Vomiting
   Instruct patients to contact their healthcare provider if they experience severe diarrhea, nausea, or vomiting. Prescribers should advise
   patients of the potential complications of severe diarrhea, nausea, or vomiting. Consider OTEZLA dose reduction or suspension if
   patients develop severe diarrhea, nausea, or vomiting [see Warnings and Precautions (5.1)].
 Depression
   Before using OTEZLA in patients with a history of depression and/or suicidal thoughts or behavior, prescribers should carefully weigh
   the risks and benefits of treatment with OTEZLA in such patients. Patients, their caregivers, and families should be advised of the
   need to be alert for the emergence or worsening of depression, suicidal thoughts or other mood changes, and if such changes occur to
   contact their healthcare provider. Prescribers should carefully evaluate the risks and benefits of continuing treatment with OTEZLA if
   such events occur [see Warnings and Precautions (5.2)].
 Weight Decrease
   Patients treated with OTEZLA should have their weight monitored regularly. If unexplained or clinically significant weight loss
   occurs, weight loss should be evaluated, and discontinuation of OTEZLA should be considered [see Warnings and Precautions (5.3)].
 Drug Interactions
   The use of strong cytochrome P450 enzyme inducers (e.g., rifampin, phenobarbital, carbamazepine, phenytoin) with OTEZLA is not
   recommended [see Warnings and Precautions (5.4), Drug Interactions (7.1), and Clinical Pharmacology (12.3)].
 Instruct patients to take OTEZLA only as prescribed.
 Advise patients OTEZLA can be taken with or without food.
 Advise patients that the tablets should not be crushed, split, or chewed.
 Advise patients about the side effects associated with OTEZLA [see Adverse Reactions (6.1)].

Manufactured for: Celgene Corporation
                  Summit, NJ 07901
         ®
OTEZLA is a registered trademark of Celgene Corporation.

Pat. http://www.celgene.com/therapies
© 2014-2017 Celgene Corporation, All Rights Reserved.
APRPI.006 06/17
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 47 of 173 PageID: 363




                   EXHIBIT B
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 48 of 173 PageID: 364
                                                                                                 USOO7427638B2


   (12) United States Patent                                                 (10) Patent No.:     US 7.427,638 B2
          Muller et al.                                                      (45) Date of Patent:     Sep. 23, 2008
   (54) (+)-2-1-(3-ETHOXY-4-METHOXYPHENYL)-2-                                   5,698,579 A       12, 1997 Muller
           METHYLSULFONYLETHYL-4-ACETYL                                         5,703,098 A       12/1997 Muller et al.
           AMINOISOINDOLINE-1,3-DIONE:, AND                                     5,710, 170 A       1/1998 Guay et al.
           METHODS OF SYNTHESIS AND                                             5,728,844   A      3, 1998   Muller et al.
           COMPOSITIONS THEREOF                                                 5,728.845   A      3, 1998   Muller et al.
                                                                                5,736,570   A      4/1998    Muller et al.
                                                                                5,798.373   A      8, 1998   Warrellow
   (75) Inventors: George W. Muller, Bridgewater, NJ                            5,801,195   A      9, 1998   Muller et al.
                  (US); Peter H. Schafer, Somerset, NJ                          5,849,770   A     12/1998    Head et al.
                  (US); Hon-Wah Man, Princeton, NJ                              5,877,200   A      3, 1999   Muller
                  (US); Chuansheng Ge, Belle Mead, NJ                           5,891,896   A      4/1999    Warrellow et al.
                  (US)                                                          6,011,050   A      1/2000    Muller et al.
                                                                                6,020,339   A      2/2000    Perrier et al.
   (73) Assignee: Celgene Corporation, Summit, NJ (US)                          6,020,358   A      2/2000    Muller et al.
                                                                                6,034,089   A      3/2000    Han et al.
   (*) Notice:            Subject to any disclaimer, the term of this           6,046,221   A      4/2000    Muller et al.
                          patent is extended or adjusted under 35               6,069,156   A      5, 2000   Oku et al.
                                                                                6,162,830   A     12/2000    Connor et al.
                          U.S.C. 154(b) by 446 days.                            6,166,041   A     12/2000    Cavalla et al.
                                                                                6,177,471   B1     1/2001    Menander et al.
   (21) Appl. No.: 11/106,142                                                   6,204.275   B1     3/2001    Friesen et al.
                                                                                6.218.400   B1     4/2001 Daugan et al.
   (22) Filed:            Apr. 13, 2005                                         6,300,335   B1    10/2001 Campbell et al.
                                                                                6,316,472   B1    1 1/2001 Frenette et al.
   (65)                      Prior Publication Data                             6,333,354   B1    12/2001 Schudt
           US 2005/O192336A1                Sep. 1, 2005                              FOREIGN PATENT DOCUMENTS

                Related U.S. Application Data                           EP                  O 347 146          6, 1989
                                                                        EP                  O 349 239 A2       6, 1989
   (62) Division of application No. 10/392,195, filed on Mar.
        19, 2003, now Pat. No. 6,962,940.                                                            (Continued)
   (60) Provisional application No. 60/438,450, filed on Jan.                                OTHER PUBLICATIONS
        7, 2003, provisional application No. 60/366,515, filed          Craven et al., 1969, CAS: 71:117431.*
           on Mar. 20, 2002.                                            Berge et al., Journal of Pharmaceutical Science, 1977, vol. 66, pp.
                                                                        1-19.
   (51) Int. Cl.                                                        Bundgaard et al. publication, 1985, Design of prodrug, pp. 1-4.
           A6 IK 3/40                   (2006.01)                       FDA's guidance for industry, 2000, pp. 1-20.*
   (52) U.S. Cl. ....................... 514/411; 514/416: 514/417:     Dredge et al., 2003, "Angiogenesis inhibitors in cancer therapy.”
                                           548/451; 548/472:564/80      Curr. Opin. Investig. Drugs 4(6):667-674.
                                                                        Dredge et al., 2002, "Immunological effects of thalidomide and its
   (58) Field of Classification Search ................. 514/411,       chemical and functional analogs.” Crit. Rev. Immunol. 22(5-6):425
                            514/416,417: 548/451, 472: 564/80           437.
        See application file for complete search history.               Dredge et al., 2002, “Recent developments in antiangiogenic
                                                                        therapy.” Expert Opin. Biol. Ther: 2(8):953-966.
   (56)                      References Cited                           Gee et al., 2003, “Selective cytokine inhibitory drugs with enhanced
                      U.S. PATENT DOCUMENTS                             antiangiogenic activity control tumor growth through vascular inhi
                                                                        bition.” Cancer Res. 63(23):8073-8078.
          3,031,450 A         4, 1962 Fischer et al.
          3,322,755 A         5, 1967 Rochet al.                                                (Continued)
          3,920,636 A        11/1975 Takahashi et al.                   Primary Examiner Rei-Tsang Shiao
          4,001.237 A         1/1977 Partyka et al.                     (74) Attorney, Agent, or Firm Jones Day
          4,001.238 A         1/1977 Partyka et al.
          4.047.404 A         9/1977 Hayashi                            (57)                        ABSTRACT
          4,060.615 A        11, 1977 Matier et al.
          4,101,548 A         7, 1978 Crenshaw et al.                   Stereomerically pure (+)-2-1-(3-Ethoxy-4-methoxyphe
          4,162,316 A         7, 1979 Nishimura et al.                  nyl)-2-methylsulfonylethyl-4-acetylaminoisoindoline-1,3-
          4,209,623 A         6/1980 Juby                               dione, Substantially free of its (-) isomer, and prodrugs,
          4,880,810 A        1 1/1989 Lowe, III                         metabolites, polymorphs, salts, Solvates, hydrates, and clath
          4.885,301   A      12/1989     Coates                         rates thereof are discussed. Also discussed are methods of
          5,147,875   A       9, 1992    Coates et al.                  using and pharmaceutical compositions comprising the (+)
          5,354,571   A      10, 1994    Morikawa et al.
          5,401.774   A       3, 1995    Pamukcu et al.                 enantiomer of 2-1-(3-Ethoxy-4-methoxyphenyl)-2-methyl
          5.439,895   A       8, 1995    Lee et al.                     Sulfonylethyl-4-acetylaminoisoindoline-1,3-dione are dis
          5.488,055   A        1/1996    Kumar et al.                   closed. The methods include methods of treating and/or pre
          5,608,914   A       3, 1997    Keesler                        venting disorders ameliorated by the reduction of levels of
          5,614,530   A       3, 1997    Kumar et al.                   TNF-C or the inhibition of PDE4.
          5,614,627   A       3, 1997    Takase et al.
          5,658,940   A       8, 1997    Muller et al.                                      13 Claims, 2 Drawing Sheets
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 49 of 173 PageID: 365


                                                             US 7.427,638 B2
                                                                      Page 2

                FOREIGN PATENT DOCUMENTS                                   mechanism.” Tetrahedron: Asymmetry, Elsevier Scince Publishers,
   EP              O 351 058           6, 1989
                                                                           Amsterdam, NL, 8(14):2331-2336.
                                                                           Au et al., 1998, Brit. J. Pharm. 123:1260-1266.
   EP              O352960     A2      7, 1989                             Baehr et al., 1979, J. Biol. Chem. 254:11669.
   EP              O 395328            4f1990                              Baughman et al., 1990, J. Lab. Clin. Med 115:36-42.
   EP              O 428268    A2     10, 1990                             Beavo and Reifsnyder, Trends in Pharm., 11, 150-55, 1990.
   EP              O 463 756   A1      6, 1991                             Bissonnette et al., 1989, Inflammation 13:329-339.
   EP              O 526 004   A1      7, 1992                             Bloom and Beavo 1996, Proc. Natl. Acad. Sci. USA 93:14 188-14192.
   EP              O 607 439   A1      9, 1992                             Brackeen, M.F. et al., 1995, “Design and synthesis of conformation
   EP              O 722937    A1      1, 1996                             ally constrained analogues of 4-(3-butoxy-4-methoxybenzyl)
   EP              O 722943    A1      1, 1996                             imidazolidin-2-one (Ro 20-1724) as potent inhibitors of cAMP-spe
   EP              O 722,944   A1      1, 1996                             cific phosphodiesterase'. J. Med Chem. 38:4848-54.
   GB              2063 249    A       9, 1980                             Carstensen, Jens T., 1995, Drug Stability. Principles & Practice, 2nd
   WO           WO93,071.49            4f1993                              ed., Marcel Dekker, New York, NY pp. 379-380.
   WO           WO93/12095             6, 1993                             Casini et al., 1964, Farmaco Ed. Sci. 19:563.
   WO           WO94/01728             1, 1994                             Clouse et al., 1989, J. Immunol. 142:431-438.
   WO           WO94/05661             3, 1994                             Derian et al., 1995, J. Immunol. 154:308-317.
   WO           WO 94,292.77          12/1994                              Duh et al., 1989, Proc. Nat. Acad. Sci. 86:5974-5978.
   WO           WO95/19978             7, 1995                             Featherstone, R.L., et al., 2000, "Comparison of phosphodiesterase
   WO           WO96,323.79           10, 1996                             inhibitors of differing isoenzyme selectivity added to St. Thomas'
   WO           WO97/03070             1, 1997                             hospital cardioplegic solution used for hypothermic preservation of
   WO           WO 97.03675            2, 1997                             rat lungs'. Am. J. Respir. Crit. Care Med. 162:850-6.
   WO           WO97/03985             2, 1997                             Gillespie et al., 1989, Mol. Pharm. 36: 773.
   WO           WO 97.24334            7/1997                              Hidaka and Asano 1976, Biochem. Biophys. Acta 429:485.
   WO           WO98,06722             2, 1998                             Hinshaw et al. 1990. Circ. Shock 30:2797-292.
   WO           WO 98.08848            3, 1998                             Holler et al., 1990, Blood 75:1011-1016.
   WO           WO 98.14448            4f1998                              Johnson et al., 1989, Endocrinology 124: 1424-1427.
   WO           WO98, 16521            4f1998                              List et al., 1990, J. Clin. Oncol. 8:1424. MDS.
   WO           WO98, 17668            4f1998                              Luke, G.P. et al., 1999. “Synthesis of (S)-5-(1-aminoethyl)-2-
   WO           WO 98,23597            6, 1998                             (cyclohexylmethoxy) benzamide.” Tetrahedron: Asymmetry,
   WO           WO 98,381.68           9, 1998                             Elsevier Science Publishers, Amsterdam, NL, 10(22):4393-4403.
   WO           WO99/06041             2, 1999                             Merck Manual (1999) 17" ed.,953.
                                                                           Monté et al., 1990, Blood 79:2670.
                      OTHER PUBLICATIONS                                   Muller, George, et al., 1999, Bioorganic & Medicinal Chemistry
                                                                           Letters 9: pp. 1625-1630.
   Marriott et al., 2001, “Immunotherapeutic and antitumour potential      Muller et al., 1998, Bioorg & Med Chem Lett. 8:2669-2674.
   of thalidomide analogues.” Expert Opin. Biol. Ther: 1(4): 1-8.          Muller, et al., 1996, J. Med. Chem. 39:3238.
   Marriott et al., 2002, "Thalidomide and its analogues have distinct     Nicholson et al., 1991, Trends Pharmaco. Sci. 12:19.
   and opposing effects on TNF-alpha and TNFR2 during co-stimula           Shealy et al., 1965, "D- and L-thalidomide.” Chem. Indus.
   tion of both CD4(+) and CD8(+) T cells.” Clin. Exp. Immunol.            12:24:1030-1.
   130(1):75-84.                                                           Tierney, et al., ed., 1998, Current Medical Diagnosis & Treatment,
   Molostvov et al., 2004, “The effects of selective cytokine inhibitory   37 ed., Appleton & Lange, pp. 499.
   drugs (CC-10004 and CC-1088) on VEGF and IL-6 expression and            Verghese, et al., Journal of Pharmacology and Experimental Thera
   apoptosis in myeloma and endothelial cell co-cultures.” Br: J.          peutics, 272(3), 1313-1320, 1995.
   Haematol. 124(3):366-375.                                               Van Dullemen et al., 1995, Gastroenterology, 109:129-135.
   U.S. Appl. No. 60/454,155, filed Mar. 12, 2003, Muller, G. et al.       Wilen, S.H., et al., 1977, Tetrahedron 33:2725.
   U.S. Appl. No. 60/454,149, filed Mar. 12, 2003, Muller, G. et al.       Wilen, S.H., 1972, Tables of Resolving Agents and Optical Resou
   U.S. Appl. No. 60/438,448, filed Jan. 7, 2003, Muller, G. et al.        tions (E.L. Eliel, Ed., Univ. of Notre Dame Press, Notre Dame, IN) p.
   U.S. Appl. No. 60/436,975, filed Dec. 30, 2002, Muller, G. et al.       268.
   U.S. Appl. No. 60/366,515, filed Mar. 20, 2002, Muller, G. et al.       Wolff, Manfred E., ed., Burger's Medicinal Chemistry and Drug
   Akazome, M. et al., 1997, “Asymmetric recognition of                    Discovery, 5th ED. 1995 172-178,949-982.
   1-arylethylamines by (R)-phenylglycyl-(R)-phenylglycine and its         * cited by examiner
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 50 of 173 PageID: 366


   U.S. Patent            Sep. 23, 2008        Sheet 1 of 2                   US 7.427,638 B2


                                                                              CO2H
                                                                              COH
                                                                        NO2
                   OMe
                         OEt
                                                          Stage 2        10% Pd/CEOH
                                                                         Hz, 50-55 psi
              HN         SOMe
                                                                              CO2H
                                                                              COH
                   N-AC-L-Leu
            Stage 15                                                    NH2
                                                              Stage 3     ACO

                   OMe                                                        O
                         OEt
                          o N-AC-L-leu                                             O
               H, r                                                      NH    O
             HN          SOMe                                     N
                                                                    O



                                     Stage 4     HOAC

                                                      OMe

                                          O              OEt


                                                    SOMe
                                NN- O
                                 O
                                              Compound A



                                          F.G. 1
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 51 of 173 PageID: 367


   U.S. Patent                      Sep. 23, 2008       Sheet 2 of 2                  US 7.427,638 B2




                                                    FIG 2.


      spCO,05




     s
      c

      s
      w




                PBS control   LPS control                     Compound A
                                                             1 mg/kg po   3mg/kg po
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 52 of 173 PageID: 368


                                                         US 7,427,638 B2
                                  1.                                                                      2
       (+)-2-1-(3-ETHOXY-4-METHOXYPHENYL)-2-                                  Cancer is a particularly devastating disease, and increases
        METHYLSULFONYLETHYL-4-ACETYL                                       in blood TNF-C. levels are implicated in the risk of and the
         AMINOISOINDOLINE-1,3-DIONE:, AND                                  spreading of cancer. Normally, in healthy Subjects, cancer
               METHODS OF SYNTHESIS AND                                    cells fail to survive in the circulatory system, one of the
                COMPOSITIONS THEREOF                                       reasons being that the lining of blood vessels acts as a barrier
                                                                           to tumor-cell extravasation. But increased levels of cytokines
               CROSS-REFERENCE TO RELATED                                  have been shown to substantially increase the adhesion of
                      APPLICATION                                          cancer cells to endothelium in vitro. One explanation is that
                                                                           cytokines, such as TNF-C., stimulate the biosynthesis and
     This application is a divisional application of U.S. patent      10   expression of a cell surface receptors calledELAM-1 (endot
   application Ser. No. 10/392,195, filed Mar. 19, 2003 now U.S.           helial leukocyte adhesion molecule). ELAM-1 is a member of
   Pat. No. 6,962,940, which claims the benefit of U.S. Provi              a family of calcium-dependent cell adhesion receptors,
   sional Application No. 60/366,515 filed Mar. 20, 2002 and               known as LEC-CAMs, which includes LECAM-1 and GMP
   U.S. Provisional Application No. 60/438,450 filed Jan. 7,               140. During an inflammatory response, ELAM-1 on endot
   2003, all of which are incorporated herein by reference in         15   helial cells functions as a “homing receptor for leukocytes.
   their entireties.                                                       Recently, ELAM-1 on endothelial cells was shown to mediate
                                                                           the increased adhesion of colon cancer cells to endothelium
                       1. FIELD OF INVENTION                               treated With cytokines (Rice et al., 1989, Science 246: 1303
                                                                           1306).
      The invention relates to methods of using and composi                   Inflammatory diseases such as arthritis, related arthritic
   tions comprising the (+) enantiomer of 2-1-(3-Ethoxy-4-                 conditions. (e.g., osteoarthritis and rheumatoid arthritis),
   methoxyphenyl)-2-methylsulfonylethyl-4-acetylami                        inflammatory bowel disease (e.g., Crohn's disease and ulcer
   noisoindoline-1,3-dione.                                                ative colitis), sepsis, psoriasis, atopic dermatitis, contact der
                                                                           matitis, and chronic obstructive pulmonary disease, chronic
            2. BACKGROUND OF THE INVENTION                            25   inflammatory pulmonary diseases are also prevalent and
                                                                           problematic ailments. TNF-C. plays a central role in the
                                                                           inflammatory response and the administration of their
      Tumor necrosis factor alpha, (TNF-C.) is a cytokine that is          antagonists block chronic and acute responses in animal mod
   released primarily by mononuclear phagocytes in response to             els of inflammatory disease.
   immunostimulators. TNF-C. is capable of enhancing most             30      Enhanced or unregulated TNF-C. production has been
   cellular processes, such as differentiation, recruitment, pro           implicated in viral, genetic, inflammatory, allergic, and
   liferation, and proteolytic degradation. At low levels, TNF-C.          autoimmune diseases. Examples of such diseases include but
   confers protection against infective agents, tumors, and tissue         are not limited to: HIV; hepatitis; adult respiratory distress
   damage. But TNF-C. also has a role in many diseases. When               syndrome; bone-resorption diseases; chronic obstructive pull
   administered to mammals or humans, TNF-C. causes or                35   monary diseases; chronic pulmonary inflammatory diseases;
   aggravates inflammation, fever, cardiovascular effects, hem             asthma, dermatitis; cystic fibrosis; septic shock; sepsis:
   orrhage, coagulation, and acute phase responses similar to              endotoxic shock; hemodynamic shock; sepsis syndrome;
   those seen during acute infections and shock states. Enhanced           post ischemic reperfusion injury; meningitis; psoriasis;
   or unregulated TNF-C. production has been implicated in a               fibrotic disease; cachexia; graft rejection; auto-immune dis
   number of diseases and medical conditions, for example,            40   ease; rheumatoid spondylitis; arthritic conditions, such as
   cancers, such as solid tumors and blood-born tumors; heart              rheumatoid arthritis and osteoarthritis; osteoporosis: Crohn's
   disease. Such as congestive heart failure; and viral, genetic,          disease; ulcerative colitis; inflammatory-bowel disease; mul
   inflammatory, allergic, and autoimmune diseases.                        tiple Sclerosis; systemic lupus erythrematosus; ENL in lep
      Adenosine 3',5'-cyclic monophosphate (cAMP) also plays               rosy, radiation damage; asthma, and hyperoxic alveolar
   a role in many diseases and conditions, such as but not limited    45   injury. Tracey et al., 1987, Nature 330:662-664 and Hinshaw
   to asthma and inflammation, and other conditions (Lowe and              et al., 1990, Circ. Shock 30:279-292 (endotoxic shock);
   Cheng, Drugs of the Future, 17(9), 799-807, 1992). It has               DeZubeet al., 1990, Lancet,335:662 (cachexia); Millar et al.,
   been shown that the elevation of cAMP in inflammatory                   1989, Lancet 2:712-714 and Ferrai-Baliviera et al., 1989,
   leukocytes inhibits their activation and the Subsequent release         Arch. Surg. 124:1400-1405 (adult respiratory distress syn
   of inflammatory mediators, including TNF-C. and NF-kB.             50   drome); Bertolini et al., 1986, Nature 319:516-518, Johnson
   Increased levels of cAMP also leads to the relaxation of                et al., 1989, Endoncrinology 124:1424-1427, Holler et al.,
   airway Smooth muscle.                                                   1990, Blood 75:1011-1016, and Grau et al., 1989, N. Engl.J.
       It is believed that the primary cellular mechanism for the          Med. 320:1586-1591 (bone resorption diseases); Pignet et al.,
   inactivation of cAMP is the breakdown of cAMP by a family               1990, Nature, 344:245-247, Bissonnette et al., 1989, Inflam
   of isoenzymes referred to as cyclic nucleotide phosphodi           55   mation 13:329-339 and Baughman et al., 1990, J. Lab. Clin.
   esterases (PDE) (Beavo and Reitsnyder, Trends in Pharm.                 Med. 115:36-42 (chronic pulmonary inflammatory diseases):
   11, 150-155, 1990). There are eleven known PDE families. It             Elliot et al., 1995, Int. J. Pharmac. 17:141-145 (rheumatoid
   is recognized, for example, that the inhibition of PDE type IV          arthritis); von Dullemen et al., 1995, Gastroenterology, 109:
   is particularly effective in both the inhibition of inflammatory        129-135 (Crohn's disease); Duhet al., 1989, Proc. Nat. Acad.
   mediator release and the relaxation of airway Smooth muscle        60   Sci. 86:5974-5978, Poll et al., 1990, Proc. Nat. Acad. Sci.
   (Verghese, et al., Journal of Pharmacology and Experimental             87:782-785, Monto et al., 1990, Blood 79:2670, Clouse et al.,
   Therapeutics, 272(3), 1313-1320, 1995). Thus, compounds                 1989, J. Immunol. 142, 431-438, Poll et al., 1992, AIDS Res.
   that inhibit PDE4 (PDE IV) specifically, may inhibit inflam             Hum. Retrovirus, 191-197, Poliet al. 1990, Proc. Natl. Acad.
   mation and aid the relaxation of airway Smooth muscle with              Sci. 87:782-784, Folks et al., 1989, PNAS 86:2365-2368
   a minimum of unwanted side effects, such as cardiovascular         65   (HIV and opportunistic infections resulting from HIV).
   or anti-platelet effects. Currently used PDE4 inhibitors lack              Pharmaceutical compounds that can block the activity or
   the selective action at acceptable therapeutic doses.                   inhibit the production of certain cytokines, including TNF-C.
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 53 of 173 PageID: 369


                                                          US 7,427,638 B2
                                 3                                                                       4
   may be beneficial therapeutics. Many small-molecule inhibi                SuS host disease; auto-immune disease; rheumatoid spondyli
   tors have demonstrated an ability to treat or prevent inflam              tis; arthritic conditions, such as rheumatoid arthritis and
   matory diseases implicated by TNF-C. (for a review, see                   osteoarthritis; osteoporosis; Crohn's disease; ulcerative coli
   Lowe, 1998 Exp. Opin. Ther. Patents 8:1309-1332). One such                tis; inflammatory-bowel disease; multiple Sclerosis; systemic
   class of molecules are the substituted phenethylsulfones                  lupus erythrematosus; erythema nodosum leprosum (ENL) in
   described in U.S. Pat. No. 6,020,358.                                     leprosy, radiation damage; asthma; and hyperoxic alveolar
                                                                             injury.
              3. SUMMARY OF THE INVENTION                                       In yet another embodiment, the Stereomerically pure (+)
                                                                             enantiomer of 2-1-(3-Ethoxy-4-methoxyphenyl)-2-methyl
      This invention relates to methods of treating diseases and        10   Sulfonylethyl-4-acetylaminoisoindoline-1,3-dione is also
   disorders utilizing an enantiomer of a Substituted phenethyl              useful in the treatment or prevention of microbial infections
   Sulfone compound and pharmaceutically acceptable salts,                   or the symptoms of microbial infections including, but not
   hydrates, Solvates, clathrates, prodrugs and polymorphs                   limited to, bacterial infections, fungal infections, malaria,
   thereof and methods for reducing the level of cytokines and               mycobacterial infection, and opportunistic infections result
   their precursors in mammals. The invention also relates to           15   ing from HIV.
   pharmaceutical compositions comprising an enantiomer of                      The invention further encompasses pharmaceutical com
   2-1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl                      positions and single unit dosage forms comprising an enan
   4-acetylaminoisoindoline-1,3-dione and a pharmaceutically                 tiomer of 2-1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfo
   acceptable carrier. The invention further relates to an enanti            nylethyl-4-acetylaminoisoindoline-1,3-dione               and
   omer of 2-1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfo                      pharmaceutically acceptable polymorphs, prodrugs, salts,
   nylethyl-4-acetylaminoisoindoline-1,3-dione substantially                 hydrates, clathrates, and Solvates thereof.
   free of its other enantiomer.
                                                                                In a separate embodiment, the invention encompasses the
      This invention particularly relates to the (+) enantiomer              (+) enantiomer of 2-1-(3-Ethoxy-4-methoxyphenyl)-2-me
   of2-1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfonyl                         thylsulfonylethyl-4-acetylaminoisoindoline-1,3-dione.
   ethyl-4-acetylaminoisoindoline-1,3-dione. This compound              25
   is believed to have increased potency and other benefits as                  In a further embodiment, the invention encompasses a
   compared to its racemate 2-1-(3-Ethoxy-4-methoxyphe                       method of producing a stereomerically pure enantiomer of
   nyl)-2-methylsulfonylethyl)-4-acetylaminoisoindoline-1,3-                 2-1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl
   dione.                                                                    4-acetylaminoisoindoline-1,3-dione which comprises con
                                                                             tacting 1-(3-Ethoxy-4-methoxy-phenyl)-2-methanesulfonyl
     The invention encompasses the use of the (+) enantiomer of         30
                                                                             ethylamine with a chiral amino acid and contacting the
   2-1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl                      product of the first step with N-(1,3-Dioxo-1,3-dihydro
   4-acetylaminoisoindoline-1,3-dione for treating or prevent                isobenzofuran-4-yl)-acetamide. In a related embodiment the
   ing diseases or disorders ameliorated by the inhibition of                invention encompasses a chiral Salt of 1-(3-Ethoxy-4-meth
   TNF-C. production in mammals. In certain embodiments, this                oxy-phenyl)-2-methanesulfonyl-ethylamine.
   treatment includes the reduction or avoidance of adverse             35
   effects. Such disorders include, but are not limited to, cancers,                 3.1. BRIEF DESCRIPTION OF THE FIGURES
   including, but not limited to cancer of the head, thyroid, neck,
   eye, skin, mouth, throat, esophagus, chest, bone, blood, bone               FIG. 1 illustrates the preparation of the (+) enantiomer of
   marrow, lung, colon, sigmoid, rectum, stomach, prostate,                  2-1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl
   breast, ovaries, kidney, liver, pancreas, brain, intestine, heart,   40
                                                                             4-acetylaminoisoindoline-1,3-dione.
   adrenal, Subcutaneous tissue, lymph nodes, heart, and com                   FIG. 2 illustrates the effect of the enantiomer of the inven
   binations thereof. Specific cancers that can be treated by this
   method are multiple myeloma, malignant melanoma, malig                    tion on LPS-induced neutrophilia in the lungs of conscious
   nant glioma, leukemia and solid tumors.                                   ferrets.
      The invention also encompasses the use of the (+) enanti          45
                                                                                                 3.2. DEFINITIONS
   omer of 2-1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfo
   nylethyl-4-acetylaminoisoindoline-1,3-dione in the treat
   ment or prevention of heart disease, including, but not limited             As used herein, term “Compound A’ refers to an enantio
   to congestive heart failure, cardiomyopathy, pulmonary                    merically pure form of 2-1-(3-ethoxy-4-methoxyphenyl)-2-
   edema, endotoxin-mediated septic shock, acute viral myo              50   methylsulfonylethyl-4-acetylaminoisoindoline-1,3-dione
   carditis, cardiac allograft rejection, and myocardial infarc              which comes off of an HPLC column at about 25.4 minutes
   tion.                                                                     when that column is a 150 mmx4.6 mm Ultron Chiral ES
      The invention also encompasses the use of the (+) enanti               OVS chiral HPLC column (Agilent Technology), the eluent is
   omer of 2-1-(3-Ethoxy-4-methoxyphenyl)-2-methylsulfo                      15:85 ethanol: 20 mMKHPO at pH 3.5, and the observation
   nylethyl-4-acetylaminoisoindoline-1,3-dione to treat dis             55   wavelength is 240 nm. The "H NMR spectrum of compound
   eases or disorders ameliorated by the inhibition of PDE4. For             A is substantially as follows: Ö(CDC1): 1.47 (t,3H), 2.26 (s,
   example, the compounds and compositions of the invention                  3H), 2.87 (s.3H), 3.68-3.75 (dd. 1H), 3.85 (s.3H), 4.07-4.15
   may be useful to treat or prevent viral, genetic, inflammatory,           (q,2H), 4.51-4.61 (dd. 1H), 5.84-5.90 (dd. 1H), 6.82-8.77 (m,
   allergic, and autoimmune diseases. Examples of Such dis                   6H), 9.46 (s, 1H). The CNMR spectrum of Compound A is
   eases include, but are not limited to: HIV; hepatitis; adult         60   substantially as follows 8(DMSO-d): 14.66, 24.92, 41.61,
   respiratory distress syndrome; bone-resorption diseases;                  48.53, 54.46, 55.91, 64.51, 111.44, 112.40, 115.10, 118.20,
   chronic obstructive pulmonary diseases; chronic pulmonary                 120.28, 124.94, 129.22, 131.02, 136.09, 137.60, 148.62,
   inflammatory diseases; dermatitis; inflammatory skin dis                  149.74, 167.46, 169.14, 169.48. Compound A dissolved in
   ease, atopic dermatitis, cystic fibrosis; septic shock; sepsis:           methanol also rotates plane polarized light in the (+) direc
   endotoxic shock; hemodynamic shock; sepsis syndrome;                 65   tion.
   post ischemic reperfusion injury; meningitis; psoriasis;                    Without being limited by theory, Compound A is believed
   fibrotic disease; cachexia; graft rejection including graft ver           to be S-2-1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfo
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 54 of 173 PageID: 370


                                                          US 7,427,638 B2
                                  5                                                                        6
   nylethyl-4-acetylaminoisoindoline-1,3-dione, which has                   cally inactive but is converted in vivo to the biologically
   the following structure:                                                 active compound. Examples of biohydrolyzable esters
                                                                            include, but are not limited to, lower alkyl esters, alkoxyacy
                                                                            loxy esters, alkyl acylamino alkyl esters, and choline esters.
                                                                            Examples of biohydrolyzable amides include, but are not
                                                                            limited to, lower alkyl amides, C.-amino acid amides,
                                                                            alkoxyacyl amides, and alkylaminoalkylcarbonyl amides.
                                                                            Examples of biohydrolyzable carbamates include, but are not
                                                                            limited to, lower alkylamines, Substituted ethylenediamines,
                                                                       10   aminoacids, hydroxyalkylamines, heterocyclic and het
                                                                            eroaromatic amines, and polyether amines.
                                                                               As used herein and unless otherwise indicated, the term
                                                                            'stereomerically pure” means a composition that comprises
                                                                            one stereoisomer of a compound and is Substantially free of
                                                                       15   other stereoisomers of that compound. For example, a stereo
                                                                            merically pure composition of a compound having one chiral
                        NH                                                  center will be substantially free of the opposite enantiomer of
              "     O
                                                                            the compound. A stereomerically pure composition of a com
                                                                            pound having two chiral centers will be substantially free of
                                                                            other diastereomers of the compound. A typical stereomeri
                                                                            cally pure compound comprises greater than about 80% by
      As used herein, the term “patient” refers to a mammal,                weight of one stereoisomer of the compound and less than
   particularly a human.                                                    about 20% by weight of other stereoisomers of the com
      As used herein, the term “pharmaceutically acceptable                 pound, more preferably greater than about 90% by weight of
   salts' refer to salts prepared from pharmaceutically accept         25   one stereoisomer of the compound and less than about 10%
   able non-toxic acids or bases including inorganic acids and              by weight of the other stereoisomers of the compound, even
   bases and organic acids and bases. Suitable pharmaceutically             more preferably greater than about 95% by weight of one
   acceptable base addition salts for the compound of the present           stereoisomer of the compound and less than about 5% by
   invention include metallic salts made from aluminum, cal                 weight of the other stereoisomers of the compound, and most
   cium, lithium, magnesium, potassium, Sodium and Zinc or             30   preferably greater than about 97% by weight of one stereoi
   organic salts made from lysine, N,N'-dibenzylethylenedi                  somer of the compound and less than about 3% by weight of
   amine, chloroprocaine, choline, diethanolamine, ethylenedi               the other stereoisomers of the compound.
   amine, meglumine (N-methylglucamine) and procaine. Suit                     As used herein and unless otherwise indicated, the term
   able non-toxic acids include, but are not limited to, inorganic          “enantiomerically pure’ means a stereomerically pure com
   and organic acids such as acetic, alginic, anthranilic, benze       35   position of a compound having one chiral center.
   nesulfonic, benzoic, camphorsulfonic citric, ethenesulfonic,               As used herein, term “adverse effects' includes, but is not
   formic, fumaric, furoic, galacturonic, gluconic, glucuronic,             limited to gastrointestinal, renal and hepatic toxicities, leu
   glutamic, glycolic, hydrobromic, hydrochloric, isethionic,               kopenia, increases in bleeding times due to, e.g., thrombocy
   lactic, maleic, malic, mandelic, methanesulfonic, mucic,                 topenia, and prolongation of gestation, nausea, Vomiting,
   nitric, pamoic, pantothenic, phenylacetic, phosphoric, propi        40   Somnolence, asthenia, dizziness, teratogenicity, extra-pyra
   onic, Salicylic, Stearic, Succinic, Sulfanilic, Sulfric, tartaric        midal symptoms, akathisia, cardiotoxicity including cardio
   acid, and p-toluenesulfonic acid. Specific non-toxic acids               vascular disturbances, inflammation, male sexual dysfunc
   include hydrochloric, hydrobromic, phosphoric, Sulfuric, and             tion, and elevated serum liver enzyme levels. The term
   methanesulfonic acids. Examples of specific salts thus                   'gastrointestinal toxicities includes but is not limited to gas
   include hydrochloride and mesylate salts.                           45   tric and intestinal ulcerations and erosions. The term “renal
     As used herein and unless otherwise indicated, the term                toxicities' includes but is not limited to such conditions as
   “prodrug” means a derivative of a compound that can hydro                papillary necrosis and chronic interstitial nephritis.
   lyze, oxidize, or otherwise react under biological conditions               As used herein and unless otherwise indicated, the phrases
   (in vitro or in vivo) to provide the compound. Examples of               “reduce or avoid adverse effects” and “reducing or avoiding
   prodrugs include, but are not limited to, derivatives and           50   adverse effects’ mean the reduction of the severity of one or
   metabolites of Compound A that include biohydrolyzable                   more adverse effects as defined herein.
   moieties such as biohydrolyzable amides, biohydrolyzable                     It should be noted that if there is a discrepancy between a
   esters, biohydrolyzable carbamates, biohydrolyzable carbon               depicted structure and a name given that structure, the
   ates, biohydrolyzable ureides, and biohydrolyzable phos                  depicted structure is to be accorded more weight. In addition,
   phate analogues. Prodrugs can typically be prepared using           55   if the stereochemistry of a structure or a portion of a structure
   well-known methods, such as those described by 1 Burger's                is not indicated with, for example, bold or dashed lines, the
   Medicinal Chemistry and Drug Discovery, 172-178,949-982                  structure or portion of the structure is to be interpreted as
   (Manfred E. Wolff ed., 5th ed. 1995).                                    encompassing all stereoisomers of it.
      As used herein and unless otherwise indicated, the terms
   “biohydrolyzable amide,” “biohydrolyzable ester,” “biohy            60             4. DETAILED DESCRIPTION OF THE
   drolyzable carbamate.” “biohydrolyzable carbonate.” “bio                                     INVENTION
   hydrolyzable ureide.” “biohydrolyzable phosphate” mean an
   amide, ester, carbamate, carbonate, ureide, or phosphate,                  This invention relates to stereomerically pure Compound
   respectively, of a compound that either: 1) does not interfere           A, which is an enantiomer of 2-1-(3-Ethoxy-4-methoxyphe
   with the biological activity of the compound but can confer         65   nyl)-2-methylsulfonylethyl-4-acetylaminoisoindoline-1,3-
   upon that compound advantageous properties in Vivo, Such as              dione, substantially free of its other enantiomer, as well as
   uptake, duration of action, or onset of action; or 2) is biologi         novel methods using, and compositions comprising stereo
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 55 of 173 PageID: 371


                                                        US 7,427,638 B2
                                 7                                                                     8
   merically pure Compound A. For example, the present inven              preferably a human cell. In a particular method, the rate of
   tion encompasses the in vitro and in vivo use of Compound A.           cAMP breakdown is reduced by about 10, 25, 50,100,200, or
   and the incorporation of Compound A into pharmaceutical                500 percent as compared to the rate in comparable cells which
   compositions and single unit dosage forms useful in the treat          have not been contacted with a compound of the invention.
   ment and prevention of a variety of diseases and disorders.              A further embodiment of the invention relates to a method
   Diseases and disorders which are ameliorated by the reduc              of treating or preventing diseases or disorders ameliorated by
   tion of levels of TNF-C or inhibition of PDE4 are well known           the inhibition of PDE4 in a patient which comprises admin
   in the art and are described herein. Specific methods of the           istering to a patient in need of Such treatment or prevention a
   invention reduce or avoid the adverse effects associated with          therapeutically or prophylactically effective amount of ste
   compounds used as TNF-C. inhibitor. Other specific methods        10   reomerically pure Compound A, or a pharmaceutically
   of the invention reduce or avoid the adverse effects associated        acceptable prodrug, metabolite, polymorph, salt, Solvate,
   with use of racemic 2-1-(3-Ethoxy-4-methoxyphenyl)-2-                  hydrate, or clathrate thereof. Disorders ameliorated by the
   methylsulfonylethyl-4-acetylaminoisoindoline-1,3-dione.                inhibition of PDE4 include, but are not limited to, asthma,
     Specific methods of the invention include methods of treat           inflammation (e.g., inflammation due to reperfusion), chronic
   ing or preventing diseases and disorders including, but not       15   or acute obstructive pulmonary diseases, chronic or acute
   limited to, Solid tumor cancers, blood-born cancers and                pulmonary inflammatory diseases, inflammatory bowel dis
   inflammatory diseases.                                                 ease, Crohn's Disease, Bechet's Disease, or colitis.
     Pharmaceutical and dosage forms of the invention, which                A further embodiment of the invention relates to a method
   comprise Compound A or a pharmaceutically acceptable                   of treating or preventing depression, asthma, inflammation
   polymorph, prodrug, salt, clathrate, Solvate or hydrate                (e.g., contact dermatitis, atopic dermatitis, psorialis, rheuma
   thereof, can be used in the methods of the invention.                  toid arthritis, osteoarthritis, inflammatory skin disease,
      Without being limited by theory, it is believed that Com            inflammation due to reperfusion), chronic or acute obstruc
   pound A can inhibit TNF-C. production. Consequently, a first           tive pulmonary diseases, chronic or pulmonary inflammatory
   embodiment of the invention relates to a method of inhibiting          diseases, inflammatory bowel disease, Crohn's Disease,
   TNF-C. production which comprises contacting a cell exhib         25
                                                                          Bechet's Disease or colitis in a patient which comprises
   iting abnormal TNF-C. production with an effective amount of           administering to a patient in need of Such treatment or pre
   Stereomerically pure Compound A, or a pharmaceutically                 vention a therapeutically or prophylactically effective
   acceptable prodrug, metabolite, polymorph, salt, Solvate,              amount of stereomerically pure Compound A, or a pharma
   hydrate, or clathrate thereof. In a particular embodiment, the         ceutically acceptable prodrug, metabolite, polymorph, salt,
   invention relates to a method of inhibiting TNF-C. production     30
                                                                          solvate, hydrate, or clathrate thereof; in particular wherein the
   which comprises contacting a mammalian cell exhibiting                 patient is a mammal.
   abnormal TNF-C. production with an effective amount of                    A separate embodiment of the invention encompasses
   Stereomerically pure Compound A, or a pharmaceutically
   acceptable prodrug, metabolite, polymorph, salt, Solvate,              methods of treating or preventing Myelodysplastic syndrome
   hydrate, or clathrate thereof.                                    35   (MDS) which comprises administering to a patient in need of
      The invention also relates to a method of treating or pre           Such treatment or prevention a therapeutically or prophylac
   venting disorders ameliorated by the reduction of levels of            tically effective amount of stereomerically pure Compound
   TNF-C. in a patient which comprises administering to a                 A, or a pharmaceutically acceptable salt, Solvate, hydrate,
   patient in need of Such treatment or prevention a therapeuti           stereoisomer, clathrate, or prodrug thereof. MDS refers to a
   cally or prophylactically effective amount of stereomerically     40   diverse group of hematopoietic stem cell disorders. MDS is
   pure compound A, or a pharmaceutically acceptable prodrug,             characterized by a cellular marrow with impaired morphol
   metabolite, polymorph, salt, Solvate, hydrate, or clathrate            ogy and maturation (dysmyelopoiesis), peripheral blood
   thereof.                                                               cytopenias, and a variable risk of progression to acute leuke
      A further embodiment of the invention relates to a method           mia, resulting from ineffective blood cell production. See The
   of treating or preventing cancer, including but not limited to,   45   Merck Manual 953 (17th ed. 1999) and List et al., 1990, J.
                                                                          Clin. Oncol. 8:1424. MDS
   Solid tumor, blood-born tumor, leukemias, and in particular,
   multiple myeloma in a patient which comprises administer                  A separate embodiment of the invention encompasses
   ing to a patient in need of Such treatment or prevention a             methods of treating or preventing Myeloproliferative disease
   therapeutically effective amount of stereomerically pure               (MPD) which comprises administering to a patient in need of
   compound A, or a pharmaceutically acceptable prodrug,             50   Such treatment or prevention a therapeutically or prophylac
   metabolite, polymorph, salt, Solvate, hydrate, or clathrate            tically effective amount of stereomerically pure Compound
   thereof; in particular wherein the patient is a mammal.                A, or a pharmaceutically acceptable salt, Solvate, hydrate,
     In another embodiment, the invention relates to a method             stereoisomer, clathrate, or prodrug thereof. Myeloprolifera
   of inhibiting PDE4 which comprises contacting PDE4 with                tive disease (MPD) refers to a group of disorders character
   an effective amount of stereomerically pure Compound A, or        55   ized by clonal abnormalities of the hematopoietic stem cell.
   a pharmaceutically acceptable prodrug, metabolite, poly                See e.g., Current Medical Diagnosis & Treatment, pp. 499
   morph, salt, Solvate, hydrate, or clathrate thereof.                   (37th ed., Tierney et al. ed. Appleton & Lange, 1998).
     In another embodiment, the invention relates to a method                The invention also encompasses a method of treating, pre
   of controlling cAMP levels in a cell which comprises con               venting or managing complex regional pain syndrome, which
   tacting a cell with an effective amount of stereomerically pure   60   comprises administering to a patient in need of Such treat
   Compound A, or a pharmaceutically acceptable prodrug,                  ment, prevention or managementatherapeutically or prophy
   metabolite, polymorph, salt, Solvate, hydrate, or clathrate            lactically effective amount of a stereomerically pure Com
   thereof. As used herein the term “controlling cAMP levels'             pound A, or a pharmaceutically acceptable salt, Solvate,
   includes preventing or reducing the rate of the breakdown of           hydrate, Stereoisomer, clathrate, or prodrug thereof. In a spe
   Adenosine 3',5'-cyclic monophosphate (cAMP) in a cell or          65   cific embodiment, the administration is before, during or after
   increasing the amount of Adenosine 3',5'-cyclic monophos               Surgery or physical therapy directed at reducing or avoiding a
   phate present in a cell, preferably a mammalian cell, more             symptom of complex regional pain syndrome in the patient.
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 56 of 173 PageID: 372


                                                          US 7,427,638 B2
                                                                                                         10
      In particular methods of the invention, stereomerically                papillary adenocarcinomas, cystadenocarcinoma, medullary
   pure Compound A, or a pharmaceutically acceptable poly                    carcinoma, bronchogenic carcinoma, renal cell carcinoma,
   morph, prodrug, salt, Solvate, hydrate, or clathrate thereof, is          hepatoma, bile duct carcinoma, choriocarcinoma, seminoma,
   adjunctively administered with at least one additional thera              embryonal carcinoma, Wilms tumor, cervical cancer, tes
   peutic agent. Examples of additional therapeutic agents                   ticular tumor, lung carcinoma, Small cell lung carcinoma,
   include, but are not limited to, anti-cancer drugs, anti-inflam           bladder carcinoma, epithelial carcinoma, glioma, astrocy
   matories, antihistamines and decongestants.                               toma, medulloblastoma, craniopharyngioma, ependymoma,
      4.1. Synthesis and Preparation                                         Kaposi's sarcoma, pinealoma, hemangioblastoma, acoustic
      Racemic 2-1-(3-Ethoxy-4-methoxyphenyl)-2-methylsul                     neuroma, oligodendroglioma, menangioma, melanoma, neu
   fonylethyl-4-acetylaminoisoindoline-1,3-dione is readily             10   roblastoma, and retinoblastoma; and blood-born tumors
   prepared using the methods in U.S. Pat. No. 6,020,358, which              including but not limited to, acute lymphoblastic leukemia
   is incorporated herein by reference.                                      *ALL, acute lymphoblastic B-cell leukemia, acute lympho
      Compound A can be isolated from the racemic compound                   blastic T-cell leukemia, acute myeloblastic leukemia AML'.
   by techniques known in the art. Examples include, but are not             acute promyelocytic leukemia APL, acute monoblastic leu
   limited to, the formation of chiral salts and the use of chiral or   15   kemia, acute erythroleukemic leukemia, acute megakaryo
   high performance liquid chromatography “HPLC and the                      blastic leukemia, acute myelomonocytic leukemia, acute
   formation and crystallization of chiral salts. See, e.g.,                 nonlymphocyctic leukemia, acute undifferentiated leukemia,
   Jacques, J., et al., Enantiomers, Racemates and Resolutions               chronic myelocytic leukemia "CML, chronic lymphocytic
   (Wiley-Interscience, New York, 1981); Wilen, S. H., et al.,               leukemia “CLL, hairy cell leukemia, multiple myeloma and
   Tetrahedron 33:2725 (1977); Eliel, E. L., Stereochemistry of              acute and chronic leukemias, for example, lymphoblastic,
   Carbon Compounds (McGraw-Hill, NY, 1962); and Wilen, S.                   myelogenous, lymphocytic, and myelocytic leukemias.
   H., Tables of Resolving Agents and Optical Resolutions p. 268                Specific methods of the invention further comprise the
   (E. L. Eliel, Ed., Univ. of Notre Dame Press, Notre Dame,                 administration of an additional therapeutic agent (i.e., a thera
   Ind., 1972).                                                              peutic agent other than Compound A). Examples of addi
      In a specific method, Compound A is synthesized from 25                tional therapeutic agents include, but are not limited to, anti
   3-acetamidophthalic anhydride and a chiralamino acid salt of              cancer drugs such as, but are not limited to: alkylating agents,
   (S)-2-(3-ethoxy-4-methoxyphenyl)-1-(methylsulphonyl)-                     nitrogen mustards, ethylenimines, methylmelamines, alkyl
   eth-2-ylamine. Chiral amino acid salts of (S)-2-(3-ethoxy-4-              Sulfonates, nitrosoureas, triaZenes, folic acid analofs, pyrimi
   methoxyphenyl)-1-(methylsulphonyl)-eth-2-ylamine                          dine analogs, purine analogs, Vinca alkaloids, epipodophyl
   include, but not limited to salts formed with the L isomers of       30   lotoxins, antibiotics, topoisomerase inhibitors and anti-can
   alanine, arginine, asparagine, aspartic acid, cysteine,                   cer vaccines.
   glutamine, glutamic acid, glycine, histidine, isoleucine, leu                Specific additional therapeutic agents include, but are not
   cine, lysine, methionine, phenylalanine, proline, serine,                 limited to: acivicin; aclarubicin; acodazole hydrochloride:
   threonine, tryptophan, tyrosine, Valine, ornithine, 4-ami                 acronine; adoZelesin; aldesleukin; altretamine; ambomycin;
   nobutyric acid, 2 amino isobutyric acid, 3 amino propionic           35   ametantrone acetate; aminoglutethimide; amsacrine; anastro
   acid, ornithine, norleucine, norvaline, hydroxyproline, sar               Zole; anthramycin; asparaginase; asperlin; azacitidine;
   cosine, citrulline, cysteic acid, t-butylglycine, t-butylalanine,         aZetepa; azotomycin; batimnastat; benzodepa; bicalutamide;
   phenylglycine, cyclohexylalanine, and N-acetyl-leucine. A                 bisantrene hydrochloride; bisnafide dimesylate; bizelesin;
   specific chiral amino acid salt is (S)-2-(3-ethoxy-4-methox               bleomycin Sulfate; brequinar Sodium; bropirimine; buSulfan;
   yphenyl)-1-(methylsulphonyl)-eth-2-ylamine N-acetyl-L-               40   cactinomycin; calusterone; caracemide; carbetimer; carbopl
   leucine salt, which is resolved from 2-(3-ethoxy-4-methox                 atin: carmustine; carubicin hydrochloride; carzelesin: cedef
   yphenyl)-1-(methylsulphonyl)-eth-2-ylamine and N-acetyl                   ingol; chlorambucil; cirolemycin; cisplatin: cladribine; cri
   L-leucine in methanol.                                                    Snatol     mesylate;      cyclophosphamide;         cytarabine;
                                                                             dacarbazine; dactinomycin; daunorubicin hydrochloride;
                     4.2. Methods of Treatment                          45   decitabine; dexormaplatin; deZaguanine; deZaguanine mesy
                                                                             late; diaziquone; docetaxel, doxorubicin, doxorubicin hydro
      The invention encompasses methods of treating and pre                  chloride; droloxifene; droloxifene citrate; dromostanolone
   venting diseases or disorders ameliorated by the reduction of             propionate; duaZomycin; ediatrexate; eflornithine hydrochlo
   levels of TNF-C. in a patient which comprise administering to             ride; elsamitrucin; enloplatin; enpromate; epipropidine; epi
   a patient in need of such treatment or prevention a therapeu         50   rubicin hydrochloride; erbulozole; esorubicin hydrochloride;
   tically effective amount of stereomerically pure Compound                 estramustine; estramustine phosphate Sodium; etanidazole;
   A, or a pharmaceutically acceptable prodrug, metabolite,                  etoposide; etoposide phosphate: etoprine; fadrozole hydro
   polymorph, salt, Solvate, hydrate, or clathrate thereof.                  chloride; fazarabine; fenretinide; floxuridine; fludarabine
      Disorders ameliorated by the inhibition of TNF-C. but are              phosphate; fluorouracil; flurocitabine; fosquidone; fostriecin
   not limited to: heart disease, such as congestive heart failure,     55   Sodium; gemcitabine; gemcitabine hydrochloride; hydrox
   cardiomyopathy, pulmonary edema, endotoxin-mediated                       yurea; idarubicin hydrochloride; ifosfamide: ilmofosine;
   septic shock, acute viral myocarditis, cardiac allograft rejec            interleukin II (including recombinant interleukin II, or rIL2),
   tion, and myocardial infarction; Solid tumors, including but              interferon alfa-2a: interferon alfa-2b; interferon alfa-n1;
   not limited to, sarcoma, carcinomas, fibrosarcoma, myxosa                 interferon alfa-n3; interferon beta-Ia; interferon gamma-Ib:
   rcoma, liposarcoma, chondrosarcoma, osteogenic sarcoma,              60   iproplatin; irinotecan hydrochloride; lanreotide acetate;
   chordoma, angiosarcoma, endotheliosarcoma, lymphan                        letrozole; leuprolide acetate; liarozole hydrochloride; lometr
   giosarcoma, lymphangioendotheliosarcoma, Synovioma,                       exol Sodium, lomustine; losoxantrone hydrochloride; maso
   mesothelioma, Ewings tumor, leiomyosarcoma, rhab                          procol; maytansine; mechlorethamine hydrochloride; mege
   domyosarcoma, colon carcinoma, pancreatic cancer, breast                  strol acetate; melengestrol acetate; melphalan; menogaril;
   cancer, ovarian cancer, prostate cancer, squamous cell carci         65   mercaptopurine; methotrexate; methotrexate sodium; meto
   noma, basal cell carcinoma, adenocarcinoma, Sweat gland                   prine; meturedepa; mitindomide; mitocarcin, mitocromin:
   carcinoma, sebaceous gland carcinoma, papillary carcinoma,                mitogillin, mitomalcin, mitomycin; mitosper, mitotane;
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 57 of 173 PageID: 373


                                                         US 7,427,638 B2
                                  11                                                                   12
   mitoxantrone hydrochloride; mycophenolic acid; nocoda                   ethylene bisacetamide; hypericin; ibandronic acid; idarubi
   Zole: nogalamycin; ormaplatin: Oxisuran, paclitaxel; pegas              cin; idoxifene; idramantone, ilmofosine; illomastat;
   pargase; peliomycin; pentamustine; peplomycin Sulfate; per              imidazoacridones; imiquimod; immunostimulant peptides;
   fosfamide; pipobroman; piposulfan, piroXantrone                         insulin-like growth factor-1 receptor inhibitor; interferon
   hydrochloride; plicamycin; plomestane; porfimer Sodium;                 agonists; interferons; interleukins; iobenguane; iododoxoru
   porfiromycin; prednimustine; procarbazine hydrochloride;                bicin; ipomeanol, 4-, iroplact; irsogladine; isobengaZole; iso
   puromycin; puromycin hydrochloride; pyrazofurin: ribo                   homohalicondrin B; itasetron; jasplakinolide; kahalalide F:
   prine; rogletimide: Safingol; Safingol hydrochloride: Semus             lamellarin-N triacetate; lanreotide; leinamycin; lenograstim;
   tine; simtraZene; sparfosate Sodium; sparsomycin; Spiroger              lentinan Sulfate; leptolstatin; letrozole; leukemia inhibiting
   manium hydrochloride; spiromustine; spiroplatin:                   10   factor; leukocyte alpha interferon; leuprolide+estrogen
   streptonigrin: Streptozocin, Sulofenur; talisomycin; tecogalan          progesterone; leuprorelin; levamisole; liarozole; linear
   Sodium, tegafur, teloxantrone hydrochloride; temoporfin;                polyamine analogue; lipophilic disaccharide peptide; lipo
   teniposide; teroxirone; testolactone; thiamiprine; thiogua              philic platinum compounds; lissoclinamide 7: lobaplatin:
   nine; thiotepa; tiazofurin; tirapazamine; toremifene citrate;           lombricine; lometrexol; lonidamnine; losoxantrone; lovasta
   trestolone acetate; triciribine phosphate; trimetrexate; trime     15   tin; loxoribine; lurtotecan; lutetium texaphyrin; lysofylline;
   trexate glucuronate; triptorelin; tubulozole hydrochloride;             lytic peptides; maitansine; mannostatin A; marimastat; maso
   uracil mustard; uredepa; vapreotide; verteporfin; vinblastine           procol; maspin; matrilysin inhibitors; matrix metalloprotein
   sulfate; Vincristine sulfate; Vindesine; vindesine sulfate; vine        ase inhibitors; menogaril; merbarone; meterelin; methioni
   pidine Sulfate; Vinglycinate Sulfate; Vinleurosine Sulfate;             nase; metoclopramide: MIF inhibitor; mifepristone;
   vinorelbine tartrate; Vinrosidine sulfate; Vinzolidine sulfate;         miltefosine; mirimostim; mismatched double stranded RNA;
   Vorozole; Zeniplatin: Zinostatin: Zorubicin hydrochloride.              mitoguaZone, mitolactol; mitomycin analogues; mitonafide;
   Other anti-cancer drugs include, but are not limited to:                mitotoxin fibroblast growth factor-Saporin; mitoxantrone;
   20-epi-1.25 dihydroxyvitamin D3; 5-ethynyluracil; abirater              mofarotene; molgramoStim; monoclonal antibody, human
   one, aclarubicin; acylfulvene; adecypenol; adoZelesin;                  chorionic gonadotrophin, monophosphoryl lipid A+myobac
   aldesleukin; ALL-TK antagonists; altretamine; ambamus              25   terium cell wall sk; mopidamol; multiple drug resistance gene
   tine; amidox; amifostine; aminolevulinic acid; amrubicin;               inhibitor, multiple tumor Suppressor 1-based therapy; mus
   amsacrine; anagrelide; anastrozole; andrographolide; angio              tard anticancer agent; mycaperoxide B; mycobacterial cell
   genesis inhibitors; antagonist D; antagonist G, antarelix; anti         wall extract; myriaporone; N-acetyldinaline; N-substituted
   dorsalizing morphogenetic protein-1, antiandrogen, prostatic            benzamides; nafarelin; nagreStip; naloxone-pentazocine;
   carcinoma; antiestrogen; antineoplaston; antisense oligo           30   napavin; naphterpin, nartograstim; nedaplatin; memorubicin;
   nucleotides; aphidicolin glycinate; apoptosis gene modula               neridronic acid; neutral endopeptidase; nilutamide; nisamy
   tors; apoptosis regulators; apurinic acid; ara-CDP-DL                   cin: nitric oxide modulators: nitroxide antioxidant; nitrullyn;
   PTBA, arginine deaminase; asulacrine; atamestane;                       O6-benzylguanine; octreotide; okicenone; oligonucleotides;
   atrimustine; axinastatin 1; axinastatin 2; axinastatin 3; aza           onapristone; ondansetron; ondansetron; oracin; oral cytokine
   setron; azatoxin; azatyrosine; baccatin III derivatives; bal       35   inducer, ormaplatin: osaterone; oxaliplatin, oxaunomycin;
   anol; batimastat; BCR/ABL antagonists; benzochlorins; ben               paclitaxel, paclitaxel analogues; paclitaxel derivatives;
   Zoylstaurosporine; beta lactam derivatives; beta-alethine;              palauamine; palmitoylrhizoxin; pamidronic acid; panax
   betaclamycin B; betulinic acid; bFGF inhibitor; bicaluta                ytriol; panomifene; parabactin; paZelliptine; pegaspargase;
   mide; bisantrene; bisaziridinylspermine; bisnafide; bistratene          peldesine; pentosan polysulfate sodium; pentostatin: pentro
   A: bizelesin; breflate; bropirimine; budotitane; buthionine        40   Zole; perflubron; perfosfamide; perillyl alcohol; phenazino
   Sulfoximine; calcipotriol; calphostin C; camptothecin deriva            mycin; phenylacetate; phosphatase inhibitors; picibanil; pilo
   tives; canarypox IL-2; capecitabine; carboxamide-amino                  carpine hydrochloride; pirarubicin; piritreximn; placetin A;
   triazole; carboxyamidotriazole; CaRest M3; CARN 700; car                placetin B; plasminogen activator inhibitor; platinum com
   tilage derived inhibitor, carZelesin; casein kinase inhibitors          plex; platinum compounds; platinum-triamine complex; por
   (ICOS); castanospermine; cecropin B; cetrorelix; chlorlns:         45   fimer Sodium; porfiromycin; prednisone; propyl bis-acri
   chloroquinoxaline Sulfonamide; cicaprost, cis-porphyrin,                done; prostaglandin J2, proteasome inhibitors; protein
   cladribine; clomifene analogues; clotrimazole; collismycin              A-based immune modulator, protein kinase C inhibitor, pro
   A. collismycin B; combretastatin A4, combretastatin ana                 tein kinase C inhibitors, microalgal; protein tyrosine phos
   logue; conagenin, crambescidin 816; crisinatol; cryptophycin            phatase inhibitors; purine nucleoside phosphorylase inhibi
   8, cryptophycin A derivatives; curacin A; cyclopentan              50   tors; purpurins; pyrazoloacridine; pyridoxylated hemoglobin
   thraquinones; cycloplatam, cypemycin; cytarabine ocfosfate;             polyoxyethylene conjugate; raf antagonists; raltitrexed:
   cytolytic factor, cytostatin; dacliximab, decitabine; dehy              ramosetron; ras farmsyl protein transferase inhibitors; ras
   drodidemnin B; deslorelin; dexamethasone; dexifosfamide:                inhibitors; ras-GAP inhibitor; retelliptine demethylated; rhe
   dexraZoxane; dexVerapamil; diaziquone; didemnin B; didox;               nium Re 186 etidronate; rhizoxin: ribozymnes: RII retina
   diethylnorspermine; dihydro-5-azacytidine; dihydrotaxol.           55   mide; rogletimide; rohitukine; romurtide; roquinimex:
   9-; dioxamycin; diphenyl spiromustine; docetaxel;                       rubiginone B1; ruboxyl; safingol: Saintopin; SarCNU; sarco
   docosanol; dolasetron: doxifluridine; droloxifene; dronab               phytol A; SargramoStim; Sdi 1 minimetics; Semustine; senes
   inol; duocarmycin SA; ebselen; ecomustine: edelfosine;                  cence derived inhibitor 1; sense oligonucleotides; signal
   edrecolomab: eflornithine; elemene; emitefur; epirubicin;               transduction inhibitors; signal transduction modulators;
   epristeride; estramustine analogue; estrogen agonists; estro       60   single chain antigen binding protein; sizofiran; Sobuzoxane:
   gen antagonists; etanidazole; etoposide phosphate; exemes               Sodium borocaptate; sodium phenylacetate; Solverol;
   tane; fadrozole; faZarabine; fenretinide; filgrastim; finas             Somatomedin binding protein; Sonermin; Sparfosic acid; spi
   teride; flavopiridol; flezelastine; fluasterone; fludarabine;           camycin D; spiromustine; splenopentin; spongistatin 1:
   fluorodaunorunicin hydrochloride; forfenimex; formestane:               squalamine; stem cell inhibitor; stem-cell division inhibitors;
   fostriecin, fotemustine; gadolinium texaphyrin; gallium            65   stipiamide; stromelysin inhibitors; sulfinosine; Superactive
   nitrate; galocitabine; ganirelix; gelatinase inhibitors; gemcit         vasoactive intestinal peptide antagonist; Suradista; Suramin;
   abine; glutathione inhibitors; hepsulfam; heregulin; hexam              Swainsonine; synthetic glycosaminoglycans; tallimustine;
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 58 of 173 PageID: 374


                                                         US 7,427,638 B2
                                  13                                                                      14
   tamoxifen methiodide; tauromustine; tazarotene; tecogalan               with due consideration of such factors. In general, the recom
   Sodium, tegafur, tellurapyrylium; telomerase inhibitors;                mended daily dose range for the conditions described herein
   temoporfin; temozolomide; teniposide; tetrachlorodecaox                 lie within the range of from about 1 mg to about 1000 mg per
   ide; tetrazomine; thaliblastine; thiocoraline; thrombopoietin:          day, given as a single once-a-day dose preferably as divided
   thrombopoietin mimetic; thymalfasin; thymopoietin receptor              doses throughout a day. More specifically, the daily dose is
   agonist; thymotrinan; thyroid stimulating hormone; tin ethyl            administered twice daily in equally divided doses. Specifi
   etiopurpurin; tirapazamine; titanocene bichloride; top sentin;          cally, a daily dose range should be from about 5 mg to about
   toremifene; totipotent stem cell factor; translation inhibitors:        500 mg per day, more specifically, between about 10 mg and
   tretinoin; triacetyluridine; triciribine; trimetrexate; triptore        about 200 mg per day. Specifically, the daily dose may be
   lin; tropisetron; turosteride; tyrosine kinase inhibitors; tyr     10   administered in 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 50 mg. or
   phostins; UBC inhibitors: ubenimex: urogenital sinus-de                 100 mg dosage forms. In managing the patient, the therapy
   rived growth inhibitory factor; urokinase receptor                      should be initiated at a lower dose, perhaps about 1 mg to
   antagonists; vapreotide; variolin B; vector system, erythro             about 25 mg, and increased if necessary up to about 200 mg to
   cyte gene therapy; Velaresol; Veramine; Verdins; verteporfin;           about 1000 mg per day as either a single dose or divided
   Vinorelbine; Vinxaltine; vitaxin; Vorozole; Zanoterone; Zeni       15   doses, depending on the patient’s global response. Alterna
   platin: Zilascorb; and Zinostatin stimalaamer.                          tively, the daily dose is from 0.01 mg/kg to 100 mg/kg.
      The invention further encompasses a method of treating or               It may be necessary to use dosages of the active ingredient
   preventing diseases or disorders ameliorated by the inhibition          outside the ranges disclosed herein in some cases, as will be
   of PDE4 in a patient which comprise administering to a                  apparent to those of ordinary skill in the art. Furthermore, it is
   patient in need of Such treatment or prevention a therapeuti            noted that the clinician or treating physician will know how
   cally effective amount of stereomerically pure Compound A.              and when to interrupt, adjust, or terminate therapy in conjunc
   or a pharmaceutically acceptable prodrug, metabolite, poly              tion with individual patient response.
   morph, salt, solvate, hydrate, or clathrate thereof. Disorders             The phrases “therapeutically effective amount”, “prophy
   ameliorated by the inhibition of PDE4 include, but are not              lactically effective amount” and “therapeutically or prophy
   limited to, asthma, inflammation, chronic or acute obstructive     25   lactically effective amount, as used herein encompasses the
   pulmonary disease, chronic or acute pulmonary inflamma                  above described dosage amounts and dose frequency sched
   tory disease, inflammatory bowel disease, Crohn's Disease,              ules. Different therapeutically effective amounts may be
   Bechet's Disease, colitis, ulcerative colitis and arthritis or          applicable for different diseases and conditions, as will be
   inflammation due to reperfusion. In a preferred embodiment,             readily known by those of ordinary skill in the art. Similarly,
   the disease or disorder to be treated or prevented is chronic      30   amounts sufficient to treat or prevent Such disorders, but
   obstructive pulmonary disease.                                          insufficient to cause, or sufficient to reduce, adverse effects
      Specific methods of the invention can comprise the admin             associated with racemic 2-1-(3-Ethoxy-4-methoxyphenyl)-
   istration of an additional therapeutic agent such as, but not           2-methylsulfonylethyl-4-acetylaminoisoindoline-1,3-dione
   limited to, anti-inflammatory drugs, antihistamines and                 are also encompassed by the above described dosage amounts
   decongestants. Examples of Such additional therapeutic             35   and dose frequency schedules.
   agents include, but are not limited to: antihistamines includ              4.3. Pharmaceutical Compositions
   ing, but not limited to, ethanolamines, ethylenediamines, pip              Pharmaceutical compositions and single unit dosage forms
   erazines, and phenothiazines; antinflammatory drugs;                    comprising Compound A, or a pharmaceutically acceptable
   NSAIDS, including, but not limited to, aspirin, salicylates,            polymorph, prodrug, salt, Solvate, hydrate, or clathrate
   acetominophen, indomethacin, Sulindac, etodolac, fenama            40   thereof, are encompassed by the invention. Individual dosage
   tes, tolmetin, ketorolac, diclofenac, ibuprofen, naproxen,              forms of the invention may be suitable for oral, mucosal
   fenoprofen, ketoprofen, flurbiprofen, oxaprozin, piroxicam,             (including rectal, nasal, or vaginal), parenteral (including
   meloxicamn, pyrazolon derivatives; and steriods including,              Subcutaneous, intramuscular, bolus injection, intraarterial, or
   but not limited to, cortical steroids and adrenocortical Ste            intravenous), Sublingual, transdermal, buccal, or topical
   roids.                                                             45   administration.
      Specific methods of the invention avoid or reduce drug                  Pharmaceutical compositions and dosage forms of the
   drug interactions and other adverse effects associated with             invention comprise stereomerically pure Compound A, or a
   agents used in the treatment of Such disorders, including               pharmaceutically acceptable prodrug, metabolite, poly
   racemic substituted phenylethylsulfones. Without being lim              morph, salt, solvate, hydrate, or clathrate thereof. Pharmaceu
   ited by any theory, Stereomerically pure Compound A may            50   tical compositions and dosage forms of the invention typi
   further provide an overall improved therapeutic effectiveness,          cally also comprise one or more pharmaceutically acceptable
   ortherapeutic index, over racemic 2-1-(3-Ethoxy-4-methox                excipients.
   yphenyl)-2-methylsulfonylethyl-4-acetylaminoisoindoline                    A particular pharmaceutical composition encompassed by
   1,3-dione. For example, a smaller amount of the drug may in             this embodiment comprises stereomerically pure Compound
   Some circumstances be administered to attain the same level        55   A, or a pharmaceutically acceptable polymorph, prodrug,
   of effectiveness.                                                       salt, Solvate, hydrate, or clathrate thereof, and at least one
      As Stated above, the active compound of the invention (i.e.,         additional therapeutic agent. Examples of additional thera
   Compound A) may be used in the treatment or prevention of               peutic agents include, but are not limited to: anti-cancer drugs
   a wide range of diseases and conditions. The magnitude of a             and anti-inflammation therapies including, but not limited to,
   prophylactic or therapeutic dose of a particular active ingre      60   those listed above in section 4.2.
   dient of the invention in the acute or chronic management of               Single unit dosage forms of the invention are suitable for
   a disease or condition will vary, however, with the nature and          oral, mucosal (e.g., nasal, Sublingual, vaginal, buccal, or rec
   severity of the disease or condition, and the route by which the        tal), parenteral (e.g., Subcutaneous, intravenous, bolus injec
   active ingredient is administered. The dose, and perhaps the            tion, intramuscular, or intraarterial), or transdermal adminis
   dose frequency, will also vary according to the age, body          65   tration to a patient. Examples of dosage forms include, but are
   weight, and response of the individual patient. Suitable dos            not limited to: tablets; caplets; capsules, such as Soft elastic
   ing regimens can be readily selected by those skilled in the art        gelatin capsules; cachets; troches; lozenges; dispersions; Sup
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 59 of 173 PageID: 375


                                                          US 7,427,638 B2
                                  15                                                                        16
   positories; ointments; cataplasms (poultices); pastes; pow                dient that comprises a primary or secondary amine are pref
   ders; dressings; creams; plasters; Solutions; patches; aerosols           erably anhydrous if substantial contact with moisture and/or
   (e.g., nasal sprays or inhalers); gels; liquid dosage forms               humidity during manufacturing, packaging, and/or storage is
   Suitable for oral or mucosal administration to a patient,                 expected.
   including Suspensions (e.g. aqueous or non-aqueous liquid                    An anhydrous pharmaceutical composition should be pre
   Suspensions, oil-in-water emulsions, or a water-in-oil liquid             pared and stored such that its anhydrous nature is maintained.
   emulsions), Solutions, and elixirs; liquid dosage forms Suit              Accordingly, anhydrous compositions are preferably pack
   able for parenteral administration to a patient; and sterile              aged using materials known to prevent exposure to water Such
   Solids (e.g., crystalline or amorphous solids) that can be                that they can be included in suitable formulary kits. Examples
   reconstituted to provide liquid dosage forms Suitable for            10   of suitable packaging include, but are not limited to, hermeti
   parenteral administration to a patient.                                   cally sealed foils, plastics, unit dose containers (e.g., vials),
      The composition, shape, and type of dosage forms of the                blister packs, and strip packs.
   invention will typically vary depending on their use. For                    The invention further encompasses pharmaceutical com
   example, a dosage form used in the acute treatment of inflam              positions and dosage forms that comprise one or more com
   mation or a related disorder may contain larger amounts of           15   pounds that reduce the rate by which an active ingredient will
   one or more of the active ingredients it comprises than a                 decompose. Such compounds, which are referred to herein as
   dosage form used in the chronic treatment of the same dis                 “stabilizers, include, but are not limited to, antioxidants such
   ease. Similarly, a parenteral dosage form may contain Smaller             as ascorbic acid, pH buffers, or salt buffers.
   amounts of one or more of the active ingredients it comprises                Like the amounts and types of excipients, the amounts and
   than an oral dosage form used to treat the same disease or                specific types of active ingredients in a dosage form may
   disorder. These and other ways in which specific dosage                   differ depending on factors such as, but not limited to, the
   forms encompassed by this invention will vary from one                    route by which it is to be administered to patients. However,
   another will be readily apparent to those skilled in the art. See,        typical dosage forms of the invention comprise compound A.
   e.g., Remington's Pharmaceutical Sciences, 18th ed., Mack                 or a pharmaceutically acceptable salt, Solvate, clathrate,
   Publishing, Easton Pa. (1990).                                       25   hydrate, polymoprh or prodrug thereof lie within the range of
      Typical pharmaceutical compositions and dosage forms                   from about 1 mg to about 1000 mg per day, given as a single
   comprise one or more excipients. Suitable excipients are well             once-a-day dose in the morning but preferably as divided
   known to those skilled in the art of pharmacy, and non                    doses throughout the day taken with food. More specifically,
   limiting examples of Suitable excipients are provided herein.             the daily dose is administered twice daily in equally divided
   Whether a particular excipient is suitable for incorporation         30   doses. Specifically, a daily dose range should be from about 5
   into a pharmaceutical composition or dosage form depends                  mg to about 500 mg per day, more specifically, between about
   on a variety of factors well known in the art including, but not          10 mg and about 200 mg per day. In managing the patient, the
   limited to, the way in which the dosage form will be admin                therapy should be initiated at a lower dose, perhaps about 1
   istered to a patient. For example, oral dosage forms such as              mg to about 25 mg, and increased if necessary up to about 200
   tablets may contain excipients not Suited for use in parenteral      35   mg to about 1000 mg per day as either a single dose or divided
   dosage forms. The Suitability of a particular excipient may               doses, depending on the patient’s global response.
   also depend on the specific active ingredients in the dosage                 4.3.1. Oral Dosage Forms
   form.                                                                        Pharmaceutical compositions of the invention that are Suit
      Lactose-free compositions of the invention can comprise                able for oral administration can be presented as discrete dos
   excipients that are well known in the art and are listed, for        40   age forms, such as, but are not limited to, tablets (e.g., chew
   example, in the U.S. Pharmocopia (USP) SP (XXI)/NF                        able tablets), caplets, capsules, and liquids (e.g., flavored
   (XVI). In general, lactose-free compositions comprise an                  syrups). Such dosage forms contain predetermined amounts
   active ingredient, a binder/filler, and a lubricant in pharma             of active ingredients, and may be prepared by methods of
   ceutically compatible and pharmaceutically acceptable                     pharmacy well known to those skilled in the art. Seegener
   amounts. Preferred lactose-free dosage forms comprise an             45   ally, Remington's Pharmaceutical Sciences, 18th ed., Mack
   active ingredient, microcrystalline cellulose, pre-gelatinized            Publishing, Easton Pa. (1990).
   starch, and magnesium Stearate.                                              Typical oral dosage forms of the invention are prepared by
      This invention further encompasses anhydrous pharma                    combining the active ingredient(s) in an intimate admixture
   ceutical compositions and dosage forms comprising active                  with at least one excipient according to conventional pharma
   ingredients, since water can facilitate the degradation of some      50   ceutical compounding techniques. Excipients can take a wide
   compounds. For example, the addition of water (e.g., 5%) is               variety of forms depending on the form of preparation desired
   widely accepted in the pharmaceutical arts as a means of                  for administration. For example, excipients Suitable for use in
   simulating long-term storage in order to determine character              oral liquid or aerosol dosage forms include, but are not limited
   istics such as shelf-life or the stability of formulations over           to, water, glycols, oils, alcohols, flavoring agents, preserva
   time. See, e.g., Jens T. Carstensen, Drug Stability. Principles      55   tives and coloring agents. Examples of excipients suitable for
   & Practice, 2d. Ed., Marcel Dekker, NY, N.Y., 1995, pp.                   use in Solid oral dosage forms (e.g., powders, tablets, cap
   379-80. In effect, water and heat accelerate the decomposi                Sules, and caplets) include, but are not limited to, starches,
   tion of Some compounds. Thus, the effect of water on a                    Sugars, micro-crystalline cellulose, diluents, granulating
   formulation can be of great significance since moisture and/or            agents, lubricants, binders, and disintegrating agents.
   humidity are commonly encountered during manufacture,                60      Because of their ease of administration, tablets and cap
   handling, packaging, storage, shipment, and use of formula                Sules represent the most advantageous oral dosage unit forms,
   tions.                                                                    in which case Solid excipients are employed. If desired, tab
     Anhydrous pharmaceutical compositions and dosage                        lets can be coated by standard aqueous or nonaqueous tech
   forms of the invention can be prepared using anhydrous or                 niques. Such dosage forms can be prepared by any of the
   low moisture containing ingredients and low moisture or low          65   methods of pharmacy. In general, pharmaceutical composi
   humidity conditions. Pharmaceutical compositions and dos                  tions and dosage forms are prepared by uniformly and inti
   age forms that comprise lactose and at least one active ingre             mately admixing the active ingredients with liquid carriers,
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 60 of 173 PageID: 376


                                                          US 7,427,638 B2
                                 17                                                                         18
   finely divided solid carriers, or both, and then shaping the              Sunflower oil, Sesame oil, olive oil, corn oil, and Soybean oil),
   product into the desired presentation if necessary.                       Zinc Stearate, ethyl oleate, ethyl laureate, agar, and mixtures
      For example, a tablet can be prepared by compression or                thereof. Additional lubricants include, for example, a syloid
   molding. Compressed tablets can be prepared by compress                   silica gel (AEROSIL 200, manufactured by W.R. Grace Co.
   ing in a suitable machine the active ingredients in a free                of Baltimore, Md.), a coagulated aerosol of synthetic silica
   flowing form such as powder or granules, optionally mixed                 (marketed by Degussa Co. of Plano, Tex.), CAB-O-SIL (a
   with an excipient. Molded tablets can be made by molding in               pyrogenic silicon dioxide product sold by Cabot Co. of Bos
   a suitable machine a mixture of the powdered compound                     ton, Mass.), and mixtures thereof. Ifused at all, lubricants are
   moistened with an inert liquid diluent.                                   typically used in an amount of less than about 1 weight
      Examples of excipients that can be used in oral dosage            10   percent of the pharmaceutical compositions or dosage forms
   forms of the invention include, but are not limited to, binders,          into which they are incorporated.
   fillers, disintegrants, and lubricants. Binders suitable for use             4.3.2. Delayed Release Dosage Forms
   in pharmaceutical compositions and dosage forms include,                     Active ingredients of the invention can be administered by
   but are not limited to, corn starch, potato starch, or other              controlled release means or by delivery devices that are well
   starches, gelatin, natural and synthetic gums such as acacia,        15   known to those of ordinary skill in the art. Examples include,
   Sodium alginate, alginic acid, other alginates, powdered                  but are not limited to, those described in U.S. Pat. Nos.:
   tragacanth, guar gum, cellulose and its derivatives (e.g., ethyl          3,845,770; 3,916,899; 3,536,809; 3,598,123; and 4,008,719,
   cellulose, cellulose acetate, carboxymethyl cellulose cal                 5,674,533, 5,059,595, 5,591,767, 5,120,548, 5,073,543,
   cium, Sodium carboxymethyl cellulose), polyvinyl pyrroli                  5,639,476, 5,354,556, and 5,733,566, each of which is incor
   done, methyl cellulose, pre-gelatinized Starch, hydroxypro                porated herein by reference. Such dosage forms can be used
   pyl methyl cellulose, (e.g., Nos. 2208, 2906, 2910),                      to provide slow or controlled-release of one or more active
   microcrystalline cellulose, and mixtures thereof.                         ingredients using, for example, hydropropylmethyl cellulose,
      Examples of fillers suitable for use in the pharmaceutical             other polymer matrices, gels, permeable membranes, osmotic
   compositions and dosage forms disclosed herein include, but               systems, multilayer coatings, microparticles, liposomes,
   are not limited to, talc, calcium carbonate (e.g., granules or       25   microspheres, or a combination thereof to provide the desired
   powder), microcrystalline cellulose, powdered cellulose,                  release profile in varying proportions. Suitable controlled
   dextrates, kaolin, mannitol, silicic acid, Sorbitol, starch, pre          release formulations known to those of ordinary skill in the
   gelatinized starch, and mixtures thereof. The binder or filler in         art, including those described herein, can be readily selected
   pharmaceutical compositions of the invention is typically                 for use with the active ingredients of the invention. The inven
   present in from about 50 to about 99 weight percent of the           30   tion thus encompasses single unit dosage forms suitable for
   pharmaceutical composition or dosage form.                                oral administration Such as, but not limited to, tablets, cap
      Suitable forms of microcrystalline cellulose include, but              Sules, gelcaps, and caplets that are adapted for controlled
   are not limited to, the materials sold as AVICEL-PH-101,                  release.
   AVICEL-PH-103 AVICELRC-581, AVICEL-PH-105 (avail                             All controlled-release pharmaceutical products have a
   able from FMC Corporation, American Viscose Division,                35   common goal of improving drug therapy over that achieved
   Avicel Sales, Marcus Hook, Pa.), and mixtures thereof. An                 by their non-controlled counterparts. Ideally, the use of an
   specific binder is a mixture of microcrystalline cellulose and            optimally designed controlled-release preparation in medical
   sodium carboxymethyl cellulose sold as AVICEL RC-581.                     treatment is characterized by a minimum of drug Substance
   Suitable anhydrous or low moisture excipients or additives                being employed to cure or control the conditionina minimum
   include AVICEL-PH-103TM and Starch 1500 LM.                          40   amount of time. Advantages of controlled-release formula
      Disintegrants are used in the compositions of the invention            tions include extended activity of the drug, reduced dosage
   to provide tablets that disintegrate when exposed to an aque              frequency, and increased patient compliance. In addition,
   ous environment. Tablets that contain too much disintegrant               controlled-release formulations can be used to affect the time
   may disintegrate in Storage, while those that contain too little          ofonset of action or other characteristics, such as blood levels
   may not disintegrate at a desired rate or under the desired          45   of the drug, and can thus affect the occurrence of side (e.g.,
   conditions. Thus, a Sufficient amount of disintegrant that is             adverse) effects.
   neither too much nor too little to detrimentally alter the                   Most controlled-release formulations are designed to ini
   release of the active ingredients should be used to form solid            tially release an amount of drug (active ingredient) that
   oral dosage forms of the invention. The amount of disinte                 promptly produces the desired therapeutic effect, and gradu
   grant used varies based upon the type of formulation, and is         50   ally and continually release of other amounts of drug to main
   readily discernible to those of ordinary skill in the art. Typical        tain this level of therapeutic or prophylactic effect over an
   pharmaceutical compositions comprise from about 0.5 to                    extended period of time. In order to maintain this constant
   about 15 weight percent of disintegrant, specifically from                level of drug in the body, the drug must be released from the
   about 1 to about 5 weight percent of disintegrant.                        dosage form at a rate that will replace the amount of drug
      Disintegrants that can be used in pharmaceutical compo            55   being metabolized and excreted from the body. Controlled
   sitions and dosage forms of the invention include, but are not            release of an active ingredient can be stimulated by various
   limited to, agar-agar, alginic acid, calcium carbonate, micro             conditions including, but not limited to, pH, temperature,
   crystalline cellulose, croscarmellose sodium, crospovidone,               enzymes, water, or other physiological conditions or com
   polacrilin potassium, Sodium starch glycolate, potato or tapi             pounds.
   oca starch, pre-gelatinized Starch, other starches, clays, other     60      4.3.3. Parenteral Dosage Forms
   algins, other celluloses, gums, and mixtures thereof.                        Parenteral dosage forms can be administered to patients by
      Lubricants that can be used in pharmaceutical composi                  various routes including, but not limited to, Subcutaneous,
   tions and dosage forms of the invention include, but are not              intravenous (including bolus injection), intramuscular, and
   limited to, calcium Stearate, magnesium Stearate, mineral oil,            intraarterial. Because their administration typically bypasses
   light mineral oil, glycerin, Sorbitol, mannitol, polyethylene        65   patients natural defenses against contaminants, parenteral
   glycol, other glycols, Stearic acid, sodium lauryl Sulfate, talc,         dosage forms are preferably sterile or capable of being ster
   hydrogenated vegetable oil (e.g. peanut oil, cottonseed oil,              ilized prior to administration to a patient. Examples of
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 61 of 173 PageID: 377


                                                         US 7,427,638 B2
                                  19                                                                       20
   parenteral dosage forms include, but are not limited to, Solu            polarity of a solvent carrier, its ionic strength, or tonicity can
   tions ready for injection, dry products ready to be dissolved or         be adjusted to improve delivery. Compounds such as Stearates
   Suspended in a pharmaceutically acceptable vehicle for injec             can also be added to pharmaceutical compositions or dosage
   tion, Suspensions ready for injection, and emulsions.                    forms to advantageously alter the hydrophilicity or lipophi
      Suitable vehicles that can be used to provide parenteral              licity of one or more active ingredients so as to improve
   dosage forms of the invention are well known to those skilled            delivery. In this regard, Stearates can serve as a lipid vehicle
   in the art. Examples include, but are not limited to: Water for          for the formulation, as an emulsifying agent or Surfactant, and
   Injection USP; aqueous vehicles such as, but not limited to,             as a delivery-enhancing or penetration-enhancing agent. Dif
   Sodium Chloride Injection, Ringer's Injection, Dextrose                  ferent salts, hydrates or Solvates of the active ingredients can
   Injection, Dextrose and Sodium Chloride Injection, and Lac          10   be used to further adjust the properties of the resulting com
   tated Ringer's Injection; water-miscible vehicles such as, but           position.
   not limited to, ethyl alcohol, polyethylene glycol, and                    4.3.5. Kits
   polypropylene glycol; and non-aqueous vehicles such as, but                Typically, active ingredients of the invention are preferably
   not limited to, corn oil, cottonseed oil, peanut oil, Sesame oil,        not administered to a patient at the same time or by the same
   ethyl oleate, isopropyl myristate, and benzyl benzoate.             15   route of administration. This invention therefore encom
      Compounds that increase the solubility of one or more of              passes kits which, when used by the medical practitioner, can
   the active ingredients disclosed herein can also be incorpo              simplify the administration of appropriate amounts of active
   rated into the parenteral dosage forms of the invention.                 ingredients to a patient.
      4.3.4. Transdermal, Topical, and Mucosal Dosage Forms                    A typical kit of the invention comprises a unit dosage form
      Transdermal, topical, and mucosal dosage forms of the                 of compound A, or a pharmaceutically acceptable salt, Sol
   invention include, but are not limited to, ophthalmic Solu               Vate, hydrate, clathrate, polymorph or prodrug thereof, and a
   tions, sprays, aerosols, creams, lotions, ointments, gels, solu          unit dosage form of a second active ingredient. Examples of
   tions, emulsions, Suspensions, or otherforms knownto one of              second active ingredients include, but are not limited to, those
   skill in the art. See, e.g., Remington's Pharmaceutical Sci              listed in section 4.2 above.
   ences, 16th and 18th eds., Mack Publishing, Easton Pa. (1980        25      Kits of the invention can further comprise devices that are
   & 1990); and Introduction to Pharmaceutical Dosage Forms,                used to administer the active ingredient(s). Examples of Such
   4th ed., Lea & Febiger, Philadelphia (1985). Dosage forms                devices include, but are not limited to, Syringes, drip bags,
   Suitable for treating mucosal tissues within the oral cavity can         patches, and inhalers.
   be formulated as mouthwashes or as oral gels. Further, trans                Kits of the invention can further comprise pharmaceuti
   dermal dosage forms include “reservoir type' or “matrix             30   cally acceptable vehicles that can be used to administer one or
   type' patches, which can be applied to the skin and worn for             more active ingredients. For example, if an active ingredient
   a specific period of time to permit the penetration of a desired         is provided in a solid form that must be reconstituted for
   amount of active ingredients.                                            parenteral administration, the kit can comprise a sealed con
      Suitable excipients (e.g., carriers and diluents) and other           tainer of a suitable vehicle in which the active ingredient can
   materials that can be used to provide transdermal, topical, and     35   be dissolved to form a particulate-free sterile solution that is
   mucosal dosage forms encompassed by this invention are                   Suitable for parenteral administration. Examples of pharma
   well known to those skilled in the pharmaceutical arts, and              ceutically acceptable vehicles include, but are not limited to:
   depend on the particular tissue to which a given pharmaceu               Water for Injection USP; aqueous vehicles such as, but not
   tical composition or dosage form will be applied. With that              limited to, Sodium Chloride Injection, Ringer's Injection,
   fact in mind, typical excipients include, but are not limited to,   40   Dextrose Injection, Dextrose and Sodium Chloride Injection,
   water, acetone, ethanol, ethylene glycol, propylene glycol,              and Lactated Ringer's Injection; water-miscible vehicles
   butane-1,3-diol, isopropyl myristate, isopropyl palmitate,               Such as, but not limited to, ethyl alcohol, polyethylene glycol,
   mineral oil, and mixtures thereof to form lotions, tinctures,            and polypropylene glycol; and non-aqueous vehicles such as,
   creams, emulsions, gels or ointments, which are non-toxic                but not limited to, corn oil, cottonseed oil, peanut oil, Sesame
   and pharmaceutically acceptable. Moisturizers or humectants         45   oil, ethyl oleate, isopropyl myristate, and benzyl benzoate.
   can also be added to pharmaceutical compositions and dosage
   forms if desired. Examples of such additional ingredients are                                    5. EXAMPLES
   well known in the art. See, e.g., Remington's Pharmaceutical
   Sciences, 16th and 18th eds., Mack Publishing, Easton Pa.                                        5.1. Example 1
   (1980 & 1990).                                                      50
      Depending on the specific tissue to be treated, additional                 Synthesis of 2-1-(3-Ethoxy4-Methoxyphenyl)-2-
   components may be used prior to, in conjunction with, or                    Methylsulfonylethyl-4-Acetylaminoisoindoline-1,3-
   Subsequent to treatment with active ingredients of the inven                                            Dione
   tion. For example, penetration enhancers can be used to assist
   in delivering the active ingredients to the tissue. Suitable        55      A stirred solution of 1-(3-ethoxy-4-methoxyphenyl)-2-
   penetration enhancers include, but are not limited to: acetone;          methylsulfonylethylamine (1.0 g, 3.7 mmol) and 3-acetami
   various alcohols such as ethanol, oleyl, and tetrahydrofuryl;            dophthalic anhydride (751 mg, 3.66 mmol) in acetic acid (20
   alkyl sulfoxides such as dimethyl sulfoxide; dimethyl aceta              mL) was heated at reflux for 15 h. The solvent was removed
   mide; dimethyl formamide; polyethylene glycol; pyrroli                   in vacuo to yield an oil. Chromatography of the resulting oil
   dones Such as polyvinylpyrrolidone; Kollidon grades (Povi           60   yielded the product as a yellow solid (1.0 g, 59% yield): mp.
   done, Polyvidone); urea; and various water-soluble or                    144°C.; H NMR (CDC1,) 81.47 (t, J–7.0 Hz,3H, CH,), 2.26
   insoluble sugar esters such as Tween 80 (polysorbate 80) and             (s.3H, CH), 2.88 (s.3H, CH), 3.75 (dd, J=4.4, 14.3 Hz, 1H,
   Span 60 (sorbitan monostearate).                                         CHH), 3.85 (s, 3H, CH3), 4.11 (q, J=7 Hz, 2H, CH2), 5.87
      The pH of a pharmaceutical composition or dosage form,                (dd, J–4.3, 10.5 Hz, 1H, NCH), 6.82-6.86 (m, 1H, Ar), 7.09
   or of the tissue to which the pharmaceutical composition or         65   7.11 (m, 2H, Ar), 7.47 (d. J=7 HZ, 1 H., Ar), 7.64 (t, J=8 Hz,
   dosage form is applied, may also be adjusted to improve                  1H, Ar), 8.74 (d. J=8 Hz, 1H, Ar), 9.49 (brs, 1H, NH); 'C
   delivery of one or more active ingredients. Similarly, the               NMR (CDC1) 814.61, 24.85, 41.54, 48.44, 54.34, 55.85,
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 62 of 173 PageID: 378


                                                          US 7,427,638 B2
                                 21                                                                  22
   64.43, 111.37, 112.34, 115.04, 118.11, 120.21, 124.85,                     Preparation of Compound A
   129.17, 130.96, 136.01, 137.52, 148.54, 149.65, 167.38,                    A 500 mL 3-necked round bottom flask was equipped with
   169.09, 169.40; Anal Calc’d. for CHNOS: C, 57.38: H,                     a mechanical stirrer, thermometer, and condenser. The reac
   5.25: N, 6.08. Found: C, 57.31; H, 5.34; N, 5.83.                        tion vessel was charged with (S)-2-(3-ethoxy-4-methoxyphe
                                                                            nyl)-1-(methylsulphonyl)-eth-2-ylamine N-acetyl-L-leucine
                           5.2. Example 2                                   salt (25 g, 56 mmol, 98% ee), 3-acetamidophthalic anhydride
                                                                            (12.1 g 58.8 mmol), and glacial acetic acid (250 mL). The
       Synthesis of (+)2-1-(3-Ethoxy-4-Methoxyphenyl)-                      mixture was refluxed over night and then cooled to <50° C.
      2-Methylsulfonylethyl-4-Acetylaminoisoindoline-1,                     The solvent was removed in vacuo, and the residue was dis
                               3-Dione                                 10   Solved in ethyl acetate. The resulting Solution was washed
                                                                            with water (250 mLx2), saturated aqeous NaHCO (250
      Preparation of 3-aminopthalic acid                                    mLx2), brine (250 mLX2), and dried over sodium sulphate.
      10% Pd/C (2.5 g), 3-nitrophthalic acid (75.0 g, 355 mmol)             The solvent was evaporated in vacuo, and the residue recrys
   and ethanol (1.5L) were charged to a 2.5 L Parrhydrogenator,             tallized from a binary solvent containing ethanol (150 mL)
   under a nitrogen atmosphere. Hydrogen was charged to the            15   and acetone (75 mL). The solid was isolated by vacuum
   reaction vessel for up to 55 psi. The mixture was shaken for 13          filtration and washed with ethanol (100 mLx2). The product
   hours, maintaining hydrogen pressure between 50 and 55 psi.              was dried in vacuo at 60° C. to a constant weight, affording
   Hydrogen was released and the mixture was purged with                    19.4 g (75% yield) of S-2-1-(3-ethoxy-4-methoxyphenyl)-
   nitrogen 3 times. The Suspension was filtered through a celite           2-methylsulfonylethyl-4-aminoisoindoline-1,3-dione with
   bed and rinsed with methanol. The filtrate was concentrated              98% ee. Chiral HPLC (15/85 EtOH/20 mM. KHPO (apH
   in vacuo. The resulting solid was reslurried in ether and                3.5, Ultron Chiral ES-OVS from Agilent Technology, 150
   isolated by vacuum filtration. The solid was dried in vacua to           mmx4.6 mm, 0.4 mL/min. (a)240 nm): 25.4 min (S-isomer,
   a constant weight, affording 54 g (84% yield) of 3-ami                   98.7%), 29.5 min (R-isomer, 1.2%). 'H-NMR (CDC1)
   nopthalic acid as a yellow product. 'H-NMR (DMSO-d6) 8:                  8:1.47 (t, 3H), 2.26 (s.3H), 2.87 (s.3H), 3.68-3.75 (dd. 1H),
   3.17 (s.2H), 6.67 (d. 1H), 6.82 (d. 1H), 7.17 (t, 1H), 8-10 (brs,   25   3.85 (s.3H), 4.07-4.15 (q, 2H), 4.51-4.61 (dd. 1H), 5.84-5.90
   2H). 'C-NMR DMSO-d6)8: 112.00, 115.32, 118.20,                           (dd. 1H), 6.82-8.77 (m, 6H), 9.46 (s, 1H). 'C-NMR (DMSO
   131.28, 135.86, 148.82, 169.15, 170.09.                                  d6) 8: 14.66, 24.92, 41.61, 48.53, 54.46, 55.91, 64.51,111.44,
      Preparation of 3-acetamidophthalic anhydride                          112.40, 115.10, 118.20, 120.28, 124.94, 129.22, 131.02,
      A 1 L 3-necked round bottom flask was equipped with a                 136.09, 137.60, 148.62, 149.74, 167.46, 169.14, 169.48.
                                                                       30
   mechanical stirrer, thermometer, and condenser and charged                                      5.3. Example 3
   with 3-aminophthalic acid (108 g. 596 mmol) and acetic
   anhydride (550 mL). The reaction mixture was heated to                                        TNF-C. Inhibition
   reflux for 3 hours and cooled to ambient temperature and
   further to 0-5°C. for another 1 hour. The crystalline solid was     35     Human Whole Blood LPS-induced TNF-C. assay
   collected by vacuum filtration and washed with ether. The                  The ability of compounds to inhibit LPS-induced TNF-C.
   Solid product was dried in vacua at ambient temperature to a             production by human whole blood was measured essentially
   constant weight, giving 75 g (61% yield) of 3-acetami                    as described below for the LPS-induced TNF-C. assay in
   dopthalic anhydride as a white product. 'H-NMR (CDCl3) 8:                human PBMC, except that freshly drawn whole blood was
   2.21 (s.3H), 7.76 (d. 1H), 7.94 (t, 1H), 8.42 (d. 1H), 9.84 (s,     40   used instead of PBMC. (George Muller, et al. 1999, Bioor
   1H).                                                                     ganic & Medicinal Chemistry Letters 9; 1625-1630.) Human
     Resolution of                                                          whole blood LPS-induced TNF-C. IC-294 nM
      2-(3-ethoxy-4-methoxyphenyl)-1-(methylsulphonyl)-eth                    Mouse LPS-induced serum TNF-C. inhibition
   2-ylamine                                                                   Compounds were tested in this animal model according to
      A 3 L 3-necked round bottom flask was equipped with a            45   previously described methods (Corral et al. 1996, Mol. Med
   mechanical stirrer, thermometer, and condenser and charged               2:506-515). Mouse LPS-induced serum TNF-C. inhibition
   with 2-(3-ethoxy-4-methoxyphenyl)-1-(methylsulphonyl)-                   (EDso mg/kg, p.o.) -0.05.
   eth-2-ylamine (137.0 g, 500 mmol), N-acetyl-L-leucine (52                   LPS-induced TNF-C. production
   g, 300 mmol), and methanol (1.0 L). The stirred slurry was                  Lipopolysaccharide (LPS) is an endotoxin produced by
   heated to reflux for 1 hour. The stirred mixture was allowed to     50   gram-negative bacteria Such as E. coli which induces produc
   cool to ambient temperature and stirring was continued for               tion of many pro-inflammatory cytokines, including TNF-C.
   another 3 hours at ambient temperature. The slurry was fil               In peripheral blood mononuclear cells (PBMC), the TNF-C.
   tered and washed with methanol (250 mL). The solid was                   produced in response to LPS is derived from monocytes,
   air-dried and then dried in vacuo at ambient temperature to a            which comprise approximately 5-20% of the total PBMC.
   constant weight, giving 109.5 g (98% yield) of the crude            55   Compounds were tested for the ability to inhibit LPS-induced
   product (85.8% ee). The crude solid (55.0 g) and methanol                TNF-C. production from human PBMC as previously
   (440 mL) were brought to reflux for 1 hour, cooled to room               described (Mulleretal. 1996, J. MedChem. 39:3238). PBMC
   temperature and stirred for an additional 3 hours at ambient             from normal donors were obtained by Ficoll Hypaque (Phar
   temperature. The slurry was filtered and the filter cake was             macia, Piscataway, N.J., USA) density centrifugation. Cells
   washed with methanol (200 mL). The solid was air-dried and          60   were cultured in RPMI (Life Technologies, Grand Island,
   then dried in vacuo at 30° C. to a constant weight, yielding             N.Y., USA) supplemented with 10% AB+human serum
   49.6 g (90% recovery) of (S)-2-(3-ethoxy-4-methoxyphenyl)-               (Gemini Bio-products, Woodland, Calif., USA), 2 mM
   1-(methylsulphonyl)-eth-2-ylamine-N-acetyl-L-leucine salt                L-glutamine, 100 U/ml penicillin, and 100 ug/ml streptomy
   (98.4% ee). Chiral HPLC (1/99 EtOH/20 mM. KHPO (apH                      cin (Life Technologies).
   7.0, Ultron Chiral ES-OVS from Agilent Technologies, 150            65     PBMC (2x10 cells) were plated in 96-well flat-bottom
   mmx4.6 mm, 0.5 mL/min. (a)240 nm): 18.4 min (S-isomer,                   Costar tissue culture plates (Corning, N.Y., USA) in tripli
   99.2%), 25.5 min (R-isomer, 0.8%).                                       cate. Cells were stimulated with LPS (Sigma, St. Louis, Mo.,
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 63 of 173 PageID: 379


                                                       US 7,427,638 B2
                               23
   USA) at 100 ng/ml in the absence or presence of compounds.
   Compounds (Celgene Corp., Warren, N.J., USA) were dis                                           TABLE 1-continued
   solved in DMSO (Sigma) and further dilutions were done in                                            Racemic    Compound      Compound
   culture medium immediately before use. The final DMSO                                               Compound         A.         B*
   concentration in all samples was 0.25%. Compounds were
   added to cells 1 hour before LPS stimulation. Cells were              PDE6 (% inhib at 10M)             ND          -6%         10%
   incubated for 18-20 hours at 37°C. in 5% CO, and superna              PDE7 ICs (nM)                    22110        2OSOO       ND
                                                                         PDE Specificity Ratios
   tants were then collected, diluted with culture medium and            from above data (*fold)
   assayed for TNF-C. levels by ELISA (Endogen, Boston,
   Mass., USA). LPS-induced TNF-C. ICso-77 nM.                      10 PDE4, PDE1
                                                                       PDE4, PDE2
                                                                                                          >2700
                                                                                                           >800
                                                                                                                        >SOO
                                                                                                                      >1OOOO
                                                                                                                                     >SO
                                                                                                                                    >260
      IL-1B-induced TNF-C. production                                  PDE4, PDE3                          >670        >12OO         >45
      During the course of inflammatory diseases, TNF-C. pro           PDE4, PDE5                        >12OOO       >3OOOO      >39000
   duction is often stimulated by the cytokine 1L-1B, rather than      PDE4iPDE6                           ND         >4OOOO        >250
   by bacterially derived LPS. Compounds were tested for the             PDE7 ICso/PDE4 ICso                270          279       ND
   ability to inhibit IL-1B-induced TNFC. production from           15
                                                                         *Compound B is the opposite enantiomer of Compound A.
   human PBMC as described above for LPS-induced TNFC.
   production, except that the PBMC were isolated from source
   leukocyte units (Sera-Tec Biologicals, North Brunswick,                                           5.5. Example 5
   N.J., USA) by centrifugation on Ficoll-Paque Plus (Amer
   sham Pharmacia, Piscataway, N.J., USA), plated in 96-well                                         PDE4 Inhibition
   tissue culture plates at 3x10 cells/well in RPMI-1640
   medium (BioWhittaker, Walkersville, Md., USA) containing                 PDE4 (U937 cell-derived) enzyme assay
   10% heat-inactivated fetal bovine serum (Hyclone), 2 mM                  PDE4 enzyme was purified from U937 human monocytic
   L-glutamine, 100U/ml penicillin, and 100 mg/ml streptomy              cells by gel filtration chromatography as previously described
   cin (complete medium), pretreated with compounds at 10, 2.       25   (Muller et al. 1998, Bioorg. & Med Chem Lett 8:2669-2674).
   0.4, 0.08, 0.016, 0.0032, 0.00064, and 0 uM in duplicate at a         Phosphodiesterase reactions were carried out in 50 mM Tris
   final DMSO concentration of 0.1% at 37° C. in a humidified            HCl pH 7.5, 5 mM MgCl, 1 uMcAMP, 10 nM H-cAMP
   incubator at 5% CO, for 1 hour, then stimulated with 50 ng/ml         for 30 min at 30° C., terminated by boiling, treated with 1
   recombinant human IL-1B (Endogen) for 18 hours. IL-B-                 mg/ml Snake Venom, and separated using AG-1XS ion
   induced TNF-C. ICso-83 nM.                                       30   exchange resin (BioRad) as described (Muller et al. 1998,
                                                                         Bioorg. & Med Chem Lett 8:2669-2674). Reactions con
                         5.4. Example 4                                  sumed less than 15% of available substrate. Results are listed
                                                                         in Table 1.
                           PDE Selectivity
                                                                    35                               5.6. Example 6
      PDE 1, 2, 3, 5, and 6 enzyme assays
      The specificity of compounds for PDE4 was assessed by                                        Human T Cell Assays
   testing at a single concentration (10 uM) against bovine
   PDE1, human PDE2, PDE3, and PDE5 from human platelets                   SEB-induced IL-2 and IFN-Y production
   (Hidaka and Asano 1976, Biochem. Biophys. Acta 429:485,          40     Staphylococcal Enterotoxin B (SEB) is a superantigen
   and Nicholsen et al. 1991, Trends Pharmaco. Sci. 12:19), and          derived from gram-positive bacteria Staphylococcus aureus.
   PDE6 from bovine retinal rod outer segments (Baehr et al.             SEB provides a convenient physiological stimulus specific
   1979, J. Biol. Chem. 254:11669, and Gillespie et al. 1989,            for T cells expressing particular T cell receptor VB chains.
   Mol. Pharm. 36:773). Results are listed in Table 1.                   Human PBMC (consisting of approximately 50% T cells)
      PDE7 enzyme assay                                             45   were isolated from source leukocyte units as described above
      PDE7 is a cAMP-selective PDE expressed mainly in T                 and plated in 96-well tissue culture plates at 3x10 cells/well
   cells and in skeletal muscle. T cell-derived cytokines such as        in complete medium, pretreated with compounds at 10.2,0.4,
   IL-2 and IFN-Y are potentially regulatable via PDE7 inhibi            0.08, 0.016, 0.0032, 0.00064, and 0 uM in duplicate at a final
                                                                         DMSO concentration of 0.1% at 37°C. in a humidified incu
   tion. PDE7 was purified from Hut 78 human T cells by anion       50   bator at 5% CO for 1 hour, then stimulated with 100 ng/ml
   exchange chromatography as previously described (Bloom
   and Beavo 1996, Proc. Natl. Acad Sci. USA 93:14188                    SEB (Sigma Chemical Co., St. Louis, Mo., USA) for 18
   14192). Compounds were tested against the PDE7 prepara                hours. IL-2 and IFN-Y levels were measured by ELISA (R&D
   tion in the presence of 10 nMcAMP as described for PDE4 in            Systems, Minneapolis, Minn., USA). IL-2 ICso 291 nM.
   Table 1 below.                                                        IFN-Y ICs, 46 nM.
                                                                    55

                             TABLE 1.
                                                                                                5.7. Example 6
                              Racemic   Compound     Compound                                  cAMP Elevation Assays
                             Compound         A.        B*
   PDE Inhibition                                                   60      PGE-induced cAMP elevation
                                                                            Prostaglandin E. (PGE) binds to prostanoid receptors on
   PDE4 ICs (from U937          81.8         73.5       611              monocytes, T cells and other leukocytes and consequently
   cells) (nM)                                                           elevates intracellular cAMP levels, resulting in inhibition of
   PDE1 (% inhib at 10M)         9%          23%        27%
                                                                         cellular responses. The combination of PGE and a PDE4
   PDE2 (% inhib at 10M)        19%           6%        10%
   PDE3 (% inhib at 10M)        21%          20%        31%         65   inhibitor synergistically elevates cAMP levels in these cell
   PDE5 (% inhib at 10M)         3%           3%        -9%              types, and the elevation of cAMP in PBMC caused by PDE4
                                                                         inhibitors in the presence of PGE is proportional to the
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 64 of 173 PageID: 380


                                                         US 7,427,638 B2
                                 25                                                                    26
   inhibitory activity of that PDE4 inhibitor. Intracellular cAMP          0.0032, 0.00064, and 0 uM in duplicate in a final DMSO
   was measured in human PBMC as follows. PBMC were                        concentration of 0.1% for 1 hour at 37° C. 5%CO. Neutro
   isolated as described above and plated in 96-well plates at             phils were then stimulated with unopsonized, boiled Zymo
   1x10 cells per well in RPMI-1640. The cells were pre-treated            san A (Sigma) at 2.5x10 particles/well for 18 hours. Super
   with compounds at 100, 10, 1, 0.1, 0.01, and 0 uM in a final       5    natants were harvested and tested for IL-8 by ELISA (R&D
   concentration of 2% DMSO in duplicate at 37° C. in a                    Systems). Results are shown in Table 2.
   humidified incubator at 5% CO, for one hour. The cells were               fMLF-induced CD18/CD11b expression
   then stimulated with PGE (10 uM) (Sigma) for 1 h. The cells               CD18/CD 11b (Mac-1) expression on neutrophils was
   were lysed with HCl, 0.1N final concentration to inhibit phos           measured as previously described (Derian et al. 1995, J.
   phodiesterase activity and the plates were frozen at -20°C.        10   Immunol. 154:308-317) with the following modifications.
   The cAMP produced was measured using cAMP (low pH)                      Neutrophils were isolated as described above, then resus
   Immunoassay kit (R&D Systems). PBMC cAMP ECs for                        pended in complete medium at 1x10°cells/ml, pretreated
   racemate is 3.09 uM. PBMC cAMPECs for Compound A is                     with compounds at 10, 1, 0.1, 0.01, and OuM in duplicate at
   1.58 uM.                                                                a final DMSO concentration of 0.1% for 10 minutes at 37° C.
      Elevation of cAMP in human neutrophils was measured as          15
                                                                           5%CO. Cells were then stimulated with 30 nM fMLF for 30
   follows. PBMC were removed from source leukocytes (Sera                 minutes and then chilled to 4° C. Cells were treated with
   Tec Biologicals) by centrifugation on Ficoll—Paque Plus                 rabbit IgG (Jackson ImmunoResearch Labs, West Grove, Pa.,
   (Amersham Pharmacia). The resulting erythrocyte/polymor                 USA) (10 ug/1x10° cells) to block Fc receptors, stained with
   phonuclear cell (PMN) pellet was resuspended in Hank’s                  CD18-FITC and CD11b-PE (Becton Dickinson), and ana
   Balanced Salt Solution (BioWhittaker) and mixed with an                 lyzed by flow cytometry on a FACSCalibur. CD18/CD11b
   equal volume of 3% Dextran T-500 (Amersham Pharmacia)                   expression (mean fluorescence) in the absence of stimulation
   in 0.9% saline. Erythrocytes were allowed to sediment for 20            was subtracted from all samples to obtain inhibition curves
   minutes, and the PMN were removed and centrifuged at 120                and calculate ICsos. Results are shown in Table 2.
   rpm for 8 minutes at 4°C. The remaining erythrocytes were                  fMLF-induced adhesion to HUVEC
   lysed in cold 0.2% saline for 30 seconds, and the cells restored   25
                                                                              Human umbilical vein endothelial cells (HUVEC) were
   to isotonicity by the addition of an equal volume of 1.6%               used as a Substrate for neutrophil adhesion as previously
   saline. The PMN were centrifuged at 1200 rpm for 8 minutes              described (Derianetal. 1995, J. Immunol. 154:308-317) with
   at 4°C., then resuspended in RPMI-1640 and assayed for                  the following modifications. HUVEC cells were obtained
   cAMP elevation as described for PBMC above. PMN were
   found to be approximately 74% CD18/CD11b, 71% CD16"                30
                                                                           from Anthrogenesis (Cedar Knolls, N.J., USA), and neutro
   CD9" neutrophilsby flow cytometzy on a FACSCalibur (Bec                 phils were not treated with cytochalasin B. Cells were treated
                                                                           with compounds at 10, 1, 0.1, 0.01, 0.001, and OuM in a final
   ton Dickinson, San Jose, Calif., USA). Results are shown in             DMSO concentration of 0.1% in duplicate for 10 minutes,
   Table 2.
      fMLF-induced LTB4 production                                         stimulated with 500 nM fMLF for 30 minutes, and washed
      N-formyl-methionine-leucine-phenylalanine (fMLF) is a           35
                                                                           twice with PBS before measuring fluorescence on an FLX800
   bacterially derived peptide that activates neutrophils to rap           plate reader (Bio-Tek Instruments, Winooski, Vt., USA).
                                                                           Results are shown in Table 2.
   idly degranulate, migrate, adhere to endothelial cells, and
   release leukotriene LTB4, a product of arachidonic acid                                             TABLE 2
   metabolism and itself a neutrophil chemoattractant. Com
   pounds were tested for the ability to block fMLF-induced           40   Human Neutrophil Assays                Racemic
   neutrophil LTB4 production as previously described (Hatzel              (all values in nM)                     Compound      Compound A
   mann and Schudt 2001, J. Pharm. Exp. Ther. 297:267-279),              PGE2-induced cAMP ECso                       12589      4570
   with the following modifications. Neutrophils were isolated           fMLF-induced LTB4 ICso                          20.1       2.48
   as described above and resuspended in phosphate-buffered              Zymosan-induced IL-8 ICso                      ND         94
   saline without calcium or magnesium (BioWhittaker) con             45 fMLF-induced CD18 expression ICso              ND        390
                                                                         fMLF-induced CD11b expression ICso             ND         74
   taining 10 mM HEPES pH7.2 and plated in 96-well tissue                  fMLF-induced adhesion to HUVEC ICso         ND          150
   culture plates at a concentration of 1.7x10° cells/well. Cells
   were treated with 50 uMthimerosal (Sigma)/1 mM CaCl2/1
   MM MgCl, for 15 minutes at 37° C. 5% CO, then treated
   with compounds at 1000, 200, 40, 8, 1.6, 0.32, 0.064, and 0        50                             5.8. Example 8
   nM in a final DMSO concentration of 0.01% in duplicate for
   10 minutes. Neutrophils were stimulated with 1 uM fMLF for                                    Aqueous Solubility
   30 minutes, then lysed by the addition of methanol (20% final
   concentration) and frozen in a dry icefisopropanol bath for 10             Equilibrium solubilities were measured in pH 7.4 aqueous
   minutes. Lysates were stored at -70° C. until the LTB4 con         55   buffer. The pH 7.4 buffer was prepared by adjusting the pH of
   tent was measured by competitive LTB4 ELISA (R&D Sys                    a 0.07 MNaHPO solution to 7.4 with 10 NNaOH. The ionic
   tems). Results are shown in Table 2.                                    strength of the solution was 0.15. At least 1 mg of powder was
      Zymosan-induced IL-8 production                                      combined with 1 ml of buffer to make > 1 mg/ml mixture.
      Zymosan A, or the heat-killed yeast Saccharomyces cer                These samples were shaken for >2 hours and left to stand
   evisiae, binds to the adhesion molecule Mac-1 on the neutro        60   overnight at room temperature. The samples were then fil
   phil Surface and triggers phagocytosis, cell activation and             tered through a 0.45-lum Nylon syringe filter that was first
   IL-8 production. Zymosan-induced IL-8 production was                    saturated with the sample. The filtrate was sampled twice,
   measured as previously described (Au et al. 1998, Brit. J.              consecutively. The filtrate was assayed by HPLC against stan
   Pharm. 123:1260-1266) with the following modifications.                 dards prepared in 50% methanol. Compound A has 3.5-fold
   Human neutrophils were purified as described above, plated         65   greater aqueous solubility than the racemic mixture. Mea
   in 96-well tissue culture plates at 3x10 cells/well in complete         sured solubility Compound A=0.012 mg/ML; racemic mix
   medium, treated with compounds at 10, 2, 0.4, 0.08, 0.016,              ture=0.0034 mg/mL.
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 65 of 173 PageID: 381


                                                            US 7,427,638 B2
                                27                                                                          28
                          5.9. Example 8                                       tubing and the lungs lavaged twice with 20 ml heparinized (10
                                                                               units/ml) phosphate buffered saline (PBS).
                        LPS-Induced Lung                                          Blood sampling/tissue removal
                    Neutrophilia Ferret Model                                     A terminal blood sample (10 ml) was removed by trans
                                                                               thoracic cardiac puncture. The blood was spun at 2500 rpm
      The conscious ferret model has been used to investigate                  for 15 minutes and the plasma removed and stored at -20°C.
   anti-inflammatory, emetic and behavioral effects of PDE4                    The brain also removed and frozen at -20°C. for analysis of
   inhibitors when administered by the oral (p.o.) route. From                 compound content.
   these experiments, a therapeutic index (TI) for each PDE4                      Cell counts
                                                                          10
   inhibitor may be determined. The TI has been calculated by                    The bronchoalveolar lavage (BAL) samples were centri
   dividing the threshold dose for causing emetic episodes and                 fuged at 1500 rpm for 5 minutes. The supernatant was
   behavioral changes by the anti-inflammatory dose (dose that                 removed and the resulting cell pellet re-suspended in 1 ml
   causes 50% inhibition of the LPS-induced neutrophilia).                     PBS. A cell smear of the re-suspended fluid was prepared and
      Animal husbandry                                                    15
                                                                                stained with Leishmans stain to allow differential cell count
      Male ferrets (Mustela Pulorius Euro, weighing 1-2 kg).                   ing. A total cell count was made using the remaining re
   Ferrets were supplied either by Bury Green Farm or Misay                    suspended sample. From this, the total number of neutrophils
   Consultancy. Following transport, the animals were allowed                  in the BAL-was determined.
   to acclimatize in the holding rooms for a period of not less                   Parameters measured:
   than 7 days. The Diet comprised SDS diet C pelleted food                       1.%. Inhibition of LPS-induced pulmonary neutrophilia.
   given ad lib with Whiskers cat food given 3 times per week.
   Water was pasteurized animal grade drinking water and was                      2. Emetic episodes—the number of vomits and retches
   changed daily.                                                              were counted.
      Dosing with PDE4 inhibitor                                                  3. Behavioral changes—the following behavioral effects
      PDE4 inhibitors were administered orally (p.o.), at doses                were noted: salivation, panting, mouth clawing, flattened pos
   initially of 1-10 mg/kg, but Subsequently up to 30 mg/kg in            25   ture, ataxia, arched back and backward walking. Any behav
   order to establish whether the TI was 10 or higher, and/or at               ioral changes were semi-quantified by applying a severity
   lower doses to establish the minimum dose to cause 50%                      rating (mild, moderate or severe).
   inhibition of neutrophilia. Ferrets were fasted overnight but                  4. The TI was calculated as the highest dose found to not
   allowed free access to water. The animals were orally dosed                 cause emetic episodes divided by the lowest dose found to
   with vehicle or PDE4 inhibitor using a 15 cm dosing needle             30   inhibit pulmonary neutrophilia by 50% or more.
   that was passed down the back of the throat into the oesopha                   The effect of Compound A on LPS-induced neutrophilia in
   gus. After dosing, the animals were returned to holding cages               the lungs of conscious ferrets is demonstrated in FIG. 1.
   fitted with Perspex doors to allow observation, and given free                 Emesis and behavioral changes
   access to water. After dosing, the animals were constantly                     Following p.o. dosing of the PDE4, the ferrets were
   observed and any emesis or behavioural changes were                    35   observed for at least 2 hours and emetic episodes (vomits and
   recorded. The animals were allowed access to food 60-90                     retches) and behavioral changes were recorded.
   minutes after p.o. dosing                                                      No emetic episodes (retching or vomiting) were observed
      Exposure to LPS                                                          in the ferrets pre-treated p.o. with the relevant vehicle (ac
      Thirty minutes after p.o. dosing with compound or vehicle                etone/cremophor/distilled water). In a small proportion of the
   control, the ferrets were placed into sealed Perspex containers        40
                                                                               control-treated animals (7/22), mild behavioral changes (lip
   and exposed to an aerosol of LPS (100 g/ml) for 10 minutes.                 licking and backward walking) were seen.
   Aerosols of LPS were generated by a nebulizer (DeVilbiss,                      Compound A (0.1-3 mg/kg, p.o.), caused no emetic epi
   USA) and this was directed into the Perspex exposure cham                   sodes (retching and Vomiting). Some behavioral changes
   ber. Following a 10 minute exposure period, the animals were
   returned to the holding cages and allowed free access to water,        45
                                                                               (flattened posture, lip licking and backward walking) were
   and at a later stage, food. Observation continued for a period              observed and classified as mild. At 10 mg/kg in 2/6 ferrets,
   of at least 2.5 hours post p.o. dosing and emetic episodes and              Some retching but no frank emesis was observed along with
   behavioral changes were recorded.                                           salivation and behavioral changes (scored as mild or moder
      Bronchoalveolar lavage                                                   ate). At the highest dose tested (30 mg/kg) moderate to
      Six hours after LPS exposure the animals were killed by             50   marked emesis was observed in 34 animals along with pro
   overdose of sodium pentobarbitone administered intraperito                  nounced behavioral changes. These data are summarized in
   neally. The trachea was then cannulated with polypropylene                  Table III.

                                                                                       TABLE III
                                                          Conscious ferret: Emetic episodes and behavioural changes following oral
                                                                               administration of Compound A.
                                  Treatment dose                                               Mouth     Flattened                          Backward
                                  (mg/kg)          Vomits      Retches Salivation Panting clawing posture            Ataxia   Lip licking   walking
                                  Vehicle          None        None      None        None      None     None         None     Mild          Mild
                                  (acetone?                                                                                   (6/22)        (7/22)
                                  cremophorf
                                  dist.H2O)
                                  Compound A       None        None      None        None      None     Mild         None     Mild          Mild
                                  (0.1 mg/kg)                                                            (2/5)                (4/5)         (3/5)
                                  Compound A       None        None      None        None      None     Mild         None     Mild          Mild
                                  (0.3 mg/kg)                                                            (2/6)                (3/6)         (4/6)
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 66 of 173 PageID: 382


                                                                          US 7,427,638 B2
                                          29                                                                                            30
                                                        TABLE III-continued
                             Conscious ferret: Emetic episodes and behavioural changes following oral
                                                  administration of Compound A.
   Treatment dose                                                      Mouth        Flattened                                Backward
   (mg/kg)          Vomits        Retches Salivation Panting clawing posture                      Ataxia     Lip licking     walking
   Compound A       None          None         None           None     None         Mild          None       Mild            Mild
   (1.0 mg/kg)                                                                      (2/6)                    (6/6)           (4/6)
   Compound A       None          None         None           None     Mild         Marked        None       Mild            Moderate
   (3.0 mg/kg)                                                         (1/8)        (78)                     (2/8)           (5/8)
   Compound A       None          Mild         Mild           None     Mild         Marked        None       Moderate        Marked
   (10 mg/kg)                     (2/6)        (1/6)                   (1/6)        (6/6)                    (5/6)           (6/6)
   Compound A       Moderate Marked Moderate Mild                      Marked Marked              Mild       Moderate        Mild
   (30 mg/kg)       (3/4)         (3/4)        (3/4)          (1/4)    (4/4)        (44)          (3/4)      (44)            (24)


     Animals were observed for up to 3 hours following dosing.                                   The blend is then encapsulated in a size #0 capsule, 500 mg
   Numbers in parentheses refer to the number of animals that                                    per capsule (84.00 capsule batch size) using a Dosator type
   responded The numbers of animals in each group range from                                     capsule filling machine.
   4-22.
      Therapeutic Index Calculation                                                                                           5.11. Example 10
      From these experiments, a therapeutic index (TI) was                                                            100 MG Oral Dosage Form
   determined for each compound by dividing the threshold dose
   for inducing emetic episodes by the EDso value for inhibiting                            25      Table VI illustrates a batch formulation and a single dose
   the pulmonary neutrophilia. The TI calculation is Summa                                       unit formulation containing 100 mg of Compound A.
   rized in Table IV. Compound A had a TI of 12, causing no
   emetic episodes at an anti-inflammatory dose of 1 mg/kg.                                                                          TABLE VI
                                    TABLE IV                                                30                             Formulation for 100 mg tablet
              Summary of the effective doses (EDso) for inhibition of                                                             Percent by      Quantity      Quantity
           LPS-induced pulmonary neutrophilia and induction of emesis                                Material                       Weight       (mg tablet)   (kg/batch)
               and the therapeutic index derived from these values.                                  Compound A                         40%       1OOOO        2O.OO
                            Inhibition of                                                            Microcrystalline                 53.59%      133.75       26.75
                            LPS-induced                                                     35       Cellulose, NF
                             neutrophilia       Threshold emetic       Therapeutic                   Pluronic F-68                     4.0%        1O.OO        2.00
       Compound             (EDso mg/kg)          dose (mg/kg)            index                      Surfactant
                                                                                                     Croscarmellose                    2.0%         S.OO         1.00
     Compound A                  O.8                     10                    12                    Sodium Type A, NF
                                                                                                     Magnesium                         O.S90         1.25       O.25
                                                                                            40       Stearate, NF
                                                                                                     Total                           100.0%       250.00 mg    50.00 kg
                                 5.10. Example 9
                            200MG Dosage Capsule                                                   The microcrystalline cellulose, croScarmellose Sodium,
                                                                                            45   and Compound A components are passed through a #30 mesh
     Table V illustrates a batch formulation and single dosage                                   screen (about 430 to about 655u). The Pluronic F-68(R)
   formulation for a 200 mg Compound A single dose unit, i.e.,                                   (manufactured by JRH Biosciences, Inc. of Lenexa, Kans.)
   about 40 percent by weight, in a size #0 capsule.                                             Surfactant is passed through a #20 mesh screen (about 457L to
                                                                                                 about 1041L). The Pluronic F-68(R) surfactant and 0.5 kgs of
                                       TABLEV                                               50   croScarmellose Sodium are loaded into a 16 qt. twin shell
                                                                                                 tumble blender and are mixed for about 5 minutes. The mix is
                            Formulation for 200 mg capsule                                       then transferred to a 3 cubic foot twin shell tumble blender
                                                                                                 where the microcrystalline cellulose is added and blended for
                                    Percent      Quantity                                        about 5 minutes. The thalidomide is added and blended for an
                                      By           (mg/               Quantity                   additional 25 minutes. This pre-blend is passed through a
       Material                     Weight        tablet)             (kg batch)            55
                                                                                                 roller compactor with a hammer mill attached at the discharge
       Compound A                      40.0%         200 mg           16.80 kg                   of the roller compactor and moved back to the tumble blender.
       Pregelatinized Corn              9.5%       297.5 mg           24.99 kg                   The remaining croScarmellose Sodium and magnesium Stear
       Starch, NF5                                                                               ate is added to the tumble blender and blended for about 3
       Magnesium Stearate                              2.5 mg          0.21 kg                   minutes. The final mixture is compressed on a rotary tablet
       Total                        100.0%             500 mg         42.00 kg
                                                                                            60   press with 250 mg per tablet (200,000 tablet batch size).
                                                                                                                              5.12. Example 11
     The pregelatinized corn starch (SPRESS B-820) and Com
   pound A components are passed through a 710 um Screen and                                                               Aerosol Dosage Form
   then are loaded into a Diffusion Mixer with abaffle insert and                           65
   blended for 15 minutes. The magnesium Stearate is passed                                        A concentrate is prepared by combining Compound A, and
   through a 210 um screen and is added to the Diffusion Mixer.                                  a 12.6 kg portion of the trichloromonofluoromethane in a
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 67 of 173 PageID: 383


                                                        US 7,427,638 B2
                                  31                                                                     32
   sealed stainless steel vessel equipped with a high shear mixer.           4. The pharmaceutical composition of claim 2 wherein the
   Mixing is carried out for about 20 minutes. The bulk suspen            amount of stereomerically pure (+)-2-1-(3-ethoxy-4-meth
   sion is then prepared in the sealed vessel by combining the            oxyphenyl)-2-methylsulfonyl-ethyl-4-acetylaminoisoindo
   concentrate with the balance of the propellants in a bulk              line-1,3-dione is from 1 mg to 1000 mg.
   product tank that is temperature controlled to 21° to 27°C.               5. The pharmaceutical composition of claim 4 wherein the
   and pressure controlled to 2.8 to 4.0 BAR. 17 ml aerosol               amount of stereomerically pure (+)-2-1-(3-ethoxy-4-meth
   containers which have a metered valve which is designed to             oxyphenyl)-2-methylsulfonyl-ethyl-4-acetylaminoisoindo
   provide 100 inhalations of the composition of the invention.           line-1,3-dione is from 5 mg to 500 mg.
   Each container is provided with the following:                            6. The pharmaceutical composition of claim 5 wherein the
                                                                     10   amount of stereomerically pure (+)-2-1-(3-ethoxy-4-meth
                                                                          oxyphenyl)-2-methylsulfonyl-ethyl-4-acetylaminoisoindo
             Compound A                          0.0120 g
                                                                          line-1,3-dione is from 10 mg to 200 mg.
             trichloromonofluoromethane          1.6939 g                    7. A single unit dosage form which comprises about 1 mg
             dichlorodifluoromethane             3.7175g                  to about 1000 mg of a stereomerically pure (+)-2-1-(3-
             dichlorotetrafluoroethane           1.5766 g            15   ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl-4-acety
             total                               7.0000 g
                                                                          lamino-isoindoline-1,3-dione or a pharmaceutically accept
                                                                          able salt, Solvate or hydrate, thereof, and a pharmaceutically
                                                                          acceptable carrier, excipient or diluent.
      While the invention has been described with respect to the             8. The dosage form of claim 7 wherein said dosage form is
   particular embodiments, it will be apparent to those skilled in        Suitable for parenteral, transdermal, mucosal, nasal, buccal,
   the art that various changes and modifications may be made             Sublingual, or oral administration to a patient.
   without departing from the spirit and scope of the invention as           9. The dosage form of claim 8 wherein said dosage form is
   defined in the claims. Such modifications are also intended to         a capsule or a tablet.
   fall within the scope of the appended claims.                             10. The dosage form of claim 9 wherein said dosage form
                                                                     25   is an aerosol.
     What is claimed is:                                                     11. The dosage form of claim 7 wherein the amount of
      1. A pharmaceutical composition comprising stereomeri               Stereomerically pure (+)-2-1-(3-ethoxy-4-methoxyphenyl)-
   cally pure (+)-2-1-(3-ethoxy-4-methoxyphenyl)-2-methyl                 2-methylsulfonylethyl-4-acetylaminoisoindoline-1,3-dione
   Sulfonylethyl-4-acetylaminoisoindoline-1,3-dione, or a                 is from about 5 mg to about 500 mg.
   pharmaceutically acceptable salt, Solvate or hydrate, thereof;    30      12. The dosage form of claim 11 wherein the amount of
   and a pharmaceutically acceptable carrier, excipient or dilu           Stereomerically pure (+)-2-1-(3-ethoxy-4-methoxyphenyl)-
   ent.                                                                   2-methylsulfonylethyl-4-acetylaminoisoindoline-1,3-dione
      2. The pharmaceutical composition of claim 1 wherein said           is from about 10 mg to about 200 mg.
   pharmaceutical composition is suitable for parenteral, trans              13. Stereomerically pure (+)-2-1-(3-ethoxy-4-methox
   dermal, mucosal, nasal, buccal, Sublingual, or oral adminis       35   yphenyl)-2-methylsulfo- nylethyl-4-acetylaminoisoindo
   tration to a patient.                                                  line-1,3-dione, Substantially free of its (-) isomer, or a phar
      3. The pharmaceutical composition of claim 2 wherein said           maceutically acceptable metabolite, salt, Solvate or hydrate,
                                                                          thereof.
   pharmaceutical composition is suitable for oral administra
   tion to a patient.
  Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 68 of 173 PageID: 384
                UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

PATENT NO.            : 7.427,638 B2                                                               Page 1 of 1
APPLICATION NO. : 1 1/1061.42
DATED                 : September 23, 2008
INVENTOR(S)           : Muller et al.

        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:

             Title Pg. Item (54)
             In the title, replace “(+)-2-1-(3-ETHOXY-4-METHOXYPHENYL)-2-
        METHYLSULFONYLETHYL-4-ACETYLAMINOISOINDOLINE-1,3-DIONE:,
        AND METHODS OF SYNTHESIS AND COMPOSITIONS THEREOF

             with -- (+)-2-1-(3-ETHOXY-4-METHOXYPHENYL)-2-
        METHYLSULFONYLETHYL-4-ACETYLAMINOISOINDOLINE-1,3-DIONE:
        METHODS OF USING AND COMPOSITIONS THEREOF --

                In claim 4, at column 32, line 3, “methylsulfonyl-ethyl should be
        -- methylsulfonylethyl
                In claim 5, at column 32, line 7, “methylsulfonyl-ethyl should be
        -- methylsulfonylethyl
                In claim 6, at column 32, line 11, “methylsulfonyl-ethyl should be
        -- methylsulfonylethyl
                In claim 13, at column 32, line 35, “methylsulfo- nylethyl should be
        -- methylsulfonylethyl




                                                                    Signed and Sealed this
                                                            Twentieth Day of January, 2009


                                                                                   WDJ
                                                                              JON. W. DUDAS
                                                          Director of the United States Patent and Trademark Office
  Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 69 of 173 PageID: 385
               UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.           : 7.427,638 B2                                                               Page 1 of 1
APPLICATION NO. : 1 1/1061.42
DATED           : September 23, 2008
INVENTOR(S)     : Muller et al.

       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:

            Title Pg. Item (54) and Column 1, lines 1-5
            In the title, replace “(+)-2-1-(3-ETHOXY-4-METHOXYPHENYL)-2-
       METHYLSULFONYLETHYL-4-ACETYLAMINOISOINDOLINE-1,3-DIONE:,
       AND METHODS OF SYNTHESIS AND COMPOSITIONS THEREOF

            with -- (+)-2-1-(3-ETHOXY-4-METHOXYPHENYL)-2-
       METHYLSULFONYLETHYL-4-ACETYLAMINOISOINDOLINE-1,3-DIONE:
       METHODS OF USING AND COMPOSITIONS THEREOF --

               In claim 4, at column 32, line 3, “methylsulfonyl-ethyl should be
       -- methylsulfonylethyl
               In claim 5, at column 32, line 7, “methylsulfonyl-ethyl should be
       -- methylsulfonylethyl
               In claim 6, at column 32, line 11, “methylsulfonyl-ethyl should be
       -- methylsulfonylethyl
               In claim 13, at column 32, line 35, “methylsulfo- nylethyl should be
       -- methylsulfonylethyl



       This certificate supersedes the Certificate of Correction issued January 20, 2009.

                                                                    Signed and Sealed this
                                                        Seventeenth Day of February, 2009


                                                                             4 (O-e-
                                                                              JOHN DOLL
                                                     Acting Director of the United States Patent and Trademark Office
    Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 70 of 173 PageID: 386

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                    CERTIFICATE OF CORRECTION
PATENT NO.                  : 7.427,638 B2                                                                                       Page 1 of 1
APPLICATIONNO.              : 1 1/1061.42
DATED                       : September 23, 2008
INVENTOR(S)                 : Muller et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         On the Title Page:
         The first or Sole Notice should read --

         Subject to any disclaimer, the term of this patent is extended or adjusted under 35 U.S.C. 154(b)
         by 609 days.




                                                                                    Signed and Sealed this
                                                                                Twenty-sixth Day of July, 2011


                                                                                                    David J. Kappos
                                                                               Director of the United States Patent and Trademark Office
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 71 of 173 PageID: 387




                   EXHIBIT C
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 72 of 173 PageID: 388
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 73 of 173 PageID: 389
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 74 of 173 PageID: 390
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 75 of 173 PageID: 391
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 76 of 173 PageID: 392
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 77 of 173 PageID: 393
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 78 of 173 PageID: 394
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 79 of 173 PageID: 395
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 80 of 173 PageID: 396
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 81 of 173 PageID: 397
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 82 of 173 PageID: 398
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 83 of 173 PageID: 399
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 84 of 173 PageID: 400
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 85 of 173 PageID: 401
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 86 of 173 PageID: 402
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 87 of 173 PageID: 403
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 88 of 173 PageID: 404
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 89 of 173 PageID: 405
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 90 of 173 PageID: 406
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 91 of 173 PageID: 407
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 92 of 173 PageID: 408
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 93 of 173 PageID: 409
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 94 of 173 PageID: 410
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 95 of 173 PageID: 411
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 96 of 173 PageID: 412
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 97 of 173 PageID: 413
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 98 of 173 PageID: 414
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 99 of 173 PageID: 415
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 100 of 173 PageID: 416
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 101 of 173 PageID: 417
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 102 of 173 PageID: 418
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 103 of 173 PageID: 419
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 104 of 173 PageID: 420
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 105 of 173 PageID: 421
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 106 of 173 PageID: 422
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 107 of 173 PageID: 423
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 108 of 173 PageID: 424
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 109 of 173 PageID: 425
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 110 of 173 PageID: 426
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 111 of 173 PageID: 427
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 112 of 173 PageID: 428
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 113 of 173 PageID: 429
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 114 of 173 PageID: 430
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 115 of 173 PageID: 431
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 116 of 173 PageID: 432
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 117 of 173 PageID: 433
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 118 of 173 PageID: 434
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 119 of 173 PageID: 435
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 120 of 173 PageID: 436
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 121 of 173 PageID: 437
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 122 of 173 PageID: 438
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 123 of 173 PageID: 439
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 124 of 173 PageID: 440
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 125 of 173 PageID: 441
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 126 of 173 PageID: 442
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 127 of 173 PageID: 443
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 128 of 173 PageID: 444
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 129 of 173 PageID: 445
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 130 of 173 PageID: 446
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 131 of 173 PageID: 447
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 132 of 173 PageID: 448
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 133 of 173 PageID: 449
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 134 of 173 PageID: 450
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 135 of 173 PageID: 451
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 136 of 173 PageID: 452
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 137 of 173 PageID: 453
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 138 of 173 PageID: 454




                    EXHIBIT D
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 139 of 173 PageID: 455
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 140 of 173 PageID: 456
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 141 of 173 PageID: 457
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 142 of 173 PageID: 458
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 143 of 173 PageID: 459
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 144 of 173 PageID: 460
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 145 of 173 PageID: 461
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 146 of 173 PageID: 462
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 147 of 173 PageID: 463
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 148 of 173 PageID: 464
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 149 of 173 PageID: 465
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 150 of 173 PageID: 466
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 151 of 173 PageID: 467
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 152 of 173 PageID: 468




                    EXHIBIT E
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 153 of 173 PageID: 469
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 154 of 173 PageID: 470
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 155 of 173 PageID: 471
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 156 of 173 PageID: 472
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 157 of 173 PageID: 473
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 158 of 173 PageID: 474
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 159 of 173 PageID: 475
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 160 of 173 PageID: 476
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 161 of 173 PageID: 477
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 162 of 173 PageID: 478
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 163 of 173 PageID: 479
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 164 of 173 PageID: 480
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 165 of 173 PageID: 481
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 166 of 173 PageID: 482
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 167 of 173 PageID: 483
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 168 of 173 PageID: 484
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 169 of 173 PageID: 485
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 170 of 173 PageID: 486
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 171 of 173 PageID: 487
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 172 of 173 PageID: 488
Case 3:18-cv-11218-MAS-DEA Document 23 Filed 04/04/19 Page 173 of 173 PageID: 489
